 



Exhibit 10.5
EXECUTION COPY
 
 
TERM FACILITY CREDIT AND GUARANTY
AGREEMENT
Dated as of January 31, 2008
Among
DANA HOLDING CORPORATION,
as Borrower
and
THE GUARANTORS PARTY HERETO,
and
CITICORP USA, INC.
as Administrative Agent and Collateral Agent
and
THE INITIAL LENDERS AND THE OTHER LENDERS PARTY HERETO
 
LEHMAN BROTHERS INC.
as Syndication Agent
and
BARCLAYS CAPITAL
as Documentation Agent
 
CITIGROUP GLOBAL MARKETS, INC.,
and
LEHMAN BROTHERS INC.
as Joint Lead Arrangers
and
CITIGROUP GLOBAL MARKETS, INC.,
LEHMAN BROTHERS INC.
and
BARCLAYS BANK PLC
as Joint Bookrunners
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
            ARTICLE I

 
            DEFINITIONS AND ACCOUNTING TERMS

 
           
Section 1.01
  Certain Defined Terms     2  
Section 1.02
  Computation of Time Periods     32  
Section 1.03
  Accounting Terms and Financial Determinations     32  
Section 1.04
  Terms Generally     32  
 
            ARTICLE II

 
            AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

 
           
Section 2.01
  The Term Advances     33  
Section 2.02
  Making the Advances     33  
Section 2.03
  [Reserved]     34  
Section 2.04
  Repayment of Term Advances     34  
Section 2.05
  Termination of Commitments     35  
Section 2.06
  Prepayments     35  
Section 2.07
  Interest     37  
Section 2.08
  Fees     38  
Section 2.09
  Conversion of Advances     38  
Section 2.10
  Increased Costs, Etc.     39  
Section 2.11
  Payments and Computations     40  
Section 2.12
  Taxes     41  
Section 2.13
  Sharing of Payments, Etc.     44  
Section 2.14
  Use of Proceeds     45  
Section 2.15
  Defaulting Lenders     47  
Section 2.16
  Evidence of Debt     47  
Section 2.17
  [Reserved]     47  
Section 2.18
  [Reserved]     47  
Section 2.19
  [Reserved]     47  
Section 2.20
  Replacement of Certain Lenders     47  
 
            ARTICLE III

 
            CONDITIONS TO EFFECTIVENESS

 
           
Section 3.01
  Conditions Precedent to the Closing Date     48  
Section 3.02
  Conditions Precedent to Each Borrowing     52  

i



--------------------------------------------------------------------------------



 



                      Page
 
           
Section 3.03
  Determinations Under Section 3.01     52  
 
            ARTICLE IV

 
            REPRESENTATIONS AND WARRANTIES

 
           
Section 4.01
  Representations and Warranties of the Loan Parties     52  
 
            ARTICLE V

 
            COVENANTS OF THE LOAN PARTIES

 
           
Section 5.01
  Affirmative Covenants     57  
Section 5.02
  Negative Covenants     62  
Section 5.03
  Reporting Requirements     68  
Section 5.04
  Financial Covenant     71  
Section 5.05
  Monthly Financial Statements and Minimum EBITDA During Syndication     72  
 
            ARTICLE VI

 
            EVENTS OF DEFAULT

 
           
Section 6.01
  Events of Default     73  
 
            ARTICLE VII

 
            THE AGENTS

 
           
Section 7.01
  Appointment and Authorization of the Agents     75  
Section 7.02
  Delegation of Duties     76  
Section 7.03
  Liability of Agents     77  
Section 7.04
  Reliance by Agents     78  
Section 7.05
  Notice of Default     78  
Section 7.06
  Credit Decision; Disclosure of Information by Agents     78  
Section 7.07
  Indemnification of Agents     79  
Section 7.08
  Agents in Their Individual Capacity     79  
Section 7.09
  Successor Agent     81  
Section 7.10
  Administrative Agent May File Proofs of Claim     81  
Section 7.11
  Collateral and Guaranty Matters     82  
Section 7.12
  Other Agents; Arrangers and Managers     83  
Section 7.13
  Intercreditor Arrangements     83  

ii



--------------------------------------------------------------------------------



 



                      Page
 
            ARTICLE VIII

 
            SUBSIDIARY GUARANTY

 
           
Section 8.01
  Subsidiary Guaranty     83  
Section 8.02
  Guaranty Absolute     84  
Section 8.03
  Waivers and Acknowledgments     85  
Section 8.04
  Subrogation     85  
Section 8.05
  Additional Guarantors     86  
Section 8.06
  Continuing Guarantee; Assignments     86  
Section 8.07
  No Reliance     87  
Section 8.08
  No Reliance     87  
 
            ARTICLE IX

 
            [RESERVED]

 
            ARTICLE X

 
            MISCELLANEOUS

 
           
Section 10.01
  Amendments, Etc.     87  
Section 10.02
  Notices, Etc.     89  
Section 10.03
  No Waiver; Remedies     91  
Section 10.04
  Costs, Fees and Expenses     91  
Section 10.05
  Right of Set-off     93  
Section 10.06
  Binding Effect     93  
Section 10.07
  Successors and Assigns     93  
Section 10.08
  Execution in Counterparts; Integration     97  
Section 10.09
  Confidentiality; Press Releases, Related Matters and Treatment of Information
    97  
Section 10.10
  Patriot Act Notice     99  
Section 10.11
  Jurisdiction, Etc.     99  
Section 10.12
  Governing Law     100  
Section 10.13
  Waiver of Jury Trial     100  

iii



--------------------------------------------------------------------------------



 



SCHEDULES

         
Schedule I
  —   Commitments and Applicable Lending Offices
Schedule II
  —   [Reserved]
Schedule III
  —   Affiliated Transactions
Schedule V
  —   Agreements with Negative Pledge Clauses
Schedule VI
  —   [Reserved]
Schedule VII
  —   Excluded Real Property
Schedule 1.01(a)
  —   [Reserved]
Schedule 1.01(b)
  —   [Reserved]
Schedule 1.01(c)
  —   Surviving Debt
Schedule 4.01
  —   Equity Investments; Subsidiaries
Schedule 4.01(i)
  —   Disclosures
Schedule 4.01(m)
  —   Environmental Matters
Schedule 4.01(r)
  —   Owned Real Property
Schedule 4.01(s)
  —   Leased Real Property - Lessee
Schedule 4.01(t)
  —   Leased Real Property - Lessor
Schedule 5.01(u)
  —   Post-Closing Obligations
Schedule 5.02(a)
  —   Existing Liens
Schedule 5.02(b)
  —   Existing Debt
Schedule 5.02(f)
  —   Existing Investments
Schedule 5.02(n)
  —   Permitted Sales and Lease Backs

EXHIBITS

         
Exhibit A
  —   Form of Term Note
Exhibit B
  —   Form of Notice of Borrowing
Exhibit C
  —   Form of Assignment and Acceptance
Exhibit D-1
  —   Form of Opinion of Jones Day
Exhibit D-2
  —   Form of Opinion of Shumaker, Loop & Kendrick, LLP
Exhibit E
  —   [Reserved]
Exhibit F
  —   [Reserved]
Exhibit G
  —   Form of Security Agreement
Exhibit H
  —   Form of Guaranty Supplement
Exhibit I
  —   [Reserved]
Exhibit J
  —   [Reserved]
Exhibit K
  —   Intercreditor Agreement
Exhibit L
  —   Form of Solvency Certificate
Exhibit M
  —   Form of Mortgage
Exhibit N
  —   Form of Opinion of Local Counsel

iv



--------------------------------------------------------------------------------



 



TERM FACILITY CREDIT AND GUARANTY AGREEMENT
          TERM FACILITY CREDIT AND GUARANTY AGREEMENT (this “Agreement”) dated
as of January 31, 2008 among DANA HOLDING CORPORATION, a Delaware corporation
(the “Borrower”), and each of the direct and indirect subsidiaries of the
Borrower signatory hereto (each, a “Guarantor”, and, collectively, together with
any person that becomes a Guarantor hereunder pursuant to Section 8.05, the
“Guarantors”), the Initial Lenders (as hereinafter defined) and the other banks,
financial institutions and other institutional lenders party hereto (each, a
“Lender”, and collectively with the Initial Lenders and any other person that
becomes a Lender hereunder pursuant to Section 10.07, the “Lenders”), Citicorp
USA, Inc. (“CUSA”), as administrative agent (or any successor appointed pursuant
to Article VII, the “Administrative Agent”) for the Lenders and the other
Secured Parties (each as hereinafter defined), CUSA as collateral agent (or any
successor appointed pursuant to Article VII, the “Collateral Agent”) for the
Lenders and the other Secured Parties, Citigroup Global Markets, Inc. (“CGMI”)
and LEHMAN BROTHERS INC. (“LBI”) as joint lead arrangers (the “Lead Arrangers”),
CGMI, LBI and BARCLAYS CAPITAL, the investment banking division of Barclays Bank
PLC (“Barclays”), as joint bookrunners (the “Joint Bookrunners”), LBI, as
syndication agent (the “Syndication Agent”) and Barclays, as documentation agent
(the “Documentation Agent”).
PRELIMINARY STATEMENTS
          (1) Dana Corporation, a Virginia corporation (“Dana Corporation”), and
certain of its subsidiaries (collectively, the “Debtors”) are debtors and
debtors-in-possession in jointly administered cases, Case No. 06-10354 (BRL)
(each a “Case” and collectively, the “Cases”) pending in the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”)
under Chapter 11 of the U.S. Bankruptcy Code (11 U.S.C. §§ 101 et seq.; the
“Bankruptcy Code”). The Debtors will be reorganized pursuant to the
Reorganization Plan (as hereinafter defined) and subject to the Confirmation
Order (as hereinafter defined).
          (2) Pursuant to the Reorganization Plan, the Borrower, which is a
newly formed Delaware corporation created in accordance with the Plan Documents
(as hereinafter defined), will acquire, directly or indirectly, on the Plan
Effective Date, substantially all of the assets and certain liabilities owned by
the Debtors immediately prior to the effectiveness of the Reorganization Plan
(the “Dana Reorganization”). Following the consummation of the Dana
Reorganization, Dana Corporation will be merged with and into Dana Companies,
LLC, a newly formed Virginia limited liability company (“Old Dana”) that will be
owned by the Borrower, with Old Dana as the surviving entity.
          (3) In order to finance in part the distributions to be made under the
Reorganization Plan, to pay the fees and expenses associated therewith and for
working capital and general corporate purposes of the Borrower and its
Subsidiaries (the “Financing Requirements”), the Borrower has requested that
simultaneously with the consummation of the Reorganization Plan, the Lenders
extend credit to the Borrower under credit facilities comprising (a) a senior
secured first-lien asset based revolving credit facility in an aggregate
principal amount of $650,000,000 and (b) a senior secured first-lien term
facility, to be made available to
Dana—Term Facility and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



the Borrower on the date each Reorganization Plan becomes effective (the “Plan
Effective Date”).
          (4) The Borrower intends to meet the balance of the Financing
Requirements with the proceeds of not less than $790,000,000 in preferred equity
of the Borrower being issued to, among others, Centerbridge Partners, L.P.
(“Centerbridge”), pursuant to the Investment Agreement (the “Centerbridge
Investment Agreement”) dated as of July 26, 2007 between Centerbridge and Dana
Corporation.
          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements contained herein, the parties hereto hereby agree as
follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          Section 1.01 Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings:
          “ACH” means automated clearinghouse transfers.
          “Access Rights Agreement” means that certain Access Rights Agreement
by and between Dana Corporation and General Motors Company dated on or about
September 14, 2007, a copy of which has been provided to the Administrative
Agent prior to the Closing Date.
          “Acquisition” means any transaction or series of related transactions
for the purpose of or resulting, directly or indirectly, in (i) the acquisition
of all or substantially all of the assets of any Person, or any business or
division of any Person, (ii) the acquisition or ownership of in excess of 50% of
the Equity Interests in any Person, or (iii) the acquisition of another Person
by a merger, consolidation, amalgamation or any other combination with such
Person.
          “Activities” has the meaning specified in Section 7.08.
          “Administrative Agent” has the meaning specified in the recital of
parties to this Agreement.
          “Administrative Agent’s Account” means the account of the
Administrative Agent maintained by the Administrative Agent with Citibank, N.A.
and identified to the Borrower and the Lenders from time to time.
          “Advance” means a Term Advance.
          “Affiliate” means, as to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and

                    Dana—Term Credit and Guaranty Agreement

2



--------------------------------------------------------------------------------



 



policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.
          “Affiliated Lender” has the meaning specified in the definition of
“Eligible Assignee”.
          “Agent Parties” has the meaning specified in Section 10.02(c).
          “Agent-Related Persons” means, the Agents, together with their
respective Affiliates, and the officers, directors, employees, agents and
attorneys-in-fact of such Agents and Affiliates.
          “Agents” means the Administrative Agent, the Collateral Agent, the
Syndication Agent, the Documentation Agent and the Lead Arrangers.
          “Agents Group” has the meaning specified in Section 7.08.
          “Agreement Value” means, for each Hedge Agreement, on any date of
determination, an amount equal to: (a) in the case of a Hedge Agreement
documented pursuant to the Master Agreement (Multicurrency-Cross Border)
published by the International Swap and Derivatives Association, Inc. (the
“Master Agreement”), the amount, if any, that would be payable by any Loan Party
or any of its Subsidiaries to its counterparty to such Hedge Agreement, as if
(i) such Hedge Agreement was being terminated early on such date of
determination, (ii) such Loan Party or Subsidiary was the sole “Affected Party,”
and (iii) the Administrative Agent was the sole party determining such payment
amount (with the Administrative Agent making such determination pursuant to the
provisions of the form of Master Agreement); (b) in the case of a Hedge
Agreement traded on an exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss or gain on such Hedge Agreement to
the Loan Party or Subsidiary of a Loan Party to such Hedge Agreement based on
the settlement price of such Hedge Agreement on such date of determination; or
(c) in all other cases, the mark-to-market value of such Hedge Agreement, which
will be the unrealized loss or gain on such Hedge Agreement to the Loan Party or
Subsidiary of a Loan Party to such Hedge Agreement determined as the amount, if
any, by which (i) the present value of the future cash flows to be paid by such
Loan Party or Subsidiary exceeds (ii) the present value of the future cash flows
to be received by such Loan Party or Subsidiary pursuant to such Hedge
Agreement; capitalized terms used and not otherwise defined in this definition
shall have the respective meanings set forth in the above described Master
Agreement.
          “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
          “Applicable Margin” means 3.75% per annum, in the case of Eurodollar
Rate Advances, and 2.75% per annum, in the case of Base Rate Advances.
          “Approved Fund” means any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
 

                    Dana—Term Credit and Guaranty Agreement

3



--------------------------------------------------------------------------------



 



          “Asset Sale” means any sale, lease, transfer or other disposition of
property or series of related sales, leases, transfers or other dispositions of
property by the Borrower and its Subsidiaries pursuant to clause (ix) of
Section 5.02(g) that yields Net Cash Proceeds to the Borrower and its
Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$5,000,000 (provided that the aggregate amount of all net cash proceeds excluded
from the definition of “Asset Sale” pursuant to the foregoing threshold shall
not exceed an aggregate amount of $25,000,000 in any Fiscal Year).
          “Assignment and Acceptance” means an assignment and acceptance entered
into by a Lender and an Eligible Assignee, and accepted by the Administrative
Agent, in accordance with Section 10.07 and in substantially the form of
Exhibit C hereto.
          “Bankruptcy Code” has the meaning specified in the Preliminary
Statements.
          “Bankruptcy Court” has the meaning specified in the Preliminary
Statements and means the United States District Court for the Southern District
of New York when such court is exercising direct jurisdiction over the Cases.
          “Barclays” has the meaning specified in the recital of parties to this
Agreement.
          “Base Rate” means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the higher of:
          (a) the rate of interest announced publicly by Citibank, N.A. in New
York, New York, from time to time, as Citibank N.A.’s base rate;
          (b) the sum (adjusted to the nearest 1/4 of 1% or, if there is no
nearest 1/4 of 1%, to the next higher 1/4 of 1%) of (i) 1/2 of 1% per annum,
plus (ii) the rate obtained by dividing (A) the latest three week moving average
of secondary market morning offering rates in the United States for three month
certificates of deposit of major United States money market banks, such three
week moving average (adjusted to the basis of a year of 360 days) being
determined weekly on each Monday (or, if such day is not a Business Day, on the
next succeeding Business Day) for the three week period ending on the previous
Friday by Citibank N.A. on the basis of such rates reported by certificate of
deposit dealers to and published by the Federal Reserve Bank of New York or, if
such publication shall be suspended or terminated, on the basis of quotations
for such rates received by Citibank N.A. from three New York certificate of
deposit dealers of recognized standing selected by Citibank N.A., by (B) a
percentage equal to 100% minus the average of the daily percentages specified
during such three week period by the Board of Governors of the Federal Reserve
System (or any successor) for determining the maximum reserve requirement
(including, but not limited to, any emergency, supplemental or other marginal
reserve requirement) for Citibank N.A. with respect to liabilities consisting of
or including (among other liabilities) three month U.S. dollar non personal time
deposits in the United States, plus (iii) the average during such three week
period of the annual assessment rates estimated by Citibank N.A. for determining
the then current annual assessment payable by Citibank N.A. to the Federal
Deposit Insurance Corporation (or any successor) for insuring U.S. dollar
deposits in the United States; and

 

        Dana—Term Credit and Guaranty Agreement

4 



--------------------------------------------------------------------------------



 



          (c) 1/2 of 1% per annum above the Federal Funds Rate.
          “Borrower” has the meaning specified in the recital of parties to this
Agreement.
          “Borrower’s Account” means the account of the Borrower maintained by
the Borrower and specified in writing to the Administrative Agent from time to
time.
          “Borrowing” means a borrowing consisting of simultaneous Advances of
the same Type made by the Lenders.
          “Business Day” means a day of the year on which banks are not required
or authorized by law to close in New York City and, if the applicable Business
Day relates to any Eurodollar Rate Advances, on which dealings are carried on in
the London interbank market.
          “Call Premium” means (a) in the case of prepayments made on or prior
to the first anniversary of the Closing Date, 102% of the principal amount
prepaid and (b) in the case of prepayments made after the first anniversary of
the Closing Date but on or prior to the second anniversary of the Closing Date,
101% of the principal amount prepaid.
          “Capital Expenditures” means, for any Person for any period, the sum
(without duplication) of all expenditures made, directly or indirectly, by such
Person or any of its Subsidiaries during such period for equipment, fixed
assets, real property or improvements, or for replacements or substitutions
therefor or additions thereto, that have been or should be, in accordance with
GAAP, reflected as additions to property, plant or equipment on a Consolidated
balance sheet of such Person. For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade in of
existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount of such purchase price less
the credit granted by the seller of such equipment for the equipment being
traded in at such time or the amount of such proceeds, as the case may be.
          “Capitalized Leases” means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases.
          “Cases” has the meaning specified in the Preliminary Statements.
          “Cash Equivalents” means any of the following, to the extent owned by
any Loan Party free and clear of all Liens other than Liens created under the
Collateral Documents or claims or Liens permitted pursuant to this Agreement and
having a maturity of not greater than 12 months from the date of issuance
thereof: (a) readily marketable direct obligations of the Government of the
United States or any agency or instrumentality thereof or obligations
unconditionally guaranteed by the full faith and credit of the Government of the
United States, (b) certificates of deposit of or time deposits with any
commercial bank that is a Lender or a member of the Federal Reserve System that
issues (or the parent of which issues) commercial paper rated as described in
clause (c), is organized under the laws of the United States or any state
thereof and has combined capital and surplus of at least $500,000,000,
(c) commercial paper in an aggregate amount of no more than $10,000,000 per
issuer outstanding at any time, issued by any corporation organized under the
laws of any state of the United States and rated at least “Prime 1” (or the then
equivalent grade) by Moody’s or “A 1” (or the then equivalent



        Dana—Term Credit and Guaranty Agreement

5 



--------------------------------------------------------------------------------



 



grade) by S&P or (d) Investments, classified in accordance with GAAP, as current
assets of the Borrower or any of its Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, as amended, which
are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, or (e) offshore overnight interest
bearing deposits in foreign branches of Citibank, N.A., any Lender or an
Affiliate of a Lender.
          “Cash Management Obligations” means all Obligations of any Loan Party
owing to a Lender (or a banking Affiliate of a Lender) in respect of any
overdrafts and related liabilities arising from treasury, depository and cash
management services or in connection with any ACH transfers of funds.
          “Centerbridge” has the meaning specified in the Preliminary
Statements.
          “Centerbridge Investment Agreement” has the meaning specified in the
Preliminary Statements.
          “CFC” means any (i) Foreign Subsidiary that is a “controlled foreign
corporation” within the meaning of the Code section 957(a) and (ii) domestic
Subsidiary the sole assets of which consist of the Equity Interests of any
Foreign Subsidiary that is a “controlled foreign corporation” within the meaning
of the Code section 957(a).
          “CGMI” has the meaning specified in the recital of parties to this
Agreement.
          “Change of Control” means and shall be deemed to have occurred upon
the occurrence of any of the following events: (i) any Person or “group” (within
the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934,
and regulations promulgated thereunder), other than Centerbridge or any of its
Affiliates, shall have acquired beneficial ownership of more than 40% of the
outstanding Equity Interests in the Borrower and (ii) after the Closing Date,
the occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (A) nominated by the
board of directors of the Borrower nor (B) appointed by the directors so
nominated.
          “Closing Date” has the meaning specified in Section 3.01.
          “CNAI” means Citigroup North America, Inc.
          “Collateral” means all “Collateral” referred to in the Collateral
Documents and all other property that is or is intended to be subject to any
Lien in favor of the Administrative Agent for the benefit of the Secured
Parties.
          “Collateral Agent” has the meaning specified in the recital of parties
to this Agreement.
          “Collateral Documents” means, collectively, the Security Agreement,
the Intellectual Property Security Agreement, the Mortgages and any other
agreement that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.



      Dana—Term Credit and Guaranty Agreement

6 



--------------------------------------------------------------------------------



 



          “Commitment” means a Term Commitment.
          “Communications” has the meaning specified in Section 10.02(b).
          “Company Material Adverse Effect” means any change, effect, event or
condition that has had or could reasonably be expected to have a material
adverse effect (a) on the business, results of operations or financial condition
of Dana Corporation and its Subsidiaries, taken as a whole, or (b) that would
prevent the Borrower from timely consummating the transactions contemplated
hereby in all material respects; provided, however, that the definition of
“Company Material Adverse Effect” does not include facts, circumstances, events,
changes, effects or occurrences (i) generally affecting the industry in which
Dana Corporation and its Subsidiaries or their customers operate, or the economy
or the financial, credit or securities markets, in the United States or other
countries in which Dana Corporation or its Subsidiaries operate, including
effects on such industries, economy or markets resulting from any regulatory and
political conditions or developments in general, or any outbreak or escalation
of hostilities, declared or undeclared acts of war or terrorism (other than any
of the foregoing that causes any damage or destruction to or renders physically
unusable or inaccessible any facility or property of Dana Corporation or any of
its Subsidiaries); (ii) reflecting or resulting from changes in law or GAAP (or
authoritative interpretations thereof); (iii) to the extent resulting from the
announcement of the New Equity Investment and the transactions contemplated
thereby, including any lawsuit related thereto or any loss or threatened loss of
or adverse change or threatened adverse change, in each case resulting there
from, in the relationship of Dana Corporation or its Subsidiaries with its
customers, suppliers, employees or others; (iv) resulting from changes in the
market price or trading volume of Dana Corporation securities, provided that the
exceptions in this clause (iv) are strictly limited to any such change or
failure in and of itself and will not prevent or otherwise affect a
determination that any fact, circumstance, event, change, effect or occurrence
underlying such change or such failure has resulted in, or contributed to a
Company Material Adverse Effect; (v) resulting from the suspension of trading in
securities generally on any U.S. national securities exchange; or (vi) resulting
from changes in the pool of claims (as such term is defined in Section 1.01(5)
of the Bankruptcy Code); except to the extent that, with respect to clauses
(i) and (ii), the impact of such fact, circumstance, event, change, effect or
occurrence is disproportionately adverse to Dana Corporation and its
Subsidiaries, taken as a whole, as compared to other Persons engaged in the
industries in which the Loan Parties compete.
          “Confidential Information” means any and all material non-public
information delivered or made available by any Loan Party or any Subsidiary of a
Loan Party relating to any Loan Party or any Subsidiary thereof or their
respective businesses, other than any such information that is or has been made
available publicly by a Loan Party or any Subsidiary thereof.
          “Confidential Information Memorandum” means the confidential
information memorandum that will be used by the Lead Arrangers in connection
with the syndication of the Commitments.
          “Confirmation Order” shall have the meaning specified in
Section 3.01(a).



      Dana—Term Credit and Guaranty Agreement

7 



--------------------------------------------------------------------------------



 



          “Consolidated” refers to the consolidation of accounts in accordance
with GAAP.
          “Consolidated Funded Debt” means, with respect to the Borrower and its
Subsidiaries, at any date of determination, the sum of (i) all items that, in
accordance with GAAP, would be classified as indebtedness on a Consolidated
balance sheet of the Borrower and its Subsidiaries at such date and (ii) without
duplication, Capitalized Leases.
          “Consolidated Interest Expense” means, with respect to the Borrower
and its Subsidiaries for any period, total interest expense (including that
attributable to Capitalized Leases in accordance with GAAP) with respect to all
outstanding Debt, including, without limitation, the Obligations owed with
respect thereto, but excluding (i) any interest not currently payable in cash
with respect to such period and (ii) any non-cash amortization or write-down of
any deferred financing fees or amortization of original issue discount of any
Debt, all as determined on a Consolidated basis in accordance with GAAP. For
purposes of the foregoing, interest expense of the Borrower and its Subsidiaries
shall be determined after giving effect to any net payments made or received by
the Borrower and its Subsidiaries with respect to interest rate Hedging
Agreements.
          “Conversion”, “Convert” and “Converted” each refers to the conversion
of Advances from one Type to Advances of the other Type.
          “Credit Card Program” means the (i) Citibank Business Card Purchasing
Card Agreement, dated August 31, 1994, between Citibank (South Dakota), N.A. and
Dana Corporation, (ii) Citibank Purchasing Card Agreement, dated January 18,
2005, between Citibank International plc and Dana Corporation, and
(iii) Citibank Corporate Card Agreement, dated January 24, 2005, between
Citibank International plc and Dana Corporation, each as amended, restated, or
otherwise modified from time to time, or any replacement of any of the foregoing
or any additional credit card programs for the same or substantially similar
purposes; provided that the aggregate principal amount of Debt outstanding with
respect to clauses (i), (ii) and (iii) shall not exceed $25,000,000.
          “CUSA” has the meaning specified in the recital of parties to this
Agreement.
          “Dana Reorganization” has the meaning specified in the Preliminary
Statements to this Agreement.
          “DCC” means Dana Credit Corporation, a Delaware corporation.
          “DCC Entity” means DCC or any of its Subsidiaries.
          “Debt” of any Person means, without duplication, (a) all indebtedness
of such Person for borrowed money, (b) all indebtedness of such Person for the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of such Person’s business), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such



      Dana—Term Credit and Guaranty Agreement

8 



--------------------------------------------------------------------------------



 



Person as lessee under Capitalized Leases, (f) all reimbursement obligations,
whether contingent or otherwise, of such Person under acceptance, letter of
credit or similar facilities, (g) all mandatory obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in cash in
respect of any Equity Interests in such Person or any other Person or any
warrants, rights or options to acquire such Equity Interests, valued, in the
case of Redeemable Preferred Interests, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (h) all
obligations of such Person in respect of Hedge Agreements, valued at the
Agreement Value thereof, (i) all Guarantee Obligations and Synthetic Debt of
such Person and (j) all indebtedness and other payment Obligations referred to
in clauses (a) through (i) above of another Person secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such indebtedness or other payment
Obligations. The amount of any Debt related to clause (j) above shall be deemed
to be equal to the lesser of (a) the amount of such Debt so secured or (b) the
fair market value of the property subject to such Lien.
          “Debtor Relief Laws” means the Bankruptcy Code and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
          “Default” means any Event of Default or any event that would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both.
          “Defaulted Advance” means, with respect to any Lender at any time, the
portion of any Advance required to be made by such Lender to the Borrower
pursuant to Section 2.01 or 2.02 at or prior to such time which has not been
made by such Lender or by the Administrative Agent for the account of such
Lender pursuant to Section 2.02(e) as of such time. In the event that a portion
of a Defaulted Advance shall be deemed made pursuant to Section 2.15(a), the
remaining portion of such Defaulted Advance shall be considered a Defaulted
Advance originally required to be made pursuant to Section 2.01 on the same date
as the Defaulted Advance so deemed made in part.
          “Defaulted Amount” means, with respect to any Lender at any time, any
amount required to be paid by such Lender to the Administrative Agent or any
other Lender hereunder or under any other Loan Document at or prior to such time
which has not been so paid as of such time, including, without limitation, any
amount required to be paid by such Lender to (a) the Administrative Agent
pursuant to Section 2.02(e) to reimburse the Administrative Agent for the amount
of any Advance made by the Administrative Agent for the account of such Lender,
(b) any other Lender pursuant to Section 2.13 to purchase any participation in
Advances owing to such other Lender and (c) the Administrative Agent pursuant to
Section 7.07 to reimburse the Administrative Agent for such Lender’s ratable
share of any amount required to be paid by the Lenders to the Administrative
Agent as provided therein. In the event that a portion of a Defaulted Amount
shall be deemed paid pursuant to Section 2.15(b), the remaining portion of such
Defaulted Amount shall be considered a Defaulted Amount originally required to
be paid



        Dana—Term Credit and Guaranty Agreement

9 



--------------------------------------------------------------------------------



 



hereunder or under any other Loan Document on the same date as the Defaulted
Amount so deemed paid in part.
          “Defaulting Lender” means, at any time, any Lender that, at such time,
(a) owes a Defaulted Advance or a Defaulted Amount or (b) shall take any action
or be the subject of any action or proceeding under any Debtor Relief Law.
          “DIP Credit Agreement” means the Amended and Restated Senior Secured
Superpriority Debtor in Possession Credit Agreement dated as of April 13, 2006,
as amended by Amendment No. 1 dated as of January 25, 2007, among Dana
Corporation, as borrower, the guarantors party thereto, Citicorp North America,
Inc., as administrative agent, and the lenders party thereto.
          “Disqualified Capital Stock” means any Equity Interest which, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, (a) is mandatorily
redeemable in whole or in part prior to the Maturity Date, pursuant to a sinking
fund obligation or otherwise, or is redeemable at the option of the holder
thereof, in whole or in part, (b) is convertible into or exchangeable (unless at
the sole option of the issuer thereof) for Debt or any Equity Interest referred
to in (a) above prior to the Maturity Date, or (c) contains any mandatory
repurchase obligation which comes into effect prior to the Maturity Date,
provided that any Equity Interest that would not constitute Disqualified Capital
Stock but for provisions thereof giving holders thereof (or the holders of any
security into or for which such Equity Interest is convertible, exchangeable or
exercisable) the right to require the issuer thereof to redeem such Equity
Interest upon the occurrence of a Change of Control shall not constitute
Disqualified Capital Stock.
          “Documentation Agent” has the meaning specified in the recital of
parties to this Agreement.
          “Dollar” means the lawful currency of the United States.
          “Domestic Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Domestic Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender, as the case may be, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Administrative
Agent.
          “Dong Feng” means Dongfeng Dana Axle Company Limited (Business License
Registration Number 4206001351648), a Sino-foreign joint venture enterprise with
limited liability duly formed under the laws of the Peoples Republic of China,
with its legal address at 10th Floor, Torch Building, Hi-Tech Industry
Development Zone, Xiangfan Municipality, Hubei Province, PRC. Pursuant to that
certain Sale and Asset Purchase Agreement, dated as of March 10, 2005, as
amended March 14, 2007, the equity of Dong Feng is owned by Dongfeng Motor Co.,
Ltd (75.23%), Dongfeng (Shiyan) Industrial Company (10.96%), Dongfeng Motor
Corporation (9.81%) and Dana Mauritius (4%).
          “Earn-Out Obligations” means purchase price adjustments, earnouts and
similar obligations, in each case, with respect to any Permitted Acquisition.



        Dana—Term Credit and Guaranty Agreement

10 



--------------------------------------------------------------------------------



 



          “EBITDA” means, for any period, without duplication (a) the sum,
determined on a Consolidated basis, of (i) net income (or net loss),
(ii) interest expense and facility fees, unused commitment fees, letter of
credit fees and similar fees, (iii) income tax expense, (iv) depreciation
expense, (v) amortization expense, (vi) non recurring, transactional or unusual
losses deducted in calculating net income less non recurring, transactional or
unusual gains added in calculating net income, (vii) in each case without
duplication, cash Restructuring Charges to the extent deducted in computing net
income for such period and settled or to be settled in cash during such period
in an aggregate amount not to exceed $100,000,000 in Fiscal Year 2008, an amount
not to exceed $50,000,000 in the aggregate in any other Fiscal Year and an
amount not to exceed $170,000,000 in the aggregate during the term of this
Agreement, in each case of the Borrower and its Subsidiaries, determined in
accordance with GAAP for such period, (viii) non-cash Restructuring Charges and
related non-cash losses or other non-cash charges resulting from the writedown
in the valuation of any assets, in each case of the Borrower and its
Subsidiaries, determined in accordance with GAAP for such period, (ix) without
duplication, net losses from discontinued operations, (x) amounts associated
with stock options or restricted stock expense, (xi) minority interest expense,
(xii) losses or expenses associated with the Agreement Value of Hedge
Agreements, and (xiii) post-emergence costs associated with the continued cost
of the Reorganization Plan in an aggregate amount not to exceed $20,000,000 in
Fiscal Year 2008 and not to exceed $5,000,000 in any other Fiscal Year,
(xiv) non-cash currency losses on intercompany loans or advances, and (xv)
losses of affiliates accounted for on an equity basis; minus (b) (i) net income
from discontinued operations, (ii) earnings of affiliates accounted for on an
equity basis, (iii) interest income, (iv) any income or gain associated with the
Agreement Value of Hedge Agreements, and (v) non-cash currency income or gains
on intercompany loans or advances.
          “ECF Percentage” shall mean, with respect to any Fiscal Year, 50%,
provided, that the ECF Percentage shall be reduced to 25%, if the Total Leverage
Ratio, as of the last day of the last Fiscal Quarter of such Fiscal Year, is
less than 2.0 to 1.00.
          “Eligible Assignee” means with respect to any Facility, (i) a Lender;
(ii) an Affiliate of a Lender; (iii) an Approved Fund; and (iv) any other Person
(other than an individual) approved by the Administrative Agent; provided,
however, that no Loan Party (or any Affiliate of a Loan Party) shall qualify as
an Eligible Assignee under this definition. Notwithstanding the foregoing,
assignments to an Affiliate of a Loan Party shall be permitted so long as
(A) the aggregate amount of Commitments of such assignee immediately after
giving effect to such assignment is less than 10% of the then outstanding
aggregate principal amount of Advances and (B) such assignee agrees in writing
not to exercise any of the rights and obligations afforded to an Eligible
Assignee pursuant to Section 10.01 (any such assignee being referred to herein
as an “Affiliated Lender”).
          “Environmental Action” means any action, suit, written demand, demand
letter, written claim, written notice of noncompliance or violation, notice of
liability or potential liability, investigation, proceeding, consent order or
consent agreement relating in any way to any Environmental Law, any
Environmental Permit, any Hazardous Material, or arising from alleged injury or
threat to public or employee health or safety, as such relates to the actual or
alleged exposure to Hazardous Material, or to the environment, including,
without limitation, (a) by any governmental or regulatory authority for
enforcement, cleanup, removal, response,



        Dana—Term Credit and Guaranty Agreement

11 



--------------------------------------------------------------------------------



 



remedial or other actions or damages and (b) by any governmental or regulatory
authority or third party for damages, contribution, indemnification, cost
recovery, compensation or injunctive relief.
          “Environmental Law” means any applicable federal, state, local or
foreign statute, law, ordinance, rule, regulation, code, order, writ, judgment,
injunction or decree, or judicial or agency interpretation, relating to
pollution or protection of the environment, public or employee health or safety,
as such relates to the actual or alleged exposure to Hazardous Material, or
natural resources, including, without limitation, those relating to the use,
handling, transportation, treatment, storage, disposal, release or discharge of
Hazardous Materials.
          “Environmental Permit” means any permit, approval, identification
number, license or other authorization required under any Environmental Law.
          “Equity Interests” means, with respect to any Person, shares of
capital stock of (or other ownership or profit interests in) such Person,
warrants, options or other rights for the purchase or other acquisition from
such Person of shares of capital stock of (or other ownership or profit
interests in) such Person, securities convertible into or exchangeable for
shares of capital stock of (or other ownership or profit interests in) such
Person or warrants, rights or options for the purchase or other acquisition from
such Person of such shares (or such other interests), and other ownership or
profit interests in such Person (including, without limitation, partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such shares, warrants, options, rights or other interests are authorized on
any date of determination.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
          “ERISA Affiliate” means any Person that for purposes of Title IV of
ERISA is a member of the controlled group of any Loan Party (other than an
Excluded Subsidiary), or under common control with any Loan Party (other than an
Excluded Subsidiary), within the meaning of Section 414(b), (c), (m) or (o) of
the Internal Revenue Code.
          “ERISA Event” means (a) (i) the occurrence of a reportable event,
within the meaning of Section 4043 of ERISA, with respect to any ERISA Plan
unless the 30 day notice requirement with respect to such event has been waived
by the PBGC or (ii) the requirements of subSection (1) of Section 4043(b) of
ERISA (without regard to subSection (2) of such Section) are met with respect to
a contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of an ERISA
Plan, and an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
ERISA Plan within the following 30 days; (b) the application for a minimum
funding waiver with respect to an ERISA Plan; (c) the provision by the
administrator of any ERISA Plan of a notice of intent to terminate such ERISA
Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice with
respect to a plan amendment referred to in Section 4041(e) of ERISA); (d) the
cessation of operations at a facility of any Loan Party or any ERISA Affiliate
in the circumstances described in Section 4062(e) of ERISA; (e) the withdrawal
by any Loan Party or any ERISA Affiliate from a Multiple Employer Plan during a
plan year for which it was a substantial employer, as defined in



        Dana—Term Credit and Guaranty Agreement

12 



--------------------------------------------------------------------------------



 



Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any ERISA Plan;
(g) the adoption of an amendment to an ERISA Plan requiring the provision of
security to such ERISA Plan pursuant to Section 307 of ERISA; or (h) the
institution by the PBGC of proceedings to terminate an ERISA Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such ERISA Plan.
          “ERISA Plan” means a Single Employer Plan or a Multiple Employer Plan.
          “Euro” means the single currency of Participating Member States of the
European Union.
          “Eurodollar Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender, as the case may be, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Administrative
Agent.
          “Eurodollar Rate” means, for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing, an interest rate per annum
equal to the rate per annum obtained by dividing (a) the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen
LIBOR01 (or any successor page) as the London interbank offered rate for
deposits in U.S. dollars at 11:00 A.M. (London time) two Business Days before
the first day of such Interest Period for a period equal to such Interest Period
(provided that, if for any reason such rate is not available, the term
“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen
LIBO Page as the London interbank offered rate for deposits in Dollars at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period);
provided, however, if more than one rate is specified on Reuters Screen LIBO
Page, the applicable rate shall be the arithmetic mean of all such rates) by
(b) a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for
such Interest Period; notwithstanding the calculation of Eurodollar Rate set
forth herein, for all purposes set forth in the Loan Documents, except for
purposes of determining Consolidated Interest Expense, for the first twenty-four
months immediately following the Closing Date the applicable Eurodollar Rate
shall be no less than 3.00%.
          “Eurodollar Rate Advance” means an Advance that bears interest as
provided in Section 2.07(a)(ii).
          “Eurodollar Rate Reserve Percentage” for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing means the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
  


   

13     Dana-Term Facility and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.
          “European Subsidiaries” means the European subsidiaries of the
Borrower party to the Existing Receivables Facility, whether now existing or
hereafter formed.
          “Events of Default” has the meaning specified in Section 6.01.
          “Excess Cash Flow” means, for any period, without duplication, the
excess, if any, of (a) the sum, determined on a Consolidated basis, of (i) net
income (or net loss), (ii) the amount of non-cash charges (including
depreciation and amortization) deducted in arriving at such net income (or net
loss) for such period and (iii) to the extent included in the calculation of net
income for such period, any loss on the sale of assets or any loss associated
with stock options or restricted options, over (b) the sum, determined on a
Consolidated basis, of (i) the amount of non-cash credits in accordance with
GAAP included in arriving at such net income (or net loss) for such period,
(ii) the unfinanced portion of all of Capital Expenditures of the Borrower and
its Subsidiaries during such period (excluding the principal amount of Debt
incurred in connection with such expenditures), (iii) the aggregate amount of
all regularly scheduled principal payments of long-term Debt of the Borrower and
its Subsidiaries made during such period (other than payments in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder), (iv) the aggregate amount of cash paid by
the Borrower and its Subsidiaries for Restructuring Charges during such period,
(vi) aggregate amount of expenditures made by the Borrower and its Subsidiaries
during such period to the extent directly related to Investments made by the
Borrower and its Subsidiaries after the Closing Date pursuant to
Section 5.02(f)(xiv) but only to the extent that such expenditures are directly
associated with Dong Feng and Permitted Acquisitions, in each case to the extent
made with internally generated cash, (vii) the amount of Restricted Payments
made pursuant to Section 5.02(d), and (vii) to the extent included in the
calculation of net income for such period, any gain on the sale of assets or any
gain associated with stock options or restricted options, the payment of any
fees or expenses associated with the entering into the Loan Documents and the
Revolving Facility Loan Documents to the extent capitalized.
Notwithstanding the foregoing, the calculation of Excess Cash Flow for the
Fiscal Year ended December 31, 2008 shall be calculated for the period from
February 1, 2008 through December 31, 2008.
          “Excluded Earn-Out Obligations” means Earn-Out Obligations
(a) incurred in connection with any Permitted Acquisition in an amount which,
taken together with all existing Earn-Out Obligations, does not exceed 25% of
the future EBITDA attributable to such acquired Person or Persons determined
after giving effect to such Permitted Acquisition and (b) subject to terms
pursuant to which payments in respect thereof during the occurrence and
continuance of an Event of Default may accrue, but shall not be payable in cash
during such period, but may be payable in cash upon the cure or waiver of such
Event of Default.



        Dana—Term Credit and Guaranty Agreement

14 



--------------------------------------------------------------------------------



 



          “Excluded Real Property” means each parcel of real property set forth
on Schedule VII.
          “Excluded Subsidiaries” means each DCC Entity and Old Dana and each of
its Subsidiaries following the consummation of the Dana Reorganization.
          “Existing Debt” means Debt of each Loan Party and its Subsidiaries
outstanding immediately before the occurrence of the Closing Date.
          “Existing Receivables Facility” means the sale and securitization of
certain accounts receivables of the European Subsidiaries pursuant to the (a) a
Receivables Loan Agreement, dated as of July 18, 2007, between Dana Europe
Financing (Ireland) Limited, a limited liability company organized under the
laws of Ireland as a special purpose entity to purchase the transferred
receivables, and GE Leveraged Loans Limited that provides for a five-year
accounts receivable securitization facility under which €170 million in
financing will be available to those European Subsidiaries, and (b) receivables
purchase agreements and related agreements, as applicable, pursuant to which the
European Subsidiaries, directly or indirectly, sell certain accounts receivables
to Dana Europe Financing (Ireland) Limited.
          “Facility” means the Term Facility.
          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.
          “Fee Letter” means the fee letter dated November 27, 2007 among the
Borrower, the Initial Lenders and the Lead Arrangers, as amended.
          “Financing Requirements” has the meaning specified in the Preliminary
Statements.
          “Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which
quarter shall end on the last day of each March, June, September and December of
such Fiscal Year in accordance with the fiscal accounting calendar of the
Borrower and its Subsidiaries.
          “Fiscal Year” means a fiscal year of the Borrower and its Subsidiaries
ending on December 31.
          “Foreign Subsidiary” means, at any time, any of the direct or indirect
Subsidiaries of the Borrower that are organized outside of the laws of the
United States, any state thereof or the District of Columbia at such time.



        Dana—Term Credit and Guaranty Agreement

15 



--------------------------------------------------------------------------------



 



          “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
          “GAAP” has the meaning specified in Section 1.03.
          “Getrag Sale” means the option in favor of GETRAG Getriebe-und
Zahnradfabrik Hermann Hagenmeyer GmbH & Cie KG, or its delegate, to acquire a
share, owned by Dana Corporation (or its assign), in the nominal value of EUR
1,050,000 in GETRAG DANA Holding GmbH, a German limited liability company with a
total share capital of EUR 2,500,000, registered in the commercial register of
the local court (Amtsgericht) Stuttgart under HRB 108407, pursuant to that
certain Axle Agreement by and among GETRAG US Holding GmbH, GETRAG and Dana
Corporation as of August 24, 2007, as amended, as set forth in the deeds, role
of deeds numbers 817/2007 and 818/2007, of the notary Dr. Karl-Heinz Klett
registered in Stuttgart, Germany, as last amended by the Amendment No. 1 of
September 27, 2007, as set forth in the deed, role of deeds no 918/2007, of the
notary Dr. Karl-Heinz Klett.
          “Granting Lender” has the meaning specified in Section 10.07(k).
          “Guarantee Obligation” means, with respect to any Person, any
Obligation or arrangement of such Person to guarantee or intended to guarantee
any Debt (“primary obligations”) of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly, including, without limitation,
(a) the direct or indirect guarantee, endorsement (other than for collection or
deposit in the ordinary course of business), co making, discounting with
recourse or sale with recourse by such Person of the primary obligation of a
primary obligor, (b) the Obligation to make take-or-pay or similar payments, if
required, regardless of nonperformance by any other party or parties to an
agreement or (c) any Obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (A) for the
purchase or payment of any such primary obligation or (B) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
assets, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof. The
amount of any Guarantee Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Guarantee Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Guarantee Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.
          “Guaranteed Obligations” has the meaning specified in Section 8.01.
          “Guarantor” has the meaning specified in the recital of parties to
this Agreement.
          “Guaranty” has the meaning specified in Section 8.01.



        Dana—Term Credit and Guaranty Agreement

16 



--------------------------------------------------------------------------------



 



          “Hazardous Materials” means (a) petroleum or petroleum products, by
products or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls, mold and radon gas and (b) any other
chemicals, materials or substances designated, classified or regulated as
hazardous, toxic or words of similar import under any Environmental Law.
          “Hedge Agreements” means interest rate swaps, cap or collar
agreements, interest rate future or option contracts, currency swap agreements,
currency future or option contracts and other hedging agreements.
          “Hedge Bank” means any Lender or an Affiliate of a Lender in its
capacity as a party to a Secured Hedge Agreement; provided that in the case of
any Secured Hedge Agreement entered into pursuant to Section 5.01(t), such
relevant Lender (or such Affiliate) provided a Term Commitment of at least
$15,000,000 during the primary syndication of the Term Facility.
          “Indemnified Liabilities” has the meaning specified in
Section 10.04(b).
          “Indemnitees” has the meaning specified in Section 10.04(b).
          “Informational Website” has the meaning specified in Section 5.03.
          “Initial Extension of Credit” means the initial Borrowing.
          “Initial Lenders” means the banks, financial institutions and other
institutional lenders listed on the signature pages hereof; provided that any
such bank, financial institution or other institutional lender shall cease to be
an Initial Lender on any date on which it ceases to have a Commitment.
          “Insufficiency” means, with respect to any ERISA Plan, the amount, if
any, of its unfunded benefit liabilities, as defined in Section 4001(a)(18) of
ERISA.
          “Intellectual Property Security Agreement” has the meaning specified
in Section 3.01(a)(iii)(D).
          “Intercreditor Agreement” means an Intercreditor Agreement dated as of
the Closing Date by and among the Collateral Agent, the collateral agent in
respect of the Revolving Credit Facility and the Loan Parties, substantially in
the form of Exhibit K hereto.
          “Interest Coverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated EBITDA of the Borrower for such Test Period to
(b) Consolidated Interest Expense of the Borrower for such Test Period.
          “Interest Period” means, for each Eurodollar Rate Advance comprising
part of the same Borrowing, the period commencing on the date of such Eurodollar
Rate Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower

     
Dana—Term Credit and Guaranty Agreement

17 



--------------------------------------------------------------------------------



 



pursuant to the provisions below. The duration of each such Interest Period
shall be one, two, three, six months (or, if consented to by all Lenders, nine
months or twelve months), as the Borrower may, upon notice received by the
Administrative Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:
          (a) the Borrower may not select any Interest Period with respect to
any Eurodollar Rate Advance under a Facility that ends after any principal
repayment installment date for such Facility unless, after giving effect to such
selection, the aggregate principal amount of Base Rate Advances and of
Eurodollar Rate Advances having Interest Periods that end on or prior to such
principal repayment installment date for such Facility shall be at least equal
to the aggregate principal amount of Advances under such Facility due and
payable on or prior to such date;
          (b) Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
          (c) whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however,
that, if such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day; and
          (d) whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
          “Investment” means, with respect to any Person, (a) any direct or
indirect purchase or other acquisition (whether for cash, securities, property,
services or otherwise) by such Person of, or of a beneficial interest in, any
Equity Interests or Debt of any other Person, (b) any direct or indirect
purchase or other acquisition (whether for cash, securities, property, services
or otherwise) by such Person of all or substantially all of the property and
assets of any other Person or of any division, branch or other unit of operation
of any other Person, and (c) any direct or indirect loan, advance, other
extension of credit or capital contribution by such Person to, or any other
investment by such Person in, any other Person (including, without limitation,
any arrangement pursuant to which the investor incurs indebtedness of the types
referred to in clause (i) or (j) of the definition of “Debt” set forth in this
Section 1.01 in respect of such other Person).
          “Joint Bookrunners” has the meaning specified in the recitals of
parties to this Agreement.
          “LBI” has the meaning specified in the recital of parties to this
Agreement.

     
Dana—Term Credit and Guaranty Agreement

18 



--------------------------------------------------------------------------------



 



          “Lead Arrangers” has the meaning specified in the recital of parties
to this Agreement.
          “Lenders” has the meaning specified in the recital of parties to this
Agreement. For purposes of Section 10.01 (and any other provisions requiring the
consent or approval of the Lenders set forth herein), the definition of
“Lenders” shall exclude Affiliated Lenders.
          “Lien” means any lien, security interest or other charge or
encumbrance of any kind, or any other type of preferential arrangement,
including, without limitation, the lien or retained security title of a
conditional vendor and any easement, right of way or other encumbrance on title
to real property.
          “Loan Documents” means (i) this Agreement, (ii) the Notes, if any,
(iii) the Collateral Documents, (iv) the Fee Letter, (v) solely for purposes of
the Collateral Documents, each Secured Hedge Agreement, (vi) the Intercreditor
Agreement and (vii) any other document, agreement or instrument executed and
delivered by a Loan Party in connection with the Term Facility, in each case as
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof.
          “Loan Parties” means, collectively, the Borrower and the Guarantors.
          “Margin Stock” has the meaning specified in Regulation U.
          “Material Adverse Change” means any event or occurrence that has
resulted in or would reasonably be expected to result in any material adverse
change in the business, financial or other condition, operations or properties
of the Borrower and its Subsidiaries, taken as a whole (other than events
publicly disclosed prior to the commencement of the Cases and the commencement
and continuation of the Cases and the consequences that would normally result
therefrom); provided that events, developments and circumstances disclosed in
public filings and press releases of the Borrower and any other events of
information made available in writing to the Lead Arrangers, in each case at
least three days prior to the Closing Date, shall not be considered in
determining whether a Material Adverse Change has occurred, although subsequent
events, developments and circumstances relating thereto may be considered in
determining whether or not a Material Adverse Change has occurred.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, financial or other condition, operations or properties of the Borrower
and its Subsidiaries, taken as a whole, (b) the rights and remedies of the
Administrative Agent or any Lender under any Loan Document or (c) the ability of
any Loan Party to perform its Obligations under any Loan Document to which it is
or is to be a party; provided that events, developments and circumstances
disclosed in public filings and press releases of the Borrower and any other
events of information made available in writing to the Lead Arrangers, in each
case at least three days prior to the Closing Date, shall not be considered in
determining whether a Material Adverse Effect has occurred, although subsequent
events, developments and circumstances relating thereto may be considered in
determining whether or not a Material Adverse Effect has occurred.
          “Material Real Property” means any (i) parcel of real property having
a fair market value in excess of $1,000,000 and (ii) leasehold properties
(x) that are greater than

     
Dana—Term Credit and Guaranty Agreement

19 



--------------------------------------------------------------------------------



 



100,000 square feet, (y) the annual rental payments with respect to such
leasehold property are greater than $5,000,000 and (z) the term of such
leasehold property expires after the Maturity Date; provided; that real property
excluded in the definition of Material Subsidiary shall not be deemed Material
Real Property. Notwithstanding the forgoing, the definition of Material Real
Property shall exclude the Excluded Real Property.
          “Material Subsidiary” means, on any date of determination, any
Subsidiary of the Borrower that, on such date, has (i) assets with a book value
equal to or in excess of $5,000,000, (ii) annual net income in excess of
$5,000,000 or (iii) liabilities in an aggregate amount equal to or in excess of
$5,000,000; provided, however, that in no event shall all Subsidiaries of the
Borrower that are not Material Subsidiaries have (i) in the case of all such
Subsidiaries organized under the laws of a jurisdiction located within the
United States (A) assets with an aggregate book value in excess of $5,000,000,
(B) aggregate annual net income in excess of $5,000,000 or (C) liabilities in an
aggregate amount in excess of $5,000,000 and (ii) in the case of all such
Subsidiaries (A) assets with an aggregate book value in excess of $20,000,000,
(B) aggregate annual net income in excess of $20,000,000 or (C) liabilities in
an aggregate amount in excess of $20,000,000.
          “Maturity Date” means the date that is seven years following the
Closing Date.
          “Moody’s” means Moody’s Investor Services, Inc.
          “Mortgages” shall mean deeds of trust, trust deeds, mortgages,
leasehold mortgages and leasehold deeds of trust substantially in the form of
Exhibit M hereto (with such changes as may be reasonably satisfactory to the
Administrative Agent and its counsel to account for local law matters) and
otherwise in form and substance satisfactory to the Administrative Agent,
pursuant to which, among other things, a Loan Party owning or leasing real
property grants a Lien on such real property securing the Secured Obligations to
the Administrative Agent (or Collateral Agent) for its own benefit and the
benefit of the other Secured Parties.
          “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
          “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained within any of the preceding
five plan years and in respect of which any Loan Party or any ERISA Affiliate
could have liability under Section 4064 or 4069 of ERISA in the event such plan
has been or were to be terminated.
          “Net Cash Proceeds” means:
          (a) with respect to any Asset Sale or Recovery Event, the excess, if
any, of (i) the sum of cash and Cash Equivalents received in connection with
such Asset Sale or Recovery Event (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so

     
Dana—Term Credit and Guaranty Agreement

20 



--------------------------------------------------------------------------------



 



received) over (ii) the sum of (A) the principal amount of any Debt (other than
Debt under the Loan Documents) that is secured by any such asset and that is
required to be repaid in connection with such Asset Sale or Recovery Event,
(B) in the case of Net Cash Proceeds received by a Foreign Subsidiary, the
principal amount of any Debt of Foreign Subsidiaries permanently prepaid or
repaid with such proceeds, (C) the reasonable and customary out-of-pocket costs,
fees (including investment banking fees), commissions, premiums and expenses
incurred by the Borrower or its Subsidiaries, and (D) federal, state,
provincial, foreign and local taxes reasonably estimated (on a Consolidated
basis) to be actually payable within the current or the immediately succeeding
tax year as a result of any gain recognized in connection therewith; provided,
however, that Net Cash Proceeds shall not include the first $100,000,000 of net
cash receipts received after the Closing Date from sales, leases, transfers or
other dispositions of assets by Foreign Subsidiaries permitted by
Section 5.02(g)(ix); and
          (b) with respect to the sale or issuance of any Equity Interests by
any Loan Party or any of its Subsidiaries, or the incurrence or issuance of any
Debt by any Loan Party or any of its Subsidiaries, the excess of (i) the sum of
the cash and Cash Equivalents received in connection with such transaction over
(ii) the underwriting discounts and commissions, and other reasonable
out-of-pocket fees and expenses, incurred by such Loan Party or such Subsidiary
in connection therewith.
          “New Equity Investment” means the new preferred Equity Interests to be
issued in connection with the Plan.
          “Non-Consenting Lender” shall have the meaning specified in
Section 10.01.
          “Non-Loan Party” means any Subsidiary of a Loan Party that is not a
Loan Party.
          “Note” means a promissory note of the Borrower payable to the order of
any Lender, in substantially the form of Exhibit A hereto, evidencing the
aggregate indebtedness of the Borrower to such Lender resulting from the Term
Advances made by such Lender.
          “Notice of Borrowing” has the meaning specified in Section 2.02(a).
          “Notice of Default” has the meaning specified in Section 7.05.
          “Obligation” means, with respect to any Person, any payment,
performance or other obligation of such Person of any kind, including, without
limitation, any liability of such Person on any claim, whether or not the right
of any creditor to payment in respect of such claim is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, disputed, undisputed,
legal, equitable, secured or unsecured, and whether or not such claim is
discharged, stayed or otherwise affected by any proceeding under any Debtor
Relief Law. Without limiting the generality of the foregoing, the Obligations of
the Loan Parties under the Loan Documents include (a) the obligation to pay
principal, interest, charges, expenses, fees, reasonable attorneys’ fees and
disbursements, indemnities and other amounts payable by any Loan Party under any
Loan Document and (b) the obligation of any Loan Party to reimburse any amount
in respect of any of the foregoing that any Lender , in its sole discretion, may
elect to pay or advance on behalf of such Loan Party.
Dana—Term Credit and Guaranty Agreement

21



--------------------------------------------------------------------------------



 



          “Old Dana” has the meaning specified in the Preliminary Statements.
          “Other Taxes” has the meaning specified in Section 2.12(b).
          “Outstanding Amount” means with respect to Advances on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Advances, as the case may be,
occurring on such date.
          “Participating Member States” has the meaning given to it in Council
Regulation EC No. 1103/97 of 17 June 1997 made under Article 235 of the Treaty
on European Union.
          “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
          “PBGC” means the Pension Benefit Guaranty Corporation (or any
successor).
          “Permitted Acquisition” means any Acquisition by the Borrower or any
of its Subsidiaries; provided that (A) such Acquisition shall be in property and
assets which are part of, or in lines of business that are, substantially the
same lines of business as (or ancillary to) one or more of the businesses of the
Borrower and its Subsidiaries in the ordinary course; (B) any determination of
the amount of consideration paid in connection with such investment shall
include all cash consideration paid, including Earn-Out Obligations (other than
Excluded Earn-Out Obligations), the aggregate amounts paid or to be paid under
noncompete, consulting and other affiliated agreements with, the sellers of such
investment, and the principal amount of all assumptions of debt, liabilities and
other obligations in connection therewith; and (C) immediately before and
immediately after giving effect to such Acquisition, (1) no Default or Event of
Default shall have occurred and be continuing and (2) the Borrower and its
Subsidiaries shall be in pro forma compliance with all of the financial
covenants set forth in Section 5.04 hereof (compliance with this clause
(2) shall be determined, in the case of any Permitted Acquisition in excess of
$20,000,000, on the basis of audited financial statements (or, if such audited
financial statements are unavailable, other historical financial information
reasonably acceptable to the Administrative Agent) for such investment as though
such investment had been consummated as of the first day of the fiscal period).
          “Permitted Lien” means (i) liens in favor of the Administrative Agent
and/or the Collateral Agent for the benefit of the Secured Parties and the other
parties intended to share the benefits of the Collateral granted pursuant to any
of the Loan Documents; (ii) liens for taxes and other obligations or
requirements owing to or imposed by governmental authorities existing or having
priority, as applicable, by operation of law which in either case (A) are not
yet overdue or (B) are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted so long as appropriate reserves in
accordance with GAAP shall have been made with respect to such taxes or other
obligations; (iii) statutory liens of banks and other financial institutions
(and rights of set-off), (iv) statutory liens of landlords, carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other liens
imposed by law (other than any such lien imposed pursuant to Section 430(k) of
the Internal Revenue Code or by ERISA), in each case incurred in the ordinary
course of business (A) for amounts not yet
Dana—Term Credit and Guaranty Agreement

22



--------------------------------------------------------------------------------



 



overdue or (B) for amounts that are overdue and that (in the case of any such
amounts overdue for a period in excess of five days) are being contested in good
faith by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts; (v) liens incurred in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security; (vi) liens, pledges and deposits to secure the performance of
tenders, statutory obligations, performance and completion bonds, surety bonds,
appeal bonds, bids, leases, licenses, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations;
(vii) easements, rights-of-way, zoning restrictions, licenses, encroachments,
restrictions on use of real property and other similar encumbrances incurred in
the ordinary course of business, in each case that were not incurred in
connection with and do not secure Debt and do not materially and adversely
affect the use of the property encumbered thereby for its intended purposes;
(viii) (A) any interest or title of a lessor under any lease by the Borrower or
any Subsidiary of the Borrower and (B) any leases or subleases by the Borrower
or any Subsidiary of the Borrower to another Person(s) in the ordinary course of
business do not materially and adversely affect the use of the property
encumbered thereby for its intended purposes; (ix) liens solely on any cash
earnest money deposits made by the Borrower or any of its Subsidiaries in
connection with any letter of intent or purchase agreement entered into in
connection with a Permitted Acquisition or another Investment permitted
hereunder; (x) the filing of precautionary UCC financing statements relating to
leases entered into in the ordinary course of business and the filing of UCC
financing statements by bailees and consignees in the ordinary course of
business; (xi) liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods; (xii) leases and subleases or licenses and sublicenses of
patents, trademarks and other intellectual property rights granted by the
Borrower or any of its Subsidiaries in the ordinary course of business and not
interfering in any respect with the ordinary conduct of the business of the
Borrower or such Subsidiary; (xiii) liens arising out of judgments not
constituting an Event of Default hereunder; (xiv) liens securing reimbursement
obligations with respect to letters of credit that encumber documents and other
property relating to such letters of credit and the proceeds and products
thereof; (xv) any right of first refusal or first offer, redemption right, or
option or similar right in respect of any capital stock owned by the Borrower or
any Subsidiary of the Borrower with respect to any joint venture or other
Investment, in favor of any co-venturer or other holder of capital stock in such
investment; and (xvi) Liens in favor of the Revolving Facility Administrative
Agent and/or the “Collateral Agent” under the Revolving Credit Facility for the
benefit of the secured parties and the other parties intended to share the
benefits of the Collateral granted pursuant to any of the Revolving Facility
Loan Documents, and (xvii) Permitted Encumbrances (as defined in the Mortgage).
          “Permitted Refinancing” with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Debt of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Debt so modified, refinanced, refunded, renewed or extended except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of the
Dana—Term Credit and Guaranty Agreement

23



--------------------------------------------------------------------------------



 



Indebtedness being modified, refinanced, refunded, renewed or extended, (c) if
the Debt being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Debt being modified, refinanced,
refunded, renewed or extended, taken as a whole, (d) the terms and conditions
(including, if applicable, as to Collateral) of any such modified, refinanced,
refunded, renewed or extended Debt are not materially less favorable to the Loan
Parties or the Lenders than the terms and conditions of the Debt being modified,
refinanced, refunded, renewed or extended and (e) at the time thereof, no Event
of Default shall have occurred and be continuing.
          “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
          “Plan Documents” shall have the meaning specified in Section 3.01(a).
          “Plan Effective Date” has the meaning specified in the Preliminary
Statements.
          “Platform” has the meaning specified in Section 10.02(b).
          “Preferred Interests” means, with respect to any Person, Equity
Interests issued by such Person that are entitled to a preference or priority
over any other Equity Interests issued by such Person upon any distribution of
such Person’s property and assets, whether by dividend or upon liquidation.
          “Pro Forma Transaction” means (a) any Permitted Acquisition, together
with each other transaction relating thereto and consummated in connection
therewith, including any incurrence or repayment of Debt and (b) any sale,
lease, transfer or other disposition made in accordance with Section 5.2(g)
hereof.
          “Pro Rata Share” of any amount means, with respect to any Lender at
any time, the product of such amount times a fraction the numerator of which is
the amount of such Lender’s Commitment (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, such Lender’s Commitment as in
effect immediately prior to such termination) under the applicable Facility or
Facilities at such time and the denominator of which is the amount of such
Facility or Facilities at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, the amount of such Facility or
Facilities as in effect immediately prior to such termination).
          “Projections” has the meaning specified in Section 5.03(d).
          “Properties” means the properties listed on Schedule 4.01(r),
Schedule 4.01(s) and Schedule 4.01(t) hereto.
          “Real Estate Closing Deliverables” means the delivery of Mortgages
covering the Properties duly executed by the appropriate Loan Party, together
with:
Dana—Term Credit and Guaranty Agreement

24



--------------------------------------------------------------------------------



 



          (a) evidence, using commercially reasonable efforts that counterparts
of the Mortgages have been duly executed, acknowledged and delivered on or
before the Closing Date (or such later date as may be specified in
Schedule 5.01(u)) and are in form suitable for filing or recording in all filing
or recording offices that the Administrative Agent may deem necessary or
desirable in order to create a valid first and subsisting Lien (subject to
Permitted Liens) on the property described therein in favor of the Collateral
Agent for the benefit of the Secured Parties and that all filing and recording
taxes and fees have been or, contemporaneous with the recording of such
Mortgage, will be, paid,
          (b) fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies (the “Mortgage Policies”) in form and
substance, with endorsements (including zoning endorsements) and in amount
acceptable to the Administrative Agent, issued, coinsured and reinsured by title
insurers acceptable to the Administrative Agent, insuring the Mortgages to be
valid first and subsisting Liens on the real property described therein, free
and clear of all defects (including, but not limited to, mechanics’ and
materialmen’s Liens) and encumbrances, excepting only Permitted Liens, and
providing for such other affirmative insurance (including endorsements for
mechanics’ and materialmen’s Liens) and such coinsurance and direct access
reinsurance as the Administrative Agent may reasonably deem necessary or
desirable and with respect to any Property located in a state in which a zoning
endorsement is not available, a zoning compliance letter from the applicable
municipality or a zoning report from Planning and Zoning Resource Corporation in
each case reasonably satisfactory to the Administrative Agent,
          (c) American Land Title Association/American Congress on Surveying and
Mapping form surveys, for which all necessary fees (where applicable) have been
paid, and dated a recent date reasonably acceptable to the Administrative Agent
certified to the Administrative Agent and the issuer of the Mortgage Policies in
a manner reasonably satisfactory to the Administrative Agent by a land surveyor
duly registered and licensed in the States in which the real property described
in such surveys is located and reasonably acceptable to the Administrative
Agent, showing all buildings and other improvements, any off-site improvements,
the location of any easements, parking spaces, rights of way, building set-back
lines and other dimensional regulations and the absence of encroachments, either
by such improvements or on to such property, and other defects, other than
Permitted Encumbrances (as defined in the Mortgage) and other defects reasonably
acceptable to the Administrative Agent,
          (d) estoppel and consent agreements, in form and substance
satisfactory to the Administrative Agent, executed by each of the lessors of the
leased real properties listed on Schedule 4.01(t) hereto, along with (x) a
memorandum of lease in recordable form with respect to such leasehold interest,
executed and acknowledged by the owner of the affected real property, as lessor,
or (y) evidence that the applicable lease with respect to such leasehold
interest or a memorandum thereof has been recorded in all places necessary or
desirable, in the Administrative Agent’s reasonable judgment, to give
constructive notice to third-party purchasers of such leasehold interest, or (z)
if such leasehold interest was acquired or subleased from the holder of a
recorded leasehold interest, the applicable assignment or sublease document,
executed and acknowledged by such holder, in each case in form sufficient to
give such constructive notice upon recordation and otherwise in form
satisfactory to the Administrative Agent,
Dana—Term Credit and Guaranty Agreement

25



--------------------------------------------------------------------------------



 



          (e) without duplication of the opinions of counsel provided pursuant
to Section 3.01(a)(xi), favorable opinions of local counsel for the Loan Parties
(i) in states in which the Material Properties are located, with respect to the
enforceability and perfection of the Mortgages and any related fixture filings
substantially in the form of Exhibit N hereto, and otherwise in form and
substance reasonably satisfactory to the Administrative Agent and (ii) in states
in which the Loan Parties party to the Mortgages are organized or formed, with
respect to the valid existence, corporate power and authority of such Loan
Parties in the granting of the Mortgages, in form and substance satisfactory to
the Administrative Agent, and
          (f) such other consents, agreements and confirmations of lessors and
third parties as the Administrative Agent may deem necessary or desirable and
evidence that all other actions that the Administrative Agent may deem necessary
or desirable in order to create valid first and subsisting Liens on the property
described in the Mortgages has been taken.
          “Recovery Event” means any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of the Borrower or any of its Subsidiaries.
          “Redeemable” means, with respect to any Equity Interest, Debt or other
right or Obligation, any such right or Obligation that (a) the issuer has
undertaken to redeem at a fixed or determinable date or dates, whether by
operation of a sinking fund or otherwise, or upon the occurrence of a condition
not solely within the control of the issuer or (b) is redeemable at the option
of the holder.
          “Register” has the meaning specified in Section 10.07(d).
          “Regulation U” means Regulation U of the Board of Governors of the
Federal Reserve System, as in effect from time to time.
          “Reinvestment Deferred Amount” shall mean, with respect to any
Reinvestment Event, the aggregate Net Cash Proceeds received by the Borrower or
any of its Subsidiaries in connection therewith that are not applied to prepay
the Term Advances pursuant to Section 2.06(b) as a result of the delivery of a
Reinvestment Notice.
          “Reinvestment Event” shall mean any Asset Sale or Recovery Event in
respect of which the Borrower has delivered a Reinvestment Notice.
          “Reinvestment Limitation Amount” shall mean (i) with respect to an
Asset Sale, $50,000,000 in any Fiscal Year (inclusive of any amounts excluded
from the definition of Asset Sale) or (ii) with respect to a Recovery Event,
$50,000,000.
          “Reinvestment Notice” shall mean a written notice executed by a
Responsible Officer of the Borrower stating that no Default has occurred and is
continuing or would result therefrom and that the Borrower (directly or
indirectly through a Subsidiary) intends and expects to use all or a specified
portion of the Net Cash Proceeds of an Asset Sale or Recovery Event to acquire
or repair assets (in the case of any Asset Sale) or long-term assets (in the
case of any Recovery Event), in each case useful in its business, up to an
amount not to exceed the Reinvestment Limitation Amount for any Fiscal Year;
provided that no Reinvestment Notice
Dana—Term Credit and Guaranty Agreement

26



--------------------------------------------------------------------------------



 



shall be permitted to be delivered in respect of any Net Cash Proceeds
constituting a Revolving Facility Prepayment Amount required to be applied to
the prepayment of advances under the Revolving Credit Facility pursuant to the
Revolving Facility Loan Documents.
          “Reinvestment Prepayment Amount” shall mean, with respect to any
Reinvestment Event, the Reinvestment Deferred Amount relating thereto less any
amount expended prior to the relevant Reinvestment Prepayment Date to acquire or
repair assets (in the case of any Asset Sale) or long-term assets (in the case
of any Recovery Event), in each case useful in the business of the Borrower and
its Subsidiaries.
          “Reinvestment Prepayment Date” shall mean, with respect to any
Reinvestment Event, the earlier of (a) the later of (x) the date occurring
twelve months after such Reinvestment Event and (y) solely in the case of an
Asset Sale, the date occurring 180 days following the date on which the Borrower
entered into a binding commitment to reinvest such Net Cash Proceeds (provided
that such commitment to reinvest shall have been made no later than twelve
months after such Reinvestment Event) and (b) the date on which the Borrower
shall have determined not to, or shall have otherwise ceased to, acquire or
repair assets (in the case of any Asset Sale) or long-term assets (in the case
of any Recovery Event), in each case useful in the business of the Borrower and
its Subsidiaries with all or any portion of the relevant Reinvestment Deferred
Amount.
          “Reorganization Plan” shall have the meaning specified in
Section 3.01(a).
          “Required Lenders” means, at any time, Lenders or an Affiliated Lender
owed or holding at least a majority in interest of the sum of (a) the aggregate
principal amount of the Advances outstanding at such time (b) the aggregate
amount of unused Commitments at such time; provided, however, that if any Lender
shall be a Defaulting Lender or an Affiliated Lender at such time, there shall
be excluded from the determination of Required Lenders at such time the unused
Commitment of, and the aggregate principal amount of the Advances owing to such
Lender (in its capacity as a Lender) and outstanding at such time.
          “Responsible Officer” means the chief executive officer, president,
chief financial officer secretary or assistant secretary or treasurer or
assistant treasurer of a Loan Party. Any document delivered hereunder or under
any other Loan Document that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
          “Restricting Information” has the meaning set forth in
Section 10.09(c).
          “Restructuring” means the reorganization or discontinuation of the
Borrower’s or any Subsidiary’s business, operations and structure in respect of
(a) facility closures and the consolidation, relocation or elimination of
operations and (b) related severance costs and other costs incurred in
connection with the termination, relocation and training of employees.
          “Restructuring Charges” means non-recurring and other one-time costs
incurred by the Borrower or any Subsidiary thereof in connection with a
Restructuring.
Dana—Term Credit and Guaranty Agreement

27



--------------------------------------------------------------------------------



 



          “Revolving Credit Facility” means the “Revolving Credit Facility” as
defined in the Revolving Facility Credit Agreement.
          “Revolving Facility Administrative Agent” means the “Administrative
Agent” as defined in the Revolving Facility Credit Agreement.
          “Revolving Facility Credit Agreement” means the agreement dated the
date hereof by and among Dana Holding Corporation, as borrower, the guarantors
party thereto, CUSA, as administrative agent, CGMI and LBI, as arrangers, CGMI,
LBI and Barclays Capital, as joint bookrunners, LBI, as syndication agent,
Barclays, as documentation agent and the lenders party thereto.
          “Revolving Facility Collateral” shall have the meaning given to such
term in the Intercreditor Agreement.
          “Revolving Facility Loan Documents” means the “Loan Documents” as
defined in the Revolving Facility Credit Agreement.
          “Revolving Facility Prepayment Amount” shall have the meaning given to
such term in the Revolving Facility Credit Agreement, as defined on the Closing
Date.
          “S&P” means Standard & Poor’s, a division of The Mc-Graw Hill
Companies, Inc.
          “SEC” means the Securities and Exchange Commission or any governmental
authority succeeding to any of its principal functions.
          “Secured Credit Card Obligations” means any Obligations arising under
the Credit Card Program.
          “Secured Hedge Agreement” means any Hedge Agreement required or
permitted under Article V that is entered into by and between any Loan Party and
any Hedge Bank, in each case solely to the extent that the obligations in
respect of such Hedge Agreement are not cash collateralized or otherwise secured
(other than pursuant to the Collateral Documents).
          “Secured Obligation” has the meaning specified in the Security
Agreement.
          “Secured Parties” means, collectively, each Agent, the Lenders, the
Hedge Banks and the Affiliates of Lenders party to the Credit Card Program.
          “Security Agreement” has the meaning specified in Section 3.01(a).
          “Senior Credit Facilities” means, collectively, the Term Facility and
the Revolving Credit Facility.
          “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was
Dana—Term Credit and Guaranty Agreement

28



--------------------------------------------------------------------------------



 



so maintained within any of the preceding five plan years and in respect of
which any Loan Party or any ERISA Affiliate could have liability under
Section 4069 of ERISA in the event such plan has been or were to be terminated.
          “Solvent” and “Solvency” mean, with respect to any Person on a
particular date, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital, in the case of each of the foregoing, as determined in accordance
with under applicable bankruptcy, insolvency or similar laws. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
          “SPC” has the meaning specified in Section 10.07(k).
          “Specified Representations” means the (a) representations and
warranties set forth in Section 4.01(a)(i), (c), (d), (e), (j)(ii), (k) and
(p) and (b) the representations made in the Loan Documents that relate to the
Borrower, its Subsidiaries and their businesses, as are material to the
interests of the Lenders, but only to the extent that Centerbridge has the right
to terminate its obligations under the Centerbridge Investment Agreement as a
result of a breach of corresponding representations in the Centerbridge
Investment Agreement.
          “Subordinated Debt” means Debt that is (a) subordinated to the
Obligation under the Loan Documents and under the Revolving Facility Loan
Documents or (b) required to be subordinated to the Obligations under the Loan
Documents and under the Revolving Facility Loan Documents; provided that:
(i) such Subordinated Debt shall have a term to maturity no earlier than the
date that is six months after the Maturity Date; (ii) no Subordinated Debt shall
permit or require scheduled amortization, payments or prepayments of principal,
sinking fund or similar scheduled payments (other than regularly scheduled
payments of interest) prior to the date that is six months after the Maturity
Date; (iii) Obligations under any Subordinated Debt shall be subordinated in
right of payment to the prior payment in full in cash of all Obligations under
the Loan Documents and all Obligations under the Revolving Facility Loan
Documents, including any Obligations incurred, created, assumed or guaranteed
after the date hereof (subject to any limitation contained in such Subordinated
Debt) on terms not be less favorable to the Lenders than subordination
provisions customarily contained in high-yield debt securities for issuers of
similar creditworthiness; (v) no Loan Party shall be permitted to make a payment
in respect of any Subordinated Debt so long as an Event of Default has occurred
or is continuing, or would result therefrom; (vi) no Subordinated Debt shall
contain covenants, defaults, remedy provisions or provisions relating to
mandatory prepayment, repurchase, redemption and offers to purchase other than
those that, taken as a whole, are consistent with those customarily found in
high-yield financings for issuers of similar creditworthiness;
(vii) Subordinated Debt shall be unsecured; and (viii) after giving effect to
the incurrence of such Subordinated Debt, the
Dana—Term Credit and Guaranty Agreement

29



--------------------------------------------------------------------------------



 



Borrower shall be in pro forma compliance with the financial covenants set forth
in Section 5.04 hereof.
          “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries; provided that, for purposes of
the Loan Documents, no Excluded Subsidiary shall be a “Subsidiary” of the
Borrower.
          “Supplemental Collateral Agent” has the meaning specified in
Section 7.02.
          “Surviving Debt” means the Debt of the Borrower and its Subsidiaries
set forth on Schedule 1.01(c).
          “Syndication Agent” has the meaning specified in the recital of
parties to this Agreement.
          “Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all Obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including, without limitation, any minority interest
transactions that function primarily as a borrowing) but are not otherwise
included in the definition of “Debt” or as a liability on the consolidated
balance sheet of such Person and its Subsidiaries in accordance with GAAP. For
the avoidance of doubt, no operating leases entered into by any Loan Party in
the ordinary course of business shall be considered Synthetic Debt for the
purposes of this definition.
          “Taxes” has the meaning specified in Section 2.12(a).
          “Term Advance” has the meaning specified in Section 2.01.
          “Term Commitment” means, with respect to any Lender at any time, the
amount set forth for such time opposite such Lender’s name on Schedule I hereto
under the caption “Term Commitment” or, if such Lender has entered into one or
more Assignments and Assignments, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 10.07(d) as such
Lender’s “Term Commitment”, as such amount may be reduced at or prior to such
time pursuant to Section 2.05.
          “Term Facility” means, at any time, the aggregate amount of the
Lenders’ Term Commitments at such time.
          “Term Facility Collateral” has the meaning specified in the
Intercreditor Agreement.
Dana—Term Credit and Guaranty Agreement

30



--------------------------------------------------------------------------------



 



          “Termination Date” means the earliest to occur of (i) the Maturity
Date and (ii) the date of the acceleration of the Term Advances or the
termination in whole of the Commitments pursuant to Section 6.01.
          “Test Period” means, at any date of determination with respect to the
financial covenants contained in Sections 5.04(a) and (b), the most recently
completed four consecutive Fiscal Quarters of the Borrower ending on or prior to
such date.
          “Tooling Program” means any program whereby tooling equipment is
purchased or progress payments are made to facilitate production customer’s
products and whereby the customer will ultimately repurchase the tooling
equipment after the final approval by such customer.
          “Total Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Funded Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of the Borrower for such Test Period.
          “Total Outstandings” means the aggregate Outstanding Amount of all
Advances.
          “Transactions” means, collectively, (a) the consummation of the
Reorganization Plan and the other transactions contemplated by the Plan
Documents, (b) the entering into by the Loan Parties and their applicable
Subsidiaries of the Loan Documents and the Revolving Facility Loan Documents to
which they are or are intended to be a party, and the borrowings hereunder and
thereunder on the Closing Date and application of the proceeds as contemplated
hereby and thereby, (c) the New Equity Investment, (d) the repayment in full and
termination of all Existing Debt that is not Surviving Debt and (e) the payment
of the fees and expenses incurred in connection with the consummation of the
foregoing.
          “Type” refers to the distinction between Advances bearing interest at
the Base Rate and Advances bearing interest at the Eurodollar Rate.
          “UCC” means the Uniform Commercial Code as in effect, from time to
time, in the State of New York; provided that, if perfection or the effect of
perfection or non-perfection or the priority of any security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.
          “Voting Stock” means capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.
          “Welfare Plan” means a welfare plan, as defined in Section 3(1) of
ERISA, that is maintained for employees of any Loan Party or in respect of which
any Loan Party could have liability.
Dana—Term Credit and Guaranty Agreement

31



--------------------------------------------------------------------------------



 



          “Withdrawal Liability” has the meaning specified in Part I of Subtitle
E of Title IV of ERISA.
          Section 1.02 Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
          Section 1.03 Accounting Terms and Financial Determinations.
          (a) All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles in effect
from time to time (“GAAP”); provided, however, that if the Borrower notifies the
Administrative Agent and the Lenders that the Borrower wishes to amend any
covenant in Article V to eliminate the effect of any change in GAAP that occurs
after the Closing Date on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article V for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower,
the Administrative Agent and the Required Lenders, the Borrower, the
Administrative Agent and the Lenders agreeing to enter into negotiations to
amend any such covenant immediately upon receipt from any party entitled to send
such notice.
          (b) All components of financial calculations made to determine
compliance with Article V shall be adjusted on a pro forma basis to include or
exclude, as the case may be, without duplication, such components of such
calculations attributable to any Pro Forma Transaction consummated after the
first day of the applicable period of determination and prior to the end of such
period, as determined in good faith by the Borrower based on assumptions
expressed therein and that were reasonable based on the information available to
Borrower at the time of preparation of such calculations.
          (c) Any financial statements or other financial information required
to be provided hereunder (including any comparison financial information to any
prior period) for the Borrower or any of its Subsidiaries that includes or
references financial information for any period prior to the Closing Date,
shall, unless the context clearly requires otherwise, be deemed a reference to
Dana Corporation and its Subsidiaries for the applicable period.
          Section 1.04 Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,”
Dana—Term Credit and Guaranty Agreement

32



--------------------------------------------------------------------------------



 



and words of similar import, shall be construed to refer to this Agreement in
its entirety and not to any particular provision hereof, (d) all references
herein to Sections, Schedules and Exhibits shall be construed to refer to
Sections of, and Schedules and Exhibits to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all real property, tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, and
interests in any of the foregoing, and (f) any reference to a statute, rule or
regulation is to that statute, rule or regulation as now enacted or as the same
may from time to time be amended, re-enacted or expressly replaced.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT
          Section 2.01 The Term Advances. Each Lender severally and not jointly
with the other Lenders agrees, upon the terms and subject to the conditions
herein set forth, to make (a) on the Closing Date, an advance in an amount no
less than $1,350,000,000 and (b) one additional advance (each, a “Term Advance”)
to the Borrower from time to time on any Business Day during the period from the
Closing Date through February 1, 2008 in an amount for such Advance not to
exceed such Lender’s unused Commitment at such time. Each Borrowing shall be in
a principal amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof and shall consist of Advances made simultaneously by the Lenders under
the Term Facility ratably according to the Lenders’ Commitments under such Term
Facility.
          Section 2.02 Making the Advances. (a) Each Borrowing shall be made on
notice, given not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurodollar Rate Advances, or the first Business Day
prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Base Rate Advances, by the Borrower to the Administrative Agent,
which shall give to each Lender prompt notice thereof by telex or telecopier.
Each such notice of a Borrowing (a “Notice of Borrowing”) shall be by telephone,
confirmed immediately in writing, or telex or telecopier, in substantially the
form of Exhibit B hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Type of Advances comprising such Borrowing, (iii) aggregate
amount of such Borrowing and (iv) in the case of a Borrowing consisting of
Eurodollar Rate Advances, initial Interest Period for each such Advance. Each
Lender shall, before 11:00 A.M. (New York City time) on the date of such
Borrowing, make available for the account of its Applicable Lending Office to
the Administrative Agent at the Administrative Agent’s Account, in same day
funds, such Lender’s ratable portion of such Borrowing in accordance with the
respective Commitments of such Lender and the other Lenders. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower by crediting the Borrower’s Account or
such other account as the Borrower shall request.
          (b) [Reserved].
          (c) Anything in subSection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for the initial
Borrowing hereunder or for
Dana—Term Credit and Guaranty Agreement

33



--------------------------------------------------------------------------------



 



any Borrowing if the aggregate amount of such Borrowing is less than $5,000,000
or if the obligation of the Lenders to make Eurodollar Rate Advances shall then
be suspended pursuant to Section 2.09 or 2.10 and (ii) the Term Advances may not
be outstanding as part of more than 10 separate Borrowings.
          (d) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any actual loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.
          (e) Unless the Administrative Agent shall have received notice from
any Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subSection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the Borrower severally agree to repay or pay to the Administrative
Agent forthwith on demand such corresponding amount and to pay interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid or paid to the Administrative Agent, at (i) in
the case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate. If such Lender shall pay to the Administrative
Agent such corresponding amount, such amount so paid shall constitute such
Lender’s Advance as part of such Borrowing for all purposes of this Agreement.
          (f) The failure of any Lender to make the Advance to be made by it
shall not relieve any other Lender of its obligation, if any, hereunder to make
its Advance or make available on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by it.
          Section 2.03 [Reserved].
          Section 2.04 Repayment of the Term Advances. The Borrower shall repay
the Term Advances to the Administrative Agent for the ratable account of the
Lenders on the last day of each Fiscal Quarter, (x) on or prior to the sixth
anniversary of the Closing Date, in equal quarterly amounts at a rate of 1% per
annum of the original aggregate principal amount of the Term Advances (to be
adjusted to reflect any payments made pursuant to Section 2.06) and
(y) thereafter, in equal quarterly installments of the aggregate Term Advances
outstanding on the last day of the last Fiscal Quarter ending on or prior to the
sixth anniversary of the Closing Date, after giving effect to any repayment of
the Term Advances made on such date (to be adjusted to
Dana—Term Credit and Guaranty Agreement

34



--------------------------------------------------------------------------------



 



reflect any payments made pursuant to Section 2.06); provided however that the
final principal repayment installment of the Term Advances shall be paid on the
Termination Date and in any event shall be in an amount equal to the aggregate
principal amount of the Term Advances outstanding on such date.
          Section 2.05 Termination of Commitments. The Term Commitments shall be
automatically and permanently reduced and terminated on February 1, 2008, by the
amount, if any, by which the aggregate Term Commitments exceed the Term Advances
outstanding on such date (after giving effect to any Borrowing on such date).
Upon the making of the Term Advances pursuant to Section 2.01, the Term
Commitments shall be automatically and permanently reduced by the aggregate
amount of such Term Advances.
          Section 2.06 Prepayments. (a) Optional. The Borrower may, upon at
least one Business Day’s notice to the Administrative Agent received not later
than 11:00 A.M. (New York, New York time) stating the proposed date and
aggregate principal amount of the prepayment, and if such notice is given the
Borrower shall, prepay the outstanding aggregate principal amount of Advances,
in whole or ratably in part, together with accrued interest to the date of such
prepayment on the aggregate principal amount prepaid; provided, however, that
(i) each partial prepayment shall be in an aggregate principal amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof or, if less,
the aggregate outstanding principal amount of any Advance and (ii) that no
prepayment of Eurodollar Loans shall be permitted pursuant to this Section 2.06
other than on the last day of the Interest Period applicable thereto unless such
prepayment is accompanied by the payment of the amounts required by
Section 10.04(c) if the applicable Lender has provided the Borrower with
adequate notice of the amount of the same. Each prepayment of the Advances
pursuant to this Section 2.06(a) shall be applied to the scheduled amortization
payments under the Term Facility as directed by the Borrower. Notwithstanding
the forgoing, any prepayment of Advances pursuant to this Section 2.06(a) that
is made on or prior to the second anniversary of the Closing Date shall be
accompanied by a premium such that the aggregate amount of such prepayment shall
equal the applicable Call Premium.
          (b) Mandatory.
     (i) If at any time any Loan Party or any of its Subsidiaries shall receive
Net Cash Proceeds from any (A) Asset Sale or (B) Recovery Event, unless and to
the extent that a Reinvestment Notice shall be delivered in respect thereof, the
Borrower shall, within five Business Days after the date of receipt of such Net
Cash Proceeds by such Loan Party or any of its Subsidiaries, prepay the Term
Advances in an amount equal to (x) 100% of such Net Cash Proceeds less
(y) solely in the case of any Net Cash Proceeds in respect of Revolving Facility
Collateral, any Revolving Facility Prepayment Amount required to be applied to
the prepayment of advances under the Revolving Credit Facility pursuant to the
Revolving Facility Loan Documents in connection with such Asset Sale or Recovery
Event; provided that the aggregate amount reinvested does not exceed the
Reinvestment Limitation Amount for any Fiscal Year in respect of Asset Sales or
Recovery Events, as the case may be; and provided, further, that,
notwithstanding the foregoing, on each Reinvestment Prepayment Date, an amount
equal to the Reinvestment
Dana—Term Credit and Guaranty Agreement

35



--------------------------------------------------------------------------------



 



Prepayment Amount with respect to the relevant Reinvestment Event shall be
applied toward the prepayment of the Term Advances.
     (ii) If at any time any Loan Party or any of its Subsidiaries shall receive
Net Cash Proceeds from the issuance or incurrence of any Debt (other than any
Debt permitted under Section 5.02(b), the Borrower shall, within one Business
Day after the date of receipt of such Net Cash Proceeds by such Loan Party or
any of its Subsidiaries, prepay the Term Advances in an amount equal to 100% of
such Net Cash Proceeds.
     (iii) If at any time any Loan Party or any of its Subsidiaries shall
receive Net Cash Proceeds from the sale or issuance by such Loan Party or any of
its Subsidiaries of any of its Equity Interests (other than (A) Equity Interests
issued pursuant to employee stock plans, (B) Equity Interests issued on the
Closing Date pursuant to the Reorganization Plan, (C) Equity Interests issued
after the Closing Date to Centerbridge and other holders of Preferred Interests
of the Borrower and (D) to the extent permitted hereunder, Equity Interests
issued to finance a Permitted Acquisition or in connection with an Investment
permitted pursuant to Section 5.02(f)), the Borrower shall, within one Business
Day after the date of receipt of such Net Cash Proceeds by such Loan Party or
any of its Subsidiaries, prepay the Term Advances in an amount equal to 50% of
such Net Cash Proceeds.
     (iv) If, for any Fiscal Year of the Borrower commencing with the Fiscal
Year ending December 31, 2008, there shall be Excess Cash Flow, the Borrower
shall, within 90 days following the end of such Fiscal Year, prepay the Term
Advances in an amount equal to the ECF Percentage of such Excess Cash Flow for
such Fiscal Year (minus the aggregate amount of all principal payments of Debt
of the Borrower and its Subsidiaries, including payments made pursuant to (x) in
the case of Term Advances, Section 2.06(a) under this Agreement and (y) in the
case of Revolving Advances, Section 2.06(a) of the Revolving Facility Credit
Agreement to the extent accompanied by a permanent reduction in the Revolving
Credit Commitments pursuant to Section 2.05 of the Revolving Facility Credit
Agreement).
     (v) Notwithstanding anything in this Section 2.06(b) to the contrary, to
the extent that the Borrower has determined in good faith and has documented in
reasonable detail to the reasonable satisfaction of the Administrative Agent,
that any portion of a distribution to any Loan Party of any Net Cash Proceeds or
Excess Cash Flow pursuant to Section 2.06(a)(i), (ii) and (iv), in respect of
Net Cash Proceeds or Excess Cash Flow of any Foreign Subsidiary, would
(i) result in material adverse tax consequences, (ii) result in a material
breach of any agreement governing Debt of such Foreign Subsidiary permitted to
exist or to be incurred by such Foreign Subsidiary under the terms of this
Agreement and/or (iii) be limited or prohibited under applicable local law, the
application of such Net Cash Proceeds or Excess Cash Flow to the prepayment of
the Term Facility pursuant to this Section 2.06(b) shall be deferred on terms to
be agreed between the Borrower and the Administrative Agent; provided that in
each case the relevant Loan Party and/or Subsidiaries of such Loan Party shall
take commercially reasonable steps (except to the extent that any such steps
result in material cost or tax to the Borrower or any of its Subsidiaries) to
minimize any such adverse tax consequences and/or to obtain
Dana—Term Credit and Guaranty Agreement

36



--------------------------------------------------------------------------------



 



any exchange control clearance or other consents, permits, authorizations or
licenses which are required to enable such Net Cash Proceeds or Excess Cash Flow
to be repatriated or advanced to, and applied by, the relevant Loan Party in
order to effect such a prepayment.
     (vi) All prepayments under this subSection (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid,
and, if any such prepayment is made on a day other than on the last day of the
Interest Period applicable thereto, such prepayment shall be accompanied by the
payment of the amounts required by Section 10.04(c) if the applicable Lender has
provided the Borrower with adequate notice of the amount of the same. Each
prepayment of the outstanding Term Advances made under this Section 2.06(b)
shall be applied pro rata to the remaining principal repayment installments
thereof. Notwithstanding the forgoing, any prepayment of Advances pursuant to
this Section 2.06(b), other than pursuant to Section 2.06(b)(iv), that is made
on or prior to the second anniversary of the Closing Date shall be accompanied
by a premium such that the aggregate amount of such prepayment shall equal the
applicable Call Premium.
     (vii) Notwithstanding anything contained in this Agreement to the contrary,
so long as any payment that is required pursuant to this Section 2.06(b) is
made, in no event shall the Borrower be required to use cash of a Foreign
Subsidiary to make such payment.
          Section 2.07 Interest. (a) Scheduled Interest. The Borrower shall pay
interest on each Term Advance owing to each Lender from the date of such Term
Advance until such principal amount shall be paid in full, at the following
rates per annum:
     (i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in effect from time to
time, payable quarterly in arrears on the first Business Day following each
Fiscal Quarter during such periods and upon repayment of such Advance.
     (ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect from
time to time, payable in arrears on the last Business Day of such Interest
Period and, if such Interest Period has a duration of more than 90 days, every
90 days from the first day of such Interest Period and on the date such
Eurodollar Rate Advance shall be Converted or paid in full.
          (b) Default Interest. The Borrower shall pay interest, (i) upon the
occurrence and during the continuance of an Event of Default, on the unpaid
principal amount of each Advance owing to each Lender, payable in arrears on the
dates referred to in clause (a) above and on demand, at a rate per annum equal
at all times to 2% per annum above the rate per annum required to be paid on
such Advance pursuant to clause (a) and (ii) to the fullest extent permitted by
law, on the amount of any interest, fee or other amount payable hereunder that
is not paid when due, from the date such amount shall be due until such amount
shall be paid in full,
Dana—Term Credit and Guaranty Agreement

37



--------------------------------------------------------------------------------



 



payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Advances pursuant to clause (a)(i) above.
          (c) Notice of Interest Rate. Promptly after receipt of a Notice of
Borrowing pursuant to Section 2.02(a), the Administrative Agent shall give
notice to the Borrower and each Lender of the interest rate determined by the
Administrative Agent for purposes of clause (a) above.
          Section 2.08 Fees. The Borrower shall pay to the Administrative Agent
for the account of the Initial Lenders (and their respective Affiliates) such
fees as may be from time to time agreed among the Borrower and the Initial
Lenders (and their respective Affiliates).
          Section 2.09 Conversion of Advances. (a) Optional. The Borrower may on
any Business Day, upon notice given to the Administrative Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Section 2.10, Convert
all or any portion of the Advances of one Type comprising the same Borrowing
into Advances of the other Type; provided, however, that any Conversion of
Eurodollar Rate Advances into Base Rate Advances shall be made only on the last
day of an Interest Period for such Eurodollar Rate Advances, any Conversion of
Base Rate Advances into Eurodollar Rate Advances shall be in an amount not less
than the minimum amount specified in Section 2.02(c), no Conversion of any
Advances shall result in more separate Borrowings than permitted under
Section 2.02(c) and each Conversion of Advances comprising part of the same
Borrowing shall be made ratably among the Lenders in accordance with their
Commitments. Each such notice of Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Advances to
be Converted and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for such Advances. Each notice of
Conversion shall be irrevocable and binding on the Borrower.
          (b) Mandatory.
     (i) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $5,000,000, such Advances shall, at the
end of the applicable Interest Period, automatically Convert into Base Rate
Advances.
     (ii) If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Lenders,
whereupon each such Eurodollar Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance.
     (iii) Upon the occurrence and during the continuance of any Event of
Default, (x) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance and
(y) the obligation of the
Dana—Term Credit and Guaranty Agreement

38



--------------------------------------------------------------------------------



 



Lenders to make, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended.
          Section 2.10 Increased Costs, Etc. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender of agreeing to make or of
making, funding or maintaining Eurodollar Rate Advances (excluding, for purposes
of this Section 2.10, any such increased costs resulting from (x) Taxes or Other
Taxes (as to which Section 2.12 shall govern) and (y) changes in the basis of
taxation of overall net income or overall gross income by the United States or
by the foreign jurisdiction or state under the laws of which such Lender is
organized or has its Applicable Lending Office or any political subdivision
thereof), then the Borrower shall from time to time, upon demand by such Lender
(with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost; provided, however,
that a Lender claiming additional amounts under this Section 2.10(a) agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office if
the making of such a designation would avoid the need for, or reduce the amount
of, such increased cost that may thereafter accrue and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
A certificate as to the amount of such increased cost, submitted to the Borrower
by such Lender, shall be conclusive and binding for all purposes, absent
manifest error.
          (b) If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend hereunder and other commitments of such type, then, upon demand by such
Lender or such corporation (with a copy of such demand to the Administrative
Agent), the Borrower shall pay to the Administrative Agent for the account of
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender in the light of such circumstances, to the
extent that such Lender reasonably determines such increase in capital to be
allocable to the existence of such Lender’s commitment to lend hereunder. A
certificate as to such amounts submitted to the Borrower by such Lender shall be
conclusive and binding for all purposes, absent manifest error.
          (c) If, with respect to any Eurodollar Rate Advances, the Required
Lenders notify the Administrative Agent that the Eurodollar Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Lenders of making, funding or maintaining their Eurodollar Rate Advances for
such Interest Period, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders, whereupon (i) each such Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (ii) the obligation of the Lenders to make,
or to Convert Advances into, Eurodollar Rate Advances shall be suspended until
the Administrative Agent shall notify the Borrower that such Lenders have
determined that the circumstances causing such suspension no longer exist.
Dana—Term Credit and Guaranty Agreement

39



--------------------------------------------------------------------------------



 



          (d) Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to perform its obligations hereunder to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances hereunder,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, (i) each Eurodollar Rate Advance will
automatically, upon such demand, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist; provided, however, that, before making any such
demand, such Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office if the making of such a designation would allow such
Lender or its Eurodollar Lending Office to continue to perform its obligations
to make Eurodollar Rate Advances or to continue to fund or maintain Eurodollar
Rate Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.
          Section 2.11 Payments and Computations.
          (a) The Borrower shall make each payment hereunder and under the
Notes, irrespective of any right of counterclaim or set-off (except as otherwise
provided in Section 2.15), not later than 11:00 A.M. (New York, New York time)
on the day when due (or, in the case of payments made by a Guarantor pursuant to
Section 8.01, on the date of demand therefor) in U.S. dollars to the
Administrative Agent at the Administrative Agent’s Account in same day funds.
The Administrative Agent will promptly thereafter cause like funds to be
distributed (i) if such payment by the Borrower is in respect of principal,
interest, commitment fees or any other Obligation then payable hereunder and
under the Notes to more than one Lender, to such Lenders for the account of
their respective Applicable Lending Offices ratably in accordance with the
amounts of such respective Obligations then payable to such Lenders and (ii) if
such payment by the Borrower is in respect of any Obligation then payable
hereunder to one Lender, to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 10.07(d),
from and after the effective date of such Assignment and Acceptance, the
Administrative Agent shall make all payments hereunder and under the Notes in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.
          (b) If the Administrative Agent receives funds for application to the
Obligations under the Loan Documents under circumstances for which the Loan
Documents do not specify the Advances to which, or the manner in which, such
funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each Lender ratably in
accordance with such Lender’s proportionate share of the principal amount of all
outstanding Advances, in repayment or prepayment of such of the outstanding
Advances or other Obligations owed to such Lender, and for application to such
principal installments, as the Administrative Agent shall direct.
Dana—Term Credit and Guaranty Agreement

40



--------------------------------------------------------------------------------



 



          (c) The Borrower hereby authorizes each Lender, if and to the extent
payment owed to such Lender is not made when due hereunder or, in the case of a
Lender, under the Note held by such Lender, to charge from time to time against
any or all of the Borrower’s accounts with such Lender any amount so due. Each
of the Lenders hereby agrees to notify the Borrower promptly after any such
setoff and application shall be made by such Lender; provided, however, that the
failure to give such notice shall not affect the validity of such charge.
          (d) All computations of interest based on the Base Rate, of fees shall
be made by the Administrative Agent on the basis of a year of 365 or 366 days,
as the case may be, and all computations of interest based on the Eurodollar
Rate or the Federal Funds Rate shall be made by the Administrative Agent on the
basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Administrative Agent of an interest rate, fee or commission hereunder shall be
conclusive and binding for all purposes, absent manifest error.
          (e) Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
          (f) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to any Lender
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each such Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each such Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.
          Section 2.12 Taxes. (a) Except as otherwise provided herein, any and
all payments by any Loan Party to or for the account of any Lender or any Agent
hereunder or under any other Loan Document shall be made, in accordance with
Section 2.11 or the applicable provisions of such other Loan Document, if any,
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding, in the case of each Lender and each Agent,
(x) taxes, levies, imposts, deductions, charges or withholdings that are imposed
on or measured by its overall net income and franchise taxes imposed in lieu
thereof by the United States of America or by the state or foreign jurisdiction
or any political subdivision thereof under the laws of which such Lender or such
Agent, as the case may be, is organized or, in the case of each Lender, such
Lender’s Applicable Lending Office is located or (y) any branch profit taxes
imposed by the

     
Dana—Term Credit and Guaranty Agreement

41 



--------------------------------------------------------------------------------



 



United States of America or any similar tax imposed by any other jurisdiction in
which such Applicable Lending Office is located (all such non excluded taxes,
levies, imposts, deductions, charges, withholdings being hereinafter referred to
as “Taxes”). If any Loan Party shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder or under any other Loan Document to
any Lender or any Agent, subject to Section 2.12(f), (i) the sum payable by such
Loan Party shall be increased as may be necessary so that after such Loan Party
and the Administrative Agent have made all required deductions (including
deductions applicable to additional sums payable under this Section 2.12) such
Lender or such Agent, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Loan Party shall
make all such deductions and (iii) such Loan Party shall pay the full amount
deducted to the relevant taxing authority or other authority in accordance with
applicable law.
          (b) In addition, each Loan Party shall pay any present or future
stamp, documentary, excise, property, intangible, mortgage recording or similar
taxes, charges or levies that arise from any payment made by such Loan Party
hereunder or under any other Loan Documents or from the execution, delivery or
registration of, performance under, or otherwise with respect to, this Agreement
or the other Loan Documents (hereinafter referred to as “Other Taxes”).
          (c) Except as otherwise provided herein, the Loan Parties shall
indemnify each Lender and each Agent for and hold them harmless against the full
amount of Taxes and Other Taxes imposed on or paid by such Lender or such Agent
(as the case may be) and any liability (including penalties, additions to tax,
interest and reasonable expenses) arising therefrom or with respect thereto, but
excluding penalties, interest or other expenses to the extent attributable to
the gross negligence or willful misconduct of the Person claiming such
indemnity. This indemnification shall be made within 30 days from the date such
Lender or such Agent (as the case may be) makes written demand therefor, which
written demand shall be accompanied by copies of the applicable documentation
evidencing the amount of such taxes.
          (d) Within 30 days after the date of any payment of Taxes, the
appropriate Loan Party shall furnish to the Administrative Agent, at its address
referred to in Section 10.02, the original or a certified copy of a receipt
evidencing such payment, to the extent such a receipt is issued therefor, or
other written proof of payment thereof that is reasonably satisfactory to the
Administrative Agent. In the case of any payment hereunder or under the other
Loan Documents by or on behalf of a Loan Party through an account or branch
outside the United States or by or on behalf of a Loan Party by a payor that is
not a United States person, if such Loan Party determines that no Taxes are
payable in respect thereof, such Loan Party shall furnish, or shall cause such
payor to furnish, to the Administrative Agent, at such address, an opinion of
counsel acceptable to the Administrative Agent stating that such payment is
exempt from Taxes. For purposes of subsections (d) and (e) of this Section 2.12,
the terms “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.
          (e) Each Lender organized under the laws of a jurisdiction outside the
United States shall, on or prior to the date of its execution and delivery of
this Agreement in the case of each Initial Lender, on the date of the Assignment
and Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, and at the time or times prescribed by applicable law,



        Dana—Term Credit and Guaranty Agreement

42 



--------------------------------------------------------------------------------



 



or from time to time thereafter as reasonably requested in writing by the
Borrower (but only so long thereafter as such Lender remains lawfully able to do
so), provide each of the Administrative Agent and Borrower with two original
properly completed Internal Revenue Service Forms W-8BEN, W-8IMY or W-8ECI, as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service, certifying that such Lender is exempt from or entitled to a reduced
rate of United States withholding tax on payments pursuant to this Agreement or
the other Loan Documents or, in the case of a Lender that is relying on the
portfolio interest exemption, certifying that such Lender is a foreign
corporation, partnership, estate or trust. If the forms provided by a Lender at
the time such Lender first becomes a party to this Agreement indicate a United
States interest withholding tax rate in excess of zero, withholding tax at such
rate shall be considered excluded from Taxes unless and until such Lender
provides the appropriate forms certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such forms; provided, however, that if, at the effective
date of the Assignment and Acceptance pursuant to which a Lender becomes a party
to this Agreement, the Lender assignor was entitled to payments under subSection
(a) of this Section 2.12 in respect of United States withholding tax with
respect to interest paid at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Taxes) United States withholding
tax, if any, applicable with respect to the Lender assignee on such date. If any
form or document referred to in this subSection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service Form W-8BEN,
W-8IMY, W-8ECI or any successor, or the related certificate described above,
that the applicable Lender reasonably considers to be confidential, such Lender
shall give notice thereof to the Borrower and shall not be obligated to include
in such form or document such confidential information.
          (f) For any period with respect to which a Lender has failed to
provide the Borrower with the appropriate form, certificate or other document
described in subsection (e) above (other than if such failure is due to a change
in law, or in the interpretation or application thereof, occurring after the
date on which a form, certificate or other document originally was required to
be provided or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender shall not be entitled to
increased payment or indemnification under subsection (a) or (c) of this
Section 2.12 with respect to taxes imposed by the United States by reason of
such failure; provided, however, that should a Lender become subject to taxes
because of its failure to deliver a form, certificate or other document required
hereunder, the Loan Parties shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such taxes.
          (g) If any Lender determines, in its sole discretion, that it has
actually and finally realized by reason of the refund of or credit against any
Taxes paid or reimbursed by any Loan Party pursuant to subsection (a) or
(c) above in respect of payments under the Loan Documents, a current monetary
benefit that it would otherwise not have obtained, and that would result in the
total payments under this Section 2.12 exceeding the amount needed to make such
Lender whole, such Lender shall pay to the Borrower or other Loan Party, as the
case may be, with reasonable promptness following the date on which it actually
realizes such benefit, an



        Dana—Term Credit and Guaranty Agreement

43 



--------------------------------------------------------------------------------



 



amount equal to the lesser of the amount of such benefit or the amount of such
excess, net of all out-of-pocket expenses in securing such refund.
          Section 2.13 Sharing of Payments, Etc. If any Lender shall obtain at
any time any payment, whether voluntary, involuntary, through the exercise of
any right of set off, or otherwise (other than pursuant to Section 2.10, 2.12,
10.04 or 10.07), (a) on account of Obligations due and payable to such Lender
hereunder and under the Notes at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations due and
payable to such Lender at such time (other than pursuant to Section 2.10, 2.12,
10.04 or 10.07) to (ii) the aggregate amount of the Obligations due and payable
to all Lenders hereunder and under the Notes at such time) of payments on
account of the Obligations due and payable to all Lenders hereunder and under
the Notes at such time obtained by all the Lenders at such time or (b) on
account of Obligations owing (but not due and payable) to such Lender hereunder
and under the Notes at such time (other than pursuant to Section 2.10, 2.12,
10.04 or 10.07) in excess of its ratable share (according to the proportion of
(i) the amount of such Obligations owing to such Lender at such time (other than
pursuant to Section 2.10, 2.12, 10.04 or 10.07) to (ii) the aggregate amount of
the Obligations owing (but not due and payable) to all Lenders hereunder and
under the Notes at such time) of payments on account of the Obligations owing
(but not due and payable) to all Lenders hereunder and under the Notes at such
time obtained by all of the Lenders at such time, such Lender shall forthwith
purchase from the other Lenders such participations in the Obligations due and
payable or owing to them, as the case may be, as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of them;
provided, however, that, if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each other
Lender shall be rescinded and such other Lender shall repay to the purchasing
Lender the purchase price to the extent of such Lender’s ratable share
(according to the proportion of (i) the purchase price paid to such Lender to
(ii) the aggregate purchase price paid to all Lenders) of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such other Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.13 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.
          Section 2.14 Use of Proceeds.
          (a) The proceeds of the Advances shall be utilized to (i) refinance
certain Debt of Dana Corporation and its Subsidiaries outstanding under the DIP
Credit Agreement in accordance with the Reorganization Plan, (ii) pay
administrative and other related claims in accordance with the Reorganization
Plan, (iii) pay fees and expenses associated with the consummation of the
Transactions and (iv) make any other payments required to be made on the Closing
Date in accordance with the terms of the Reorganization Plan and for other
general corporate purposes.

        Dana—Term Credit and Guaranty Agreement

44 



--------------------------------------------------------------------------------



 



          (b) Transactions with CNAI. Borrower will not use any of the proceeds
of the Advances, directly or indirectly, for the purpose of (i) purchasing an
asset from a CNAI as principal, (ii) purchasing a security underwritten by CNAI,
(iii) repaying principal of, or interest or fees on, any extension of credit
made by CNAI, (iv) posting collateral to secure its obligations under any
transaction with CNAI or (v) making any payment for services provided by CNAI.
          Section 2.15 Defaulting Lenders. (a) In the event that, at any time,
(i) any Lender shall be a Defaulting Lender, (ii) such Defaulting Lender shall
owe a Defaulted Advance to the Borrower and (iii) the Borrower shall be required
to make any payment hereunder or under any other Loan Document to or for the
account of such Defaulting Lender, then the Borrower may, to the fullest extent
permitted by applicable law, set off and otherwise apply the Obligation of the
Borrower to make such payment to or for the account of such Defaulting Lender
against the obligation of such Defaulting Lender to make such Defaulted Advance.
In the event that, on any date, the Borrower shall so set off and otherwise
apply its obligation to make any such payment against the obligation of such
Defaulting Lender to make any such Defaulted Advance on or prior to such date,
the amount so set off and otherwise applied by the Borrower shall constitute for
all purposes of this Agreement and the other Loan Documents an Advance by such
Defaulting Lender made on the date under the Facility pursuant to which such
Defaulted Advance was originally required to have been made pursuant to
Section 2.01. Such Advance shall be considered, for all purposes of this
Agreement, to comprise part of the Borrowing in connection with which such
Defaulted Advance was originally required to have been made pursuant to
Section 2.01, even if the other Advances comprising such Borrowing shall be
Eurodollar Rate Advances on the date such Advance is deemed to be made pursuant
to this subSection (a). The Borrower shall notify the Administrative Agent at
any time the Borrower exercises its right of set-off pursuant to this subSection
(a) and shall set forth in such notice (A) the name of the Defaulting Lender and
the Defaulted Advance required to be made by such Defaulting Lender and (B) the
amount set off and otherwise applied in respect of such Defaulted Advance
pursuant to this subSection (a). Any portion of such payment otherwise required
to be made by the Borrower to or for the account of such Defaulting Lender which
is paid by the Borrower, after giving effect to the amount set off and otherwise
applied by the Borrower pursuant to this subSection (a), shall be applied by the
Administrative Agent as specified in subSection (b) or (c) of this Section 2.15.
          (b) In the event that, at any time, (i) any Lender shall be a
Defaulting Lender, (ii) such Defaulting Lender shall owe a Defaulted Amount to
the Administrative Agent or any of the other Lenders and (iii) the Borrower
shall make any payment hereunder or under any other Loan Document to the
Administrative Agent for the account of such Defaulting Lender, then the
Administrative Agent may, on its behalf or on behalf of such other Lenders and
to the fullest extent permitted by applicable law, apply at such time the amount
so paid by the Borrower to or for the account of such Defaulting Lender to the
payment of each such Defaulted Amount to the extent required to pay such
Defaulted Amount. In the event that the Administrative Agent shall so apply any
such amount to the payment of any such Defaulted Amount on any date, the amount
so applied by the Administrative Agent shall constitute for all purposes of this
Agreement and the other Loan Documents payment, to such extent, of such
Defaulted Amount on such date. Any such amount so applied by the Administrative
Agent shall be retained by the Administrative Agent or distributed by the
Administrative Agent to such other Lenders, ratably in accordance with the
respective portions of such Defaulted Amounts payable at such time to the



        Dana—Term Credit and Guaranty Agreement

45 



--------------------------------------------------------------------------------



 



Administrative Agent and such other Lenders and, if the amount of such payment
made by the Borrower shall at such time be insufficient to pay all Defaulted
Amounts owing at such time to the Administrative Agent and the other Lenders, in
the following order of priority:
     (i) first, to the Administrative Agent for any Defaulted Amount then owing
to the Administrative Agent in its capacity as Administrative Agent; and
     (ii) second, to any Lenders for any Defaulted Amounts then owing to such
Lenders, ratably in accordance with such respective Defaulted Amounts then owing
to such Lenders.
          Any portion of such amount paid by the Borrower for the account of
such Defaulting Lender remaining, after giving effect to the amount applied by
the Administrative Agent pursuant to this subsection (b), shall be applied by
the Administrative Agent as specified in subsection (c) of this Section 2.15.
          (c) In the event that, at any time, (i) any Lender shall be a
Defaulting Lender, (ii) such Defaulting Lender shall not owe a Defaulted Advance
or a Defaulted Amount and (iii) the Borrower, the Administrative Agent or any
other Lender shall be required to pay or distribute any amount hereunder or
under any other Loan Document to or for the account of such Defaulting Lender,
then the Borrower or such other Lender shall pay such amount to the
Administrative Agent to be held by the Administrative Agent, to the fullest
extent permitted by applicable law, in escrow or the Administrative Agent shall,
to the fullest extent permitted by applicable law, hold in escrow such amount
otherwise held by it. Any funds held by the Administrative Agent in escrow under
this subSection (c) shall be deposited by the Administrative Agent in an account
with Citibank, N.A., in the name and under the control of the Administrative
Agent, but subject to the provisions of this subSection (c). The terms
applicable to such account, including the rate of interest payable with respect
to the credit balance of such account from time to time, shall be Citibank,
N.A.’s standard terms applicable to escrow accounts maintained with it. Any
interest credited to such account from time to time shall be held by the
Administrative Agent in escrow under, and applied by the Administrative Agent
from time to time in accordance with the provisions of, this subSection (c). The
Administrative Agent shall, to the fullest extent permitted by applicable law,
apply all funds so held in escrow from time to time to the extent necessary to
make any Advances required to be made by such Defaulting Lender and to pay any
amount payable by such Defaulting Lender hereunder and under the other Loan
Documents to the Administrative Agent or any other Lender, as and when such
Advances or amounts are required to be made or paid and, if the amount so held
in escrow shall at any time be insufficient to make and pay all such Advances
and amounts required to be made or paid at such time, in the following order of
priority:
     (i) first, to the Administrative Agent for any amount then due and payable
by such Defaulting Lender to the Administrative Agent hereunder in its capacity
as Administrative Agent;


     (ii) second, to any Lenders for any amount then due and payable by such
Defaulting Lender to such Lenders hereunder, ratably in accordance with such
respective amounts then due and payable to such Lenders; and



        Dana—Term Credit and Guaranty Agreement

46 



--------------------------------------------------------------------------------



 



     (iii) third, to the Borrower for any Advance then required to be made by
such Defaulting Lender pursuant to a Commitment of such Defaulting Lender.
          In the event that any Lender that is a Defaulting Lender shall, at any
time, cease to be a Defaulting Lender, any funds held by the Administrative
Agent in escrow at such time with respect to such Lender shall be distributed by
the Administrative Agent to such Lender and applied by such Lender to the
Obligations owing to such Lender at such time under this Agreement and the other
Loan Documents ratably in accordance with the respective amounts of such
Obligations outstanding at such time.
          (d) The rights and remedies against a Defaulting Lender under this
Section 2.15 are in addition to other rights and remedies that the Borrower may
have against such Defaulting Lender with respect to any Defaulted Advance and
that the Administrative Agent or any Lender may have against such Defaulting
Lender with respect to any Defaulted Amount.
          Section 2.16 Evidence of Debt. The Advances made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Advances made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Advances in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, amount and
maturity of its Advances and payments with respect thereto.
          Section 2.17 [Reserved].
          Section 2.18 [Reserved].
          Section 2.19 [Reserved].
          Section 2.20 Replacement of Certain Lenders. In the event a Lender
(“Affected Lender”) shall have (i) become a Defaulting Lender under
Section 2.15, (ii) requested compensation from the Borrowers under Section 2.12
with respect to Taxes or Other Taxes or with respect to increased costs or
capital or under Section 2.10 or other additional costs incurred by such Lender
which, in any case, are not being incurred generally by the other Lenders, or
(iii) delivered a notice pursuant to Section 2.10(d) claiming that such Lender
is unable to extend Eurodollar Rate Advances to the Borrower for reasons not
generally applicable to the other Lenders, then, in any case, the Borrower or
the Administrative Agent may make written demand on such Affected Lender (with a
copy to the Administrative Agent in the case of a demand by the



        Dana—Term Credit and Guaranty Agreement

47 



--------------------------------------------------------------------------------



 



Borrower and a copy to the Borrower in the case of a demand by the
Administrative Agent) for the Affected Lender to assign, and such Affected
Lender shall use commercially reasonable efforts to assign pursuant to one or
more duly executed Assignments and Acceptances 5 Business Days after the date of
such demand, to one or more financial institutions that comply with the
provisions of Section 10.07 which the Borrower or the Administrative Agent, as
the case may be, shall have engaged for such purpose (“Replacement Lender”), all
of such Affected Lender’s rights and obligations under this Agreement and the
other Loan Documents (including, without limitation, its Commitment and all
Advances owing to it) in accordance with Section 10.07. The Administrative Agent
is authorized to execute one or more of such Assignments and Acceptances as
attorney-in-fact for any Affected Lender failing to execute and deliver the same
within 5 Business Days after the date of such demand. Further, with respect to
such assignment, the Affected Lender shall have concurrently received, in cash,
all amounts due and owing to the Affected Lender hereunder or under any other
Loan Document; provided that upon such Affected Lender’s replacement, such
Affected Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.10 and 10.04, as well as to any fees
accrued for its account hereunder and not yet paid, and shall continue to be
obligated under Section 7.07 with respect to losses, obligations, liabilities,
damages, penalties, actions, judgments, costs, expenses or disbursements for
matters which occurred prior to the date the Affected Lender is replaced.
ARTICLE III
CONDITIONS TO EFFECTIVENESS
          Section 3.01 Conditions Precedent to the Closing Date. This Agreement
shall become effective on and as of the first date (the “Closing Date”) on or
prior to February 29, 2008 on which the following conditions precedent have been
satisfied (and the obligation of each Lender to make an Advance hereunder is
subject to the satisfaction of such conditions precedent before or concurrently
with the Closing Date):
          (a) The Administrative Agent shall have received on or before the
Closing Date the following, each dated such day (unless otherwise specified), in
form and substance reasonably satisfactory to the Initial Lenders (unless
otherwise specified) and (except for the Notes) in sufficient copies for each
Initial Lender:
     (i) Duly executed counterparts of this Agreement and the Intercreditor
Agreement.
     (ii) The Notes payable to the order of the Lenders to the extent requested
in accordance with Section 2.16(a).
     (iii) A security agreement in substantially the form of Exhibit G hereto
(the “Security Agreement”), duly executed by each Loan Party, together with:
     (A) certificates representing the Initial Pledged Equity referred to
therein accompanied by undated stock powers executed in blank and instruments



        Dana—Term Credit and Guaranty Agreement

48 



--------------------------------------------------------------------------------



 



evidencing the Initial Pledged Debt referred to therein, indorsed in blank
(except to the extent pledged to the “Collateral Agent” under the Revolving
Credit Facility pursuant to the Revolving Facility Loan Documents),
     (B) proper financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary in order to perfect and protect the first priority liens and
security interests created under the Security Agreement, covering the Collateral
described in the Security Agreement, in each case completed in a manner in
conformance with the UCC,
     (C) completed requests for information, dated on or before the Closing Date
listing all effective financing statements filed in the jurisdictions referred
to in clause (B) above that name any Loan Party as debtor, together with copies
of such other financing statements,
     (D) an intellectual property security agreement (as amended, supplemented
or otherwise modified from time to time in accordance with its terms, the
“Intellectual Property Security Agreement”), duly executed by each Loan Party,
     (E) evidence of the insurance required by the terms of the Security
Agreement, and
     (F) evidence that all other action that the Administrative Agent may deem
reasonably necessary to establish that the Collateral Agent has perfected first
priority (subject to Permitted Liens) security interests in the Term Facility
Collateral and perfected second priority (subject to Permitted Liens) security
interests in the Revolving Facility Collateral shall have been taken (including,
without limitation, receipt of duly executed payoff letters, UCC-3 termination
statements and landlords’ and bailees’ waiver and consent agreements), and, in
connection with real estate collateral, the Collateral Agent shall have received
all Real Estate Closing Deliverables with respect to each parcel of Material
Real Property, except with respect to any Mortgage or Real Estate Closing
Deliverable that is not required to be delivered until after the Closing Date in
accordance with Section 5.01(u) hereof.
     (iv) Certified copies of the resolutions of the boards of directors of each
of the Borrower and each Guarantor approving the execution and delivery of this
Agreement and each other Loan Document to which it is, or is intended to be a
party, and of all documents evidencing other necessary constitutive action and,
if any, material governmental and other third party approvals and consents, if
any, with respect to the Reorganization Plan, this Agreement, the other
Transactions and each other Loan Document.
     (v) A copy of the charter or other constitutive document of each Loan Party
and each amendment thereto, certified (as of a date reasonably acceptable to the



        Dana—Term Credit and Guaranty Agreement

49 



--------------------------------------------------------------------------------



 



Administrative Agent) by the Secretary of State of the jurisdiction of its
incorporation or organization, as the case may be, thereof as being a true and
correct copy thereof.
     (vi) A certificate of each Loan Party signed on behalf of such Loan Party
by a Responsible Officer, dated the Closing Date (the statements made in which
certificate shall be true on and as of the Closing Date), certifying as to
(A) the accuracy and completeness of the charter (or other applicable formation
document) of such Loan Party and the absence of any changes thereto; (B) the
accuracy and completeness of the bylaws (or other applicable organizational
document) of such Loan Party as in effect on the date on which the resolutions
of the board of directors (or persons performing similar functions) of such
Person referred to in Section 3.01(a)(iii) were adopted and the absence of any
changes thereto (a copy of which shall be attached to such certificate); (C) the
absence of any proceeding known to be pending for the dissolution, liquidation
or other termination of the existence of such Loan Party; (D) the accuracy in
all material respects of the Specified Representations made by such Loan Party
in the Loan Documents to which it is or is to be a party as though made on and
as of the Closing Date, before and after giving effect to all of the Borrowings
and to the application of proceeds, if any, therefrom; (E) the absence of any
event occurring and continuing, or resulting from any of the Borrowings or the
application of proceeds, if any, therefrom, that would constitute a Default; and
(F) the absence of a Company Material Adverse Effect since July 26, 2007.
     (vii) A certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign this Agreement and the other documents to be delivered
hereunder.
     (viii) Certificates, in substantially the form of Exhibit L attesting to
the Solvency of the Borrower and each Guarantor, on a consolidated basis (after
giving effect to the Transactions), from its Chief Financial Officer or other
financial officer.
     (ix) Copies of (i) unaudited financial statements for the month of
October 2007 and each month thereafter at least 30 days after the end of any
such month (other than December or January) until the Closing Date occurs; and
(ii) customary unaudited pro forma financial statements, in each case prepared
in a manner consistent with the projections in the presentation provided by the
Borrower dated November 6, 2007 (it being acknowledged that such pro forma
financial statements have been received as of the date hereof and are
satisfactory).
     (x) A Notice of Borrowing.
     (xi) A favorable opinion of (A) Jones Day, counsel to the Loan Parties, in
substantially the form of Exhibit D-1 hereto, and addressing such other matters
as the Initial Lenders may reasonably request (including as to Delaware
corporate law matters) and (B) Shumaker, Loop & Kendrick, LLP, Michigan counsel
to the Loan Parties, in substantially the form of Exhibit D-2 hereto and
addressing such other matters as the Initial Lenders may reasonably request.



        Dana—Term Credit and Guaranty Agreement

50 



--------------------------------------------------------------------------------



 



     (xii) The Bankruptcy Court shall have entered a final non-appealable order
(other than with respect to any material appeals reasonably consented to by the
Initial Lenders and the Agents) (the “Confirmation Order”) confirming a
Chapter 11 plan of reorganization (the “Reorganization Plan”) in respect of any
Cases of any Loan Parties in accordance with Section 1129 of the Bankruptcy
Code, which Reorganization Plan shall be substantially as set forth in the Third
Amended Plan dated October 23, 2007 (together with all exhibits and other
attachments thereto, as any of the foregoing shall be amended, modified or
supplemented from time to time or any of the terms or conditions thereof waived
(with the consent of the Initial Lenders and the Agents with respect to any
amendment, modification, supplement or waiver that is adverse to the Lenders, as
reasonably determined by the Initial Lenders and the Agents), the “Plan
Documents”), or otherwise reasonably satisfactory to the Initial Lenders and the
Agents.
          (b) The Reorganization Plan shall have, or contemporaneous with the
effectiveness of the Senior Credit Facilities and the making of the initial
loans thereunder will, become effective as of the Plan Effective Date. The
Confirmation Order shall be in form and substance satisfactory to the Initial
Lenders and the Agents, shall have been entered on the docket of the Bankruptcy
Court in full force and effect, shall not have been stayed, reversed, vacated or
otherwise modified in any manner that is materially adverse to the rights or
interests of the Lenders (unless otherwise reasonably satisfactory to the
Initial Lenders and the Agents).
          (c) [Reserved].
          (d) The transactions contemplated by the Plan Documents shall have
been consummated substantially contemporaneously with the effectiveness and
initial funding of the Senior Credit Facilities on the Closing Date.
          (e) The Lenders shall be satisfied that all Existing Debt (that is not
Surviving Debt), has been prepaid, redeemed or defeased in full or otherwise
satisfied and extinguished, all commitments relating thereto terminated and all
liens or security interests related thereto shall have been terminated.
          (f) Since July 26, 2007, there shall not have occurred a Company
Material Adverse Effect.
          (g) [Reserved].
          (h) All costs, fees and expenses (including, without limitation, legal
fees and expenses, title premiums, survey charges and recording taxes and fees
for which the Borrower has received an invoice at least one (1) day prior to the
Closing Date) and other compensation contemplated by the Commitment Letter and
the Fee Letter (including any other letter or agreement evidencing the exercise
of the Joint Bookrunners’ rights set forth therein) and payable to the Agents or
the Lenders shall have been paid in full in cash to the extent due and payable.
          (i) The Lenders shall have received, at least ten (10) days prior to
the Closing Date, all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.



        Dana—Term Credit and Guaranty Agreement

51 



--------------------------------------------------------------------------------



 



          Section 3.02 Conditions Precedent to Each Borrowing. The obligation of
each Lender to make a Term Advance on the occasion of each Borrowing (including
the Initial Extension of Credit) shall be subject to the further conditions
precedent that on the date of such Borrowing:
     (i) The following statements shall be true (and each of the giving of the
Notice of Borrowing and the acceptance by the Borrower of the proceeds of such
Borrowing shall constitute a representation and warranty by the Borrower that
both on the date of such notice and on the date of such Borrowing, issuance or
renewal such statements are true):
     (x) the representations and warranties contained in each Loan Document, are
correct in all material respects, only to the extent that such representation
and warranty is not otherwise qualified by materiality or Material Adverse
Effect on and as of such date, before and after giving effect to such Borrowing
and to the application of the proceeds therefrom, as though made on and as of
such date, other than any such representations or warranties that, by their
terms, refer to a specific date other than the date of such Borrowing, in which
case as of such specific date; provided that, solely in the case of any Advance
made on the Closing Date, only the Specified Representations shall be correct in
all material respects, on and as of the Closing Date, before and after giving
effect to such Borrowing, and to the application of the proceeds therefrom, as
though made on and as of the Closing Date; and
     (y) no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default.
          Section 3.03 Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by the
Loan Documents shall have received notice from such Lender prior to the Closing
Date specifying its objection thereto, and if a Borrowing occurs on the Closing
Date, such Lender shall not have made available to the Administrative Agent such
Lender’s ratable portion of such Borrowing.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          Section 4.01 Representations and Warranties of the Loan Parties. Each
Loan Party represents and warrants as follows:
          (a) Each of the Borrower and its Material Subsidiaries (i) is a
corporation, partnership, limited liability company or other organization duly
organized, validly existing and in good standing (or to the extent such concept
is applicable to a non-U.S. entity, the functional



        Dana—Term Credit and Guaranty Agreement

52 



--------------------------------------------------------------------------------



 



equivalent thereof) under the laws of the jurisdiction of its incorporation or
formation except where the failure to be in good standing (or the functional
equivalent), individually or in the aggregate, would not have a Material Adverse
Effect, (ii) is duly qualified as a foreign corporation (or other entity) and in
good standing (or the functional equivalent thereof, if applicable) in each
other jurisdiction in which it owns or leases property or in which the conduct
of its business requires it to so qualify or be licensed, except where the
failure to so qualify or be licensed and in good standing (or the functional
equivalent thereof, if applicable), individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, and (iii) has all
requisite power and authority (including, without limitation, all governmental
licenses, permits and other approvals) to own or lease and operate its
properties and to carry on its business as now conducted and as proposed to be
conducted, except where the failure to have such power or authority,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. As of the Closing Date, all of the outstanding
capital stock of each Loan Party (other than the Borrower) has been validly
issued, is fully paid and non assessable and is owned by the Persons listed on
Schedule 4.01 hereto in the percentages specified on Schedule 4.01 hereto free
and clear of all Liens, except those created under the Collateral Documents or
otherwise permitted under Section 5.02(a) hereof.
          (b) Set forth on Schedule 4.01 hereto is a complete and accurate list
as of the Closing Date of all Subsidiaries of the Borrower, showing as of the
Closing Date (as to each such Subsidiary) the jurisdiction of its incorporation
or organization, as the case may be, and the percentage of the Equity Interests
owned (directly or indirectly) by the Borrower or its Subsidiaries.
          (c) The execution, delivery and performance by each Loan Party of this
Agreement, the Notes and each other Loan Document to which it is or is to be a
party, and the consummation of each aspect of the transactions contemplated
hereby, are within such Loan Party’s constitutive powers, have been duly
authorized by all necessary constitutive action, and do not (i) contravene such
Loan Party’s constitutive documents, (ii) violate any applicable law (including,
without limitation, the Securities Exchange Act of 1934), rule, regulation
(including, without limitation, Regulation X of the Board of Governors of the
Federal Reserve System), order, writ, judgment, injunction, decree,
determination or award, (iii) conflict with or result in the breach of, or
constitute a default under, any contract, loan agreement, indenture, mortgage,
deed of trust, lease or other instrument binding on or affecting any Loan Party,
or any of their properties entered into by such Loan Party after the date hereof
except, in each case, other than any conflict, breach or violation which,
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect or (iv) except for the Liens created under the Loan
Documents, result in or require the creation or imposition of any Lien upon or
with respect to any of the properties of any Loan Party or any of its
Subsidiaries.
          (d) Except for the Confirmation Order, filing or recordings of
Collateral Documents, filings or recordings already made or to be made pursuant
to any federal law, rule or regulation or filings or recordings to be made in
any jurisdiction outside of the United States, no authorization, approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body or any other third party is required for (i) the due execution,
delivery, recordation, filing or performance by any Loan Party of this
Agreement, the Notes or any other Loan Document to which it is or is to be a
party, or for the consummation of each



        Dana—Term Credit and Guaranty Agreement

53 



--------------------------------------------------------------------------------



 



aspect of the transactions contemplated hereby, (ii) the grant by any Loan Party
of the Liens granted by it pursuant to the Collateral Documents, (iii) the
perfection or maintenance of the Liens created under the Collateral Documents or
(iv) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents.
          (e) This Agreement has been, and each of the Notes, if any, and each
other Loan Document when delivered hereunder will have been, duly executed and
delivered by each Loan Party thereto. This Agreement is, and each of the Notes
and each other Loan Document when delivered hereunder will be the legal, valid
and binding obligation of each Loan Party thereto, enforceable against such Loan
Party in accordance with its terms, subject in each case to Debtor Relief Laws.
          (f) The Consolidated balance sheet of Dana Corporation and its
Subsidiaries as at December 31, 2006, and the related Consolidated statements of
income and cash flows of Dana Corporation and its Subsidiaries for the Fiscal
Year then ended, and the interim Consolidated balance sheets of Dana Corporation
and its Subsidiaries as at October 31, 2007 and November 30, 2007 and the
related Consolidated statements of income and cash flows of Dana Corporation and
its Subsidiaries for the respective months then ended, which have been furnished
to each Lender present fairly the financial condition and results of operations
of Dana Corporation and its Subsidiaries as of such dates and for such periods
all in accordance with GAAP consistently applied (subject to year-end
adjustments and in the case of unaudited financial statements, except for the
absence of footnote disclosure).
          (g) Since September 30, 2007, there has not occurred a Material
Adverse Change.
          (h) All projected Consolidated balance sheets, income statements and
cash flow statements of the Borrower and its Subsidiaries delivered to the
Lenders pursuant to Section 5.03(d) were prepared and will be prepared, as
applicable, in good faith on the basis of the assumptions stated therein, which
assumptions were fair and will be fair in the light of conditions existing at
the time of delivery of such projections, and represented and will represent, at
the time of delivery, the Borrower’s reasonable estimate of its future financial
performance.
          (i) Neither the Confidential Information Memorandum nor any other
written information, exhibits and reports furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender on or after November 6, 2007 in
connection with any Loan Document (other than to the extent that any such
information, exhibits and reports constitute projections described in
Section 4.01(g) above and any historical financial information delivered prior
to the restatement thereof by Dana Corporation and its auditors) taken as a
whole and in light of the circumstances in which made, contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements made therein, in light of the circumstances in which any
such statements were made, not misleading.


          (j) Except as set forth on Schedule 4.01(i) or as disclosed in any SEC
filings, there is no action, suit, or proceeding affecting the Borrower or any
of its Material Subsidiaries pending or, to the best knowledge of the Loan
Parties, threatened before any court, governmental

        Dana—Term Credit and Guaranty Agreement

54 



--------------------------------------------------------------------------------



 



agency or arbitrator that (i) is reasonably expected to be determined adversely
to the Loan Party and, if so adversely determined, would reasonably be expected
to have a Material Adverse Effect or (ii) purports to affect the legality,
validity or enforceability of this Agreement, any Note or any other Loan
Document.
          (k) The Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying Margin Stock, and no proceeds of any
Advance will be used to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock.
          (l) No ERISA Event has occurred or is reasonably expected to occur
with respect to any ERISA Plan that has resulted in or is reasonably expected to
result in a Material Adverse Effect.
          (m) The present value of all accumulated benefit obligations under
each ERISA Plan (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such ERISA Plan by an amount which, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.
The present value of all accumulated benefit obligations of all underfunded
ERISA Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of all such underfunded ERISA Plans by an amount which would
reasonably be expected to have a Material Adverse Effect. Neither the Borrower,
its Material Subsidiaries, nor any ERISA Affiliates has incurred within the
previous five years or is reasonably expected to incur any material Withdrawal
Liability.
          (n) Except as set forth in Schedule 4.01(m) hereto, the operations and
properties of each Loan Party and each of its Material Subsidiaries comply in
all material respects with all applicable Environmental Laws and Environmental
Permits, all past non compliance with such Environmental Laws and Environmental
Permits has been resolved in a manner that could not be reasonably likely to
result in a material liability, and, to the knowledge of the Loan Parties after
reasonable inquiry, no circumstances exist that would be reasonably likely to
(i) form the basis of an Environmental Action against any Loan Party or any of
its Material Subsidiaries or any of their properties that could be reasonably
likely to have a material impact on any Loan Party or any Material Real Property
or (ii) cause any such property to be subject to any restrictions on ownership,
occupancy, use or transferability under any Environmental Law.
          (o) Once executed, the Collateral Documents create a valid and
perfected security interest or Lien, as applicable in the Collateral having the
priority set forth therein securing the payment of the Secured Obligations, and
all filings and other actions necessary (except with respect to any action that
is not required to be taken on the Closing Date in accordance with
Section 5.1(u) hereof) to perfect such security interest have been duly taken,
except that the execution and delivery of local law governed pledge or analogous
documentation with respect to Equity Interests in Subsidiaries of the Borrower
organized in jurisdictions outside the United States, and the filing,
notarization, registration or other publication thereof, and the



        Dana—Term Credit and Guaranty Agreement

55 



--------------------------------------------------------------------------------



 



taking of other actions, if any, required under local law of the relevant
jurisdictions of organization for the effective grant and perfection of a Lien
on such Equity Interests under laws of such jurisdictions of organization
outside the United States, may be required in order to fully grant, perfect and
protect such security interest under such local laws. The Loan Parties are the
legal and beneficial owners of the Collateral free and clear of any Lien, except
for the liens and security interests created or permitted under the Loan
Documents.
          (p) Neither the making of any Advances, nor the application of the
proceeds or repayment thereof by the Borrowers, nor the consummation of the
other transactions contemplated by the Loan Documents, will violate any
provision of the Investment Company Act of 1940, as amended, or any rule,
regulation or order of the Securities and Exchange Commission thereunder.
          (q) Each Loan Party and each of its Subsidiaries has filed or caused
to be filed all returns and reports (federal, state, local and foreign) which
are required to have been filed and has paid or caused to be paid all taxes
required to have been paid by it, together with applicable interest and
penalties, except (a) taxes that are being contested in good faith by
appropriate proceedings and for which such Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
          (r) Set forth on Schedule 4.01(r) hereto is a complete and accurate
list of all domestic real property owned by any Loan Party, showing as of the
date hereof the street address, county or other relevant jurisdiction, state,
record owner and book and estimated fair value thereof. Each Loan Party or such
Subsidiary has good and insurable fee simple title to such real property, free
and clear of all Liens, other than Permitted Liens.
          (s) Set forth on Schedule 4.01(s) hereto is a complete and accurate
list of all leases of Material Real Property under which any Loan Party is the
lessee, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof. To the best of the Borrower’s knowledge, each such lease is the
legal, valid and binding obligation of the lessee thereof, enforceable in
accordance with its terms.
          (t) Set forth on Schedule 4.01(t) hereto is a complete and accurate
list of all leases of domestic real property under which any Loan Party is the
lessor, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof.
          (u) Each Loan Party and each of its Subsidiaries owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
property necessary, in the aggregate, for the conduct of its business as
currently conducted, and the use thereof by the Borrower and the Guarantors does
not infringe upon the rights of any other Person, except for any such
infringement that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.



        Dana—Term Credit and Guaranty Agreement

56 



--------------------------------------------------------------------------------



 



          (v) The Borrower and it Subsidiaries, on a consolidated basis, will be
Solvent on and as of the Closing Date.
          (w) To each Loan Party’s knowledge, each Loan Party and its
Subsidiaries do not have any material contingent liability in connection with
any release of any Hazardous Materials into the environment.
          (x) To each Loan Party’s knowledge, none of the Loan Parties or their
Subsidiaries are in violation of any law, rule or regulation, or in default with
respect to any judgment, writ, injunction or decree of any Governmental
Authority, except for any such violation or default that would not reasonably be
expected to result in a Material Adverse Effect.
          (y) Other than as disclosed in the Reorganization Plan, no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission in connection with this Agreement or the Loan Documents or the
Transactions or the transactions contemplated hereby or thereby based upon
arrangements made by or on behalf of the Borrower.
          (z) To the extent applicable, each Loan Party is in compliance, in all
material respects, with the Patriot Act.
ARTICLE V
COVENANTS OF THE LOAN PARTIES
          Section 5.01 Affirmative Covenants. So long as any Advance shall
remain unpaid, each Loan Party will:
          (a) Corporate Existence. Preserve and maintain in full force and
effect all governmental rights, privileges, qualifications, permits, licenses
and franchises necessary or desirable in the normal conduct of its business
except (i)(A) if in the reasonable business judgment of the Borrower or such
Guarantor, as the case may be, it is in its best economic interest not to
preserve and maintain such rights, privileges, qualifications, permits, licenses
and franchises and the loss thereof is not materially disadvantageous to the
Loan Parties, taken as a whole, and (B) such failure to preserve the same could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect,
and (ii) as otherwise permitted by Section 5.02(g).
          (b) Compliance with Laws. Comply with all laws, rules, regulations and
orders of any governmental authority applicable to it or its property, such
compliance to include without limitation, ERISA, Environmental Laws and The
Racketeer Influenced and Corrupt Organizations Chapter of The Organized Crime
Control Act of 1970, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
          (c) Environmental Matters. Comply, and cause each of its Subsidiaries
and all lessees and other Persons operating or occupying its properties to
comply, in all material respects, with all applicable Environmental Laws and
Environmental Permits; obtain and renew, and cause each of its Subsidiaries to
obtain and renew, all Environmental Permits necessary for



        Dana—Term Credit and Guaranty Agreement

57



--------------------------------------------------------------------------------



 



its operations and properties and conduct, and cause each of its Subsidiaries to
conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws, in each case to the extent the failure
to do so would result in a material loss or liability; provided, however, that
neither the Borrower nor any of its Subsidiaries shall be required to undertake
any such cleanup, removal, remedial or other action to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such
circumstances.
          (d) Insurance. (i) Keep its insurable properties insured at all times,
against such risks, including fire and other risks insured against by extended
coverage, as is customary with companies of the same or similar size in the same
or similar businesses (subject to deductibles and including provisions for
self-insurance); and maintain in full force and effect public liability
insurance against claims for personal injury or death or property damage
occurring upon, in, about or in connection with the use of any properties owned,
occupied or controlled by the Borrower or any Guarantor, as the case may be, in
such amounts and with such deductibles as are customary with companies of the
same or similar size in the same or similar businesses and in the same
geographic area and in each case with financially sound and reputable insurance
companies (subject to provisions for self-insurance) and (ii) with respect to
each parcel of Material Real Property that is subject to a Mortgage, obtain
flood insurance in such total amounts as are required pursuant to applicable law
or otherwise customary with companies of the same or similar size, if at any
time the area in which any improvements are located is designated as a “flood
hazard area” in any Flood Insurance Rate Map established by the Federal
Emergency Management Agency (or any successor agency), and otherwise comply with
the National Flood Insurance Program set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time.
          (e) Obligations and Taxes. Pay all its material obligations promptly
and in accordance with their terms and pay and discharge and cause each of its
Subsidiaries to pay and discharge promptly all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property, before the same shall become in default, as well as
all lawful claims for labor, materials and supplies or otherwise which, if
unpaid, would become a Lien or charge upon such properties or any part thereof;
provided, however, that the Borrower and each Guarantor shall not be required to
pay and discharge or to cause to be paid and discharged any such tax,
assessment, charge, levy or claim so long as the validity or amount thereof
shall be contested in good faith by appropriate proceedings, in each case, if
the Borrower and the Guarantors shall have set aside on their books adequate
reserves therefor in conformity with GAAP.
          (f) Access to Books and Records.
     (i) Maintain or cause to be maintained at all times true and complete books
and records in accordance with GAAP of the financial operations of the Borrower
and the Guarantors; and provide the Lenders and their representatives (which
shall coordinate through the Administrative Agent) access to all such books and
records during regular business hours upon reasonable advance notice, in order
that the Lenders may examine



        Dana—Term Credit and Guaranty Agreement

58 



--------------------------------------------------------------------------------



 



and make abstracts from such books, accounts, records and other papers for the
purpose of verifying the accuracy of the various reports delivered by the
Borrower or the Guarantors to any Agent or the Lenders pursuant to this
Agreement or for otherwise ascertaining compliance with this Agreement and to
discuss the affairs, finances and condition of the Borrower and the Guarantors
with the officers and independent accountants of the Borrower; provided that the
Borrower shall have the right to be present at any such visit or inspection.
     (ii) Grant the Lenders (which shall coordinate through the Administrative
Agent) access to and the right to inspect all reports, audits and other internal
information of the Borrower and the Guarantors relating to environmental matters
upon reasonable advance notice, but subject to appropriate limitations so as to
preserve attorney-client privilege.
     (iii) At any reasonable time and from time to time during regular business
hours, upon reasonable notice by the Administrative Agent or the Collateral
Agent, permit such Agent or any Lenders and/or any representatives designated by
such Agent or such Lender (it being understood that all such visits by Lenders
shall be coordinated through the Administrative Agent) (including any internal
and third party consultants, accountants, lawyers and appraisers retained by
such Agent or Lender) to visit the properties of the Borrower and the Guarantors
to conduct evaluations, appraisals, environmental assessments and ongoing
maintenance and monitoring in connection with the assets and properties of the
Borrower or its Subsidiaries as such Agent or Lender may require, and to monitor
the Collateral and all related systems, and pay the reasonable fees and expenses
in connection therewith (including the reasonable and customary fees and
expenses of such Agents and Lenders, as forth in Section 10.04); provided that
the Borrower shall have the right to be present at any such visit and, unless a
Default has occurred and is continuing, such visits permitted under this clause
(iii) shall be coordinated through the Administrative Agent or the Collateral
Agent and shall be made no more frequently than twice in any fiscal year.
     (iv) [Reserved].
          (g) [Reserved].
          (h) Maintenance of Credit Ratings. Use commercially reasonable efforts
to maintain, in respect of the Borrower, corporate ratings and corporate family
ratings of S&P and Moody’s, respectively.
          (i) Use of Proceeds. Use the proceeds of the Advances solely for the
purposes, and subject to the restrictions, set forth in Section 2.14.
          (j) Validity of Loan Documents. Use its best efforts to object to any
application made on behalf of any Loan Party or by any Person to the validity of
any Loan Document or the applicability or enforceability of any Loan Document or
which seeks to void, avoid, limit, or otherwise adversely affect the security
interest created by or in any Loan Document or any payment made pursuant
thereto.



        Dana—Term Credit and Guaranty Agreement

59 



--------------------------------------------------------------------------------



 



          (k) [Reserved].
          (l) [Reserved].
          (m) Additional Domestic Subsidiaries. If any Loan Party shall form or
directly acquire all or substantially all of the outstanding Equity Interests of
a Material Subsidiary after the Closing Date, or a Subsidiary becomes a domestic
Material Subsidiary after the Closing Date, the Borrower will notify the
Administrative Agent and the Collateral Agent thereof and such Loan Party will
cause such Subsidiary to become a Loan Party hereunder and under each applicable
Collateral Document within fifteen (15) Business Days after such Subsidiary is
formed or acquired and promptly take such actions to create and perfect Liens on
such Subsidiary’s assets to secure the Secured Obligations as the Administrative
Agent or the Collateral Agent shall reasonably request in accordance with and
subject to the Collateral Documents; provided that (i) Mortgages shall only be
required in respect of Material Real Property and (ii) notwithstanding the
foregoing, no Subsidiary will be required to become or remain a Guarantor or
provide or maintain a Lien on any of its assets as security for any of the
Obligations (A) if such Subsidiary is not a wholly-owned Subsidiary; (B) to the
extent doing so would (1) in the case of any CFC or any assets of a CFC, result
in any materially adverse tax consequences or (2) be prohibited by any
applicable law; (C) such Person is an Excluded Subsidiary; or (D) if, in the
reasonable judgment of the Administrative Agent and the Borrower, the cost of
providing a Guarantee Obligation hereunder is excessive in relation to the
benefits to be obtained by the Lenders therefrom. If any certificated shares of
Equity Interests of any such Subsidiary, or any Debt of any such Subsidiary
exceeding $1,000,000, are owned by or on behalf of any Loan Party, such Loan
Party will cause such shares and promissory notes evidencing such Debt to be
pledged to secure the Secured Obligations within fifteen (15) Business Days
after such Subsidiary is formed or such shares of Equity Interests or Debt are
acquired (except that, if such Subsidiary is a Foreign Subsidiary, shares of
Equity Interests of such Subsidiary to be pledged shall be limited to 65% of the
outstanding shares of Equity Interests of such Subsidiary).
          (n) [Reserved].
          (o) [Reserved].
          (p) Further Assurances.
     (i) Promptly upon reasonable request by any Agent, correct, and cause each
of its Subsidiaries promptly to correct, any material defect or error that may
be discovered in any Loan Document or in the execution, acknowledgment, filing
or recordation thereof.
     (ii) Promptly upon reasonable request by any Agent, do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, conveyances, pledge agreements, mortgages,
deeds of trust, trust deeds, assignments, financing statements and continuations
thereof, termination statements, notices of assignment, transfers, certificates,
landlords’ and bailees’ waiver and consent agreements, assurances and other
instruments as any Agent may reasonably require from time to time in order to
(A) carry out more effectively the purposes of the



        Dana—Term Credit and Guaranty Agreement

60 



--------------------------------------------------------------------------------



 



Loan Documents, (B) to the fullest extent permitted by applicable law, subject
any Loan Party’s properties, assets, rights or interests to the Liens now or
hereafter required to be covered by any of the Collateral Documents, (C) perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens required to be created thereunder and (D) assure,
convey, grant, assign, transfer, preserve, protect and confirm more effectively
unto the Secured Parties the rights granted or now or hereafter intended to be
granted to the Secured Parties under any Loan Document or under any other
instrument executed in connection with any Loan Document to which any Loan Party
or any of its Subsidiaries is or is to be a party, and cause each of its
Subsidiaries to do so.
          (q) Maintenance of Properties, Etc. Maintain and preserve all of its
properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and will from time
to time make or cause to be made all appropriate repairs, renewals and
replacements thereof except where failure to do so would not have a Material
Adverse Effect; provided that, this subSection (q) shall not prohibit the sale,
transfer or other disposition of any such property consummated in accordance
with the other terms of this Agreement.
          (r) [Reserved].
          (s) Disposition of Excluded Real Property. Within 180 days immediately
following the Closing Date, enter into a definitive agreement, or agreements,
providing for the Disposition of each of the parcels of Excluded Real Property
(such Dispositions to be consummated no later than 90 days after execution of
such definitive agreement); provided that in the event the Borrower fails to
consummate such Dispositions within the time periods set forth herein, then the
Borrower shall deliver (no later than the 270th day immediately following the
Closing Date) to the Collateral Agent each of the Real Estate Closing
Deliverables with respect to each parcel of Excluded Real Property but only to
the extent that such parcel of Excluded Real Property would be considered
Material Real Property but for the exclusion set forth in the definition
thereof.
          (t) Interest Rate Protection. Enter into within 120 days after the
Closing Date and maintain at all times thereafter, interest rate Hedge
Agreements reasonably satisfactory to the Administrative Agent with any Lender
or any Affiliates thereof (or any “Lender” under the Revolving Credit Facility),
covering a notional amount of not less than 50% of the aggregate loans
outstanding under the Term Facility and providing for such Lenders to make
payments thereunder for a period of no less than three years.
          (u) Post-Closing Obligations. Take each action set forth on
Schedule 5.01(u) within the time period set forth on Schedule 5.01(u) for such
action; provided that in each case, the Administrative Agent may, in its sole
discretion, grant extensions of the time periods set forth in this
Section 5.01(u).
Dana—Term Credit and Guaranty Agreement

61



--------------------------------------------------------------------------------



 



          Section 5.02 Negative Covenants. So long as any Advance shall remain
unpaid, no Loan Party will, at any time:
          (a) Liens. Incur, create, assume or suffer to exist any Lien on any
asset of the Borrower or any of its Material Subsidiaries now owned or hereafter
acquired by any of the Borrower or any such Material Subsidiary, other than:
(i) Liens existing on the Closing Date and set forth on Schedule 5.02(a),
(ii) Permitted Liens, (iii) Liens on assets of Foreign Subsidiaries to secure
Debt permitted by Section 5.02(b)(vii), (iv) Liens in favor of the
Administrative Agent and the Secured Parties, (v) Liens in connection with Debt
permitted to be incurred pursuant to Section 5.02(b)(viii) so long as such Liens
extend solely to the property (and improvements and proceeds of such property)
acquired or financed with the proceeds of such Debt or subject to the applicable
Capitalized Lease, (vi) Liens (x) in the form of cash collateral deposited to
secure Obligations under Hedge Agreements, Credit Card Programs and Cash
Management Obligations (in each case, not secured as set forth in clauses (y) or
(z)); provided that such cash is not in excess of $75,000,000, (y) on the
Revolving Facility Collateral to secure (A) Obligations under Hedge Agreements
(not secured as set forth in clauses (x) or (z)) up to an amount not to exceed
$100,000,000, (B) Cash Management Obligations (not secured as set forth in
clauses (x) or (z)) up to an amount not to exceed $25,000,000 and
(C) Obligations under Credit Card Programs (not secured as set forth in clauses
(x) or (z)) and (z) on the Term Facility Collateral to secure (A) Obligations
under Hedge Agreements not secured as set forth in clauses (x) or (y), (B) Cash
Management Obligations not secured as set forth in clauses (x) or (y) and
(C) Obligations under Credit Card Programs not secured as set forth in clauses
(x) or (y), (vii) Liens arising pursuant to the Tooling Program, (viii) Liens on
cash or Cash Equivalents to secure cash management obligations to Keybank
National Association provided that such cash or cash equivalents are not in
excess of $1,000,000; (ix) Liens arising in connection with the access rights
granted pursuant to the Access Rights Agreement; and (x) the Getrag Sale.
          (b) Debt. Contract, create, incur, assume or suffer to exist any Debt,
or permit any of its Material Subsidiaries to contract, create, incur, assume or
suffer to exist any Debt, except for (i) Debt under this Agreement and the other
Loan Documents, (ii) Debt under the Revolving Facility Credit Agreement and
other Revolving Facility Loan Documents, (iii) Surviving Debt (including the
Existing Receivables Facility) and any Permitted Refinancing thereof (it being
understood that in the case of a Permitted Refinancing of the Existing
Receivables Facility, the aggregate principal amount of such Debt being
refinanced in connection therewith shall be deemed to be €170,000,000 (or the
equivalent amount in Dollars)) as of the Closing Date, (iv) Debt arising from
Investments among the Borrower and its Subsidiaries that are permitted
hereunder, (v) Debt in respect of any overdrafts and related liabilities arising
from treasury, depository and cash management services or in connection with any
automated clearing house transfers of funds; (vi) Debt consisting of guaranties
(x) permitted by Section 5.02(c) and (y) non-recourse Debt in respect of
Investments in joint ventures permitted under Section 5.02(f)(ix) or
Section 5.02(f)(xvii) in an aggregate amount not to exceed $100,000,000 plus any
non-recourse Debt directly associated with Dong Feng at any time outstanding;
(vii) Debt of Foreign Subsidiaries owing to third parties in an aggregate
outstanding principal amount (together with the aggregate outstanding principal
amount of all other Debt of Foreign Subsidiaries permitted under this subSection
(b)) not in excess of $500,000,000 at any time outstanding, (viii) Debt
constituting purchase money debt and Capitalized Lease obligations (not
otherwise included in subclause (iii) above and including any such Debt or
Capitalized
Dana—Term Credit and Guaranty Agreement

62



--------------------------------------------------------------------------------



 



Lease obligations assumed in connection with a Permitted Acquisition) in an
aggregate outstanding amount not in excess of $75,000,000, (ix) (x) Debt in
respect of Hedge Agreements entered into in the ordinary course of business to
protect against fluctuations in interest rates, foreign exchange rates and
commodity prices and (y) Debt arising under the Credit Card Program; provided
that Hedge Agreements and Credit Card Programs subject to Liens permitted under
Section 5.02(a)(vi)(x) shall not exceed $75,000,000 at any time outstanding,
(x) indebtedness which may be deemed to exist pursuant to any surety bonds,
appeal bonds or similar obligations incurred in connection with any judgment not
constituting an Event of Default, (xi) indebtedness in respect of netting
services, customary overdraft protections and otherwise in connection with
deposit accounts in the ordinary course of business, (xii) payables owing to
suppliers in connection with the Tooling Program, (xiii) Debt representing
deferred compensation to employees of the Borrower or any other Loan Party
incurred in the ordinary course of business; (xiv) Debt incurred by the Borrower
or any of its Subsidiaries in a Permitted Acquisition, any other Investment
expressly permitted hereunder or any Disposition, in each case limited to
indemnification obligations or obligations in respect of purchase price,
including Earn-Out Obligations or similar adjustments, (xv) Debt consisting of
the financing of insurance premiums in each case, in the ordinary course of
business, (xvi) Debt supported by a “Letter of Credit” (as defined in the
Revolving Facility Credit Agreement) in a principal amount not to exceed the
face amount of such “Letter of Credit” (as defined in the Revolving Facility
Credit Agreement), (xvii) Subordinated Debt of the Loan Parties in an aggregate
principal amount not to exceed $250,000,000 at any time outstanding, and (xviii)
Debt not otherwise permitted hereunder in an aggregate outstanding principal
amount of $20,000,000.
          (c) Guarantees and Other Liabilities. Contract, create, incur, assume
or permit to exist, or permit any Material Subsidiary to contract, create,
assume or permit to exist, any Guarantee Obligations, except (i) for any
guaranty of Debt or other obligations of the Borrower or any Guarantor if the
Borrower or such Guarantor could have incurred such Debt or obligations under
this Agreement; provided that, if the Debt being guaranteed is subordinated to
the Obligations under this Agreement, such Guarantee Obligation shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Debt, (ii) by
endorsement of negotiable instruments for deposit or collection in the ordinary
course of business and (iii) Guarantee Obligations constituting Investments of
the Borrower and its Subsidiaries permitted hereunder (provided that Guarantee
Obligations in respect of Investments in joint ventures permitted under
Section 5.02(f)(i) shall not exceed an aggregate amount of $50,000,000 at any
time outstanding).
          (d) Dividends; Capital Stock. Declare or pay, directly or indirectly,
any dividends or make any other distribution, or payment, whether in cash,
property, securities or a combination thereof, with respect to (whether by
reduction of capital or otherwise) any shares of capital stock (or any options,
warrants, rights or other equity securities or agreements relating to any
capital stock) of the Borrower, or set apart any sum for the aforesaid purposes
(collectively, “Restricted Payments”), except that:
     (i) So long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may declare and pay dividends
in respect of its Preferred Interests; provided that the aggregate amount of
dividends paid in any Fiscal Year shall not exceed $32,000,000; provided further
that if the terms of this
Dana—Term Credit and Guaranty Agreement

63



--------------------------------------------------------------------------------



 



Section 5.02(d)(i) prevent the Borrower from declaring such dividends in any
Fiscal Year, the aggregate amount of dividends paid in the immediately
succeeding Fiscal Year (subject to this Agreement) may include the unused amount
permitted hereunder for the prior year;
     (ii) to the extent constituting Restricted Payments, the Borrower may enter
into and consummate any transactions permitted under Section 5.02(e), (f) and
(j); and
     (iii) repurchases of Equity Interests in the ordinary course of business in
the Borrower (or any direct or indirect parent thereof) or any of its
Subsidiaries deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants.
          (e) Transactions with Affiliates. Enter into or permit any of its
Material Subsidiaries to enter into any transaction with any of its Affiliates,
other than on terms and conditions at least as favorable to the Borrower or such
Subsidiary as would reasonably be obtained at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate, except for the
following: (i) any transaction between any Loan Party and any other Loan Party
or between any Non-Loan Party and any other Non-Loan Party; (ii) any transaction
between any Loan Party and any Non-Loan Party that is at least as favorable to
such Loan Party as would reasonably be obtained at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate; (iii) any
transaction individually or of a type expressly permitted pursuant to the terms
of the Loan Documents; or (iv) reasonable and customary director, officer and
employee compensation (including bonuses) and other benefits (including
retirement, health, stock option and other benefit plans) and indemnification
arrangements, in each case approved by the relevant Board of Directors or (v)
transactions in existence on the Closing Date and set forth on Schedule III and
any renewal or replacement thereof on substantially identical terms.
          (f) Investments. Make or hold, or permit any of its Material
Subsidiaries to make, any Investment in any Person, except for (i) (A) ownership
by the Borrower or the Guarantors of the capital stock of each of the
Subsidiaries listed on Schedule 4.01 and (B) Investments consisting of
intercompany loans or advances existing as of the Closing Date and other
Investments existing as of the Closing Date and set forth on Schedule 5.02(f),
together with any increase in the value of thereof, in each case as extended,
renewed or refinanced from time to time so long as the aggregate thereof is not
increased above the amount as of the Closing Date plus the increase in the value
thereof unless otherwise permitted pursuant to another exception in this
Section 5.02(f) and any Permitted Refinancing thereof; (ii) Investments in Cash
Equivalents and Investments by Foreign Subsidiaries in securities and deposits
similar in nature to Cash Equivalents and customary in the applicable
jurisdiction; (iii) Investments or intercompany loans or advances (A) by any
Loan Party to or in any other Loan Party, (B) by any Non-Loan Party to or in any
Loan Party or (C) by any Non-Loan Party to or in any other Non-Loan Party;
(iv) investments (A) received in satisfaction or partial satisfaction thereof
from financially troubled account debtors or in connection with the settlement
of delinquent accounts and disputes with customers and suppliers, or
(B) received in settlement of debts created in the ordinary course of business
and owing to the Borrower or any of its Subsidiaries or in satisfaction of
judgments; (v) Investments (A) in the form of deposits, prepayments and other
credits to suppliers made in the ordinary course of business consistent with
current market
Dana—Term Credit and Guaranty Agreement

64



--------------------------------------------------------------------------------



 



practices, (B) in the form of extensions of trade credit in the ordinary course
of business, or (C) in the form of prepaid expenses and deposits to other
Persons in the ordinary course of business; (vi) Investments made in any Person
to the extent such investment represents the non-cash portion of consideration
received for an asset sale permitted under the terms of the Loan Documents;
(vii) loans or advance to directors, officers and employees for bona fide
business purposes and in the ordinary course of business in an aggregate
principal amount not to exceed $10,000,000 at any time outstanding; (viii)
investments constituting guaranties permitted pursuant to Section 5.02(c)(i) or
(ii) above and guaranties of leases and trade payables and other similar
obligations entered into in the ordinary course of business; (ix) Permitted
Acquisitions by Loan Parties in an amount not to exceed $75,000,000 in any
Fiscal Year; provided that to the extent that such Permitted Acquisition would
result in such Person not becoming a Loan Party in accordance with Section 5.02,
such amount may not exceed $10,000,000 during any Fiscal Year; (x) Investments
in connection with the Tooling Program in an aggregate amount (together with any
Investments in connection with the Tooling Program permitted under sub-clause
(i)(B) above) not in excess of $135,000,000; (xi) Investments in Mexico in
connection with Maquiladora or similar arrangements in an aggregate amount not
to exceed $20,000,000; (xii) Investments by Loan Parties in Non-Loan Parties
(A) in an aggregate amount not to exceed an amount equal to $50,000,000 plus,
with respect to any such Loan Party, the aggregate amount of dividends,
distributions and loan repayments received by such Loan Party after the Closing
Date from Non-Loan Parties at any time outstanding and (B) to the extent that
Letters of Credit are permitted to be issued hereunder to provide credit support
for third-party Debt of Foreign Subsidiaries; (xiii) Investments by Foreign
Subsidiaries in other Foreign Subsidiaries and in the Loan Parties;
(xiv) proposed Investments disclosed in writing to the Administrative Agent at
least 5 Business Days prior to the Closing Date and satisfactory to the
Administrative Agent; (xv) loans or advances made by any Foreign Subsidiary to
the purchaser of receivables and receivables related assets or any interest
therein to fund part of the purchase price of such receivables and receivables
related assets or any interest therein in connection with the factoring or sale
of such receivables pursuant to a transaction permitted pursuant to Section
5.02(b)(iii) or (vi); (xvi) Permitted Acquisitions by Foreign Subsidiaries not
to exceed $100,000,000 in any Fiscal Year; and (xvii) other Investments to the
extent not permitted pursuant to any other subpart of this Section in an amount
not to exceed $25,000,000 in any Fiscal Year.
          (g) Disposition of Assets. Sell or otherwise dispose of, or permit any
of its Material Subsidiaries to sell or otherwise dispose of, any assets
(including, without limitation, the capital stock of any Subsidiary of the
Borrower or a Material Subsidiary) except for (i) proposed divestitures publicly
disclosed or otherwise disclosed in writing to the Administrative Agent, in each
case at least 5 Business Days prior to the Closing Date and satisfactory to the
Administrative Agent and the Lenders; (ii) (x) sales of inventory or obsolete or
worn-out property by the Borrower or any of its Subsidiaries in the ordinary
course of business, (y) sales, leases or transfers of property by the Borrower
or any of its Subsidiaries to the Borrower or a Subsidiary or to a third party
in connection with the asset value recovery program, or (z) sales by Non-Loan
Parties of property no longer used or useful; (iii) the sale, lease, transfer or
other disposition of any assets (A) by any Loan Party to any other Loan Party,
(B) by any Non-Loan Party to any Loan Party, (C) by any Non-Loan Party to any
other Non-Loan Party or (D) so long as no Default has occurred and is
continuing, by any Loan Party to any Non-Loan Party, so long as the fair market
value of any asset disposed under this Section 5.02(g)(iii)(D) does not exceed
(x) $20,000,000 in any single transaction or series of related transactions, (y)
Dana—Term Credit and Guaranty Agreement

65



--------------------------------------------------------------------------------



 



$75,000,000 in the aggregate during any Fiscal Year and (z) $200,000,000 in the
aggregate during the term of this Agreement; (iv) sales, transfers or other
dispositions of assets in connection with the Tooling Program; (v) any sale,
lease, transfer or other disposition made in connection with any Investment
permitted under Sections 5.02(f)(ii), (iv), (v) or (viii) hereof; (vi) licenses,
sublicenses or similar transactions of intellectual property in the ordinary
course of business and the abandonment of intellectual property, in accordance
with Section 13 of the Security Agreement, deemed no longer useful; (vii) equity
issuances by any Subsidiary to the Borrower or any other Subsidiary of the
Borrower to the extent such equity issuance constitutes an Investment permitted
pursuant to Section 5.02(f)(iii); (viii) transfers of receivables and
receivables related assets or any interest therein by any Foreign Subsidiary in
connection with any factoring or similar arrangement permitted pursuant to
Section 5.02(b); and (ix) other sales, leases, transfers or dispositions of
assets for fair value at the time of such sale (as reasonably determined by
Borrower) so long as (A) in the case of any sale or other disposition, in any
single transaction or series of related transactions, in which the fair value of
the assets being sold, leased, transferred or disposed of exceed $5,000,000 in
any Fiscal Year and $50,000,000 during the term of this Agreement, not less than
75% of the consideration is cash, (B) no Default or Event of Default exists
immediately before or after giving effect to any such sale, lease, transfer or
other disposition, (C) in the case of any sale, lease transfer or other
disposition by any Loan Party, the fair value of all such assets sold, leased,
transferred or otherwise disposed of in any Fiscal Year does not exceed an
amount equal to $50,000,000 and (D) in the case of any sale, lease transfer or
other disposition by any Foreign Subsidiaries, the fair value of all such assets
sold, leased, transferred or otherwise disposed of (x) in any Fiscal Year does
not exceed an amount equal to $50,000,000 and (y) during the term of this
Agreement does not exceed an amount equal to $250,000,000.
          (h) Nature of Business. Modify or alter, or permit any of its Material
Subsidiaries to modify or alter, in any material manner the nature and type of
its business as conducted at or prior to the Closing Date or the manner in which
such business is currently conducted, it being understood that neither sales
permitted by Section 5.02(g) nor Permitted Acquisitions shall constitute such a
material modification or alteration.
          (i) Capital Expenditures. Make, or permit any of its Subsidiaries to
make, any Capital Expenditures that would cause the aggregate of all such
Capital Expenditures made by the Borrower and its Subsidiaries during any fiscal
year to exceed $375,000,000; provided, however, that if, for any year, the
aggregate amount of capital expenditures made by the Borrower and its
Subsidiaries is less than $375,000,000 (the difference between $375,000,000 and
the amount of Capital Expenditures in such year (the “Excess Amount”)), the
Borrower and its Subsidiaries shall be entitled to make additional Capital
Expenditures in the immediately succeeding year in an amount equal to the Excess
Amount, it being understood that the Excess Amount for any Fiscal Year shall be
deemed the first amount used in any succeeding Fiscal Year.
          (j) Mergers. Merge into or consolidate with any Person or permit any
Person to merge into it, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or dispose of all or substantially all of its
property or business, except (i) for mergers or consolidation constituting
permitted Investments under Section 5.02(f) or asset dispositions permitted
pursuant to Section 5.02(g), (ii) mergers, consolidations, liquidations or
dissolutions
Dana—Term Credit and Guaranty Agreement

66



--------------------------------------------------------------------------------



 



(A) by any Loan Party (other than the Borrower) with or into any other Loan
Party, (B) by any Non-Loan Party (other than an Excluded Subsidiary) with or
into any Loan Party or (C) by any Non-Loan Party (other than an Excluded
Subsidiary) with or into any other Non-Loan Party (other than an Excluded
Subsidiary); provided that, in the case of any such merger or consolidation, the
person formed by such merger or consolidation shall be a wholly owned Subsidiary
of the Borrower, and provided further that in the case of any such merger or
consolidation (x) to which the Borrower is a party, the Person formed by such
merger or consolidation shall be the Borrower and (y) to which a Loan Party
(other than the Borrower) is a party (other than a merger or consolidation made
in accordance with subclause (B) above), the Person formed by such merger or
consolidation shall be a Loan Party on the same terms; and (iii) the
dissolution, liquidation or winding up of any subsidiary of the Borrower,
provided that such dissolution, liquidation or winding up would not reasonably
be expected to have a Material Adverse Effect and the assets of the Person so
dissolved, liquidated or wound-up are distributed to the Borrower or to another
Loan Party.
          (k) Amendments of Constitutive Documents. Amend its constitutive
documents, except for amendments that would not reasonably be expected to
materially affect the interests of the Lenders.
          (l) Accounting Changes. Make or permit any changes in (i) accounting
policies or reporting practices, except as permitted or required by generally
accepted accounting principles, or (ii) its Fiscal Year.
          (m) Negative Pledge; Payment Restrictions Affecting Subsidiaries.
Enter into or allow to exist, or allow any Material Subsidiary to enter into or
allow to exist, any agreement prohibiting or conditioning the ability of the
Borrower or any such Subsidiary to (i) create any Lien upon any of its property
or assets, (ii) make dividends to, or pay any indebtedness owed to, any Loan
Party, (iii) make loans or advances to, or other investments in, any Loan Party,
or (iv) transfer any of its assets to any Loan Party other than (A) any such
agreement with or in favor of the Administrative Agent, the Collateral Agent or
the Lenders or the Revolving Facility Administrative Agent or the collateral
agent and any lenders in respect of the Revolving Facility Credit Agreement;
(B) in connection with (1) any agreement evidencing any Liens permitted pursuant
to Section 5.02(a)(iii), (v), (vii), (ix) or (x) (so long as (x) in the case of
agreements evidencing Liens permitted under Section 5.02(a)(iii), such
prohibitions or conditions are customary for such Liens and the obligations they
secure and (y) in the case of agreements evidencing Liens permitted under
Section 5.02(a)(v), (vii), (ix) and (x) such prohibitions or conditions relate
solely to the assets that are the subject of such Liens) or (2) any Debt
permitted to be incurred under Sections 5.02(b)(iii), (vii), (viii), or
(xii) above (so long as (x) in the case of agreements evidencing Debt permitted
under Section 5.02(b)(vii), such prohibitions or conditions are customary for
such Debt and (y) in the case of agreements evidencing Debt permitted under
Section 5.02(b)(viii) or (ix), such prohibitions or conditions are limited to
the assets securing such Debt; (C) any agreement setting forth customary
restrictions on the subletting, assignment or transfer of any property or asset
that is a lease, license, conveyance or contract of similar property or assets;
(D) any restriction or encumbrance imposed pursuant to an agreement that has
been entered into by the Borrower or any Subsidiary of the Borrower for the
disposition of any of its property or assets so long as such disposition is
otherwise permitted under the Loan Documents; (E) any such agreement imposed in
connection with consignment
Dana—Term Credit and Guaranty Agreement

67



--------------------------------------------------------------------------------



 



agreements entered into in the ordinary course of business; (F) customary
anti-assignment provisions contained in any agreement entered into in the
ordinary course of business; (G) any agreement in existence at the time a
Subsidiary is acquired so long as such agreement was not entered into in
contemplation of such acquisition; (H) such encumbrances or restrictions
required by applicable law; or (I) any agreement in existence on the Closing
Date and listed on Schedule V, the terms of which shall have been disclosed in
writing to the Administrative Agent prior to the date thereof.
          (n) Sales and Lease Backs. Except as set forth on Schedule 5.02(n),
become or remain liable as lessee or as a guarantor or other surety with respect
to any lease of any property, whether now owned or hereafter acquired (i) which
such Loan Party has sold or transferred or is to sell or transfer to any other
Person (other than another Loan Party) or (ii) which such Loan Party intends to
use for substantially the same purpose as any other property which has been or
is to be sold or transferred by a Loan Party to any Person (other than another
Loan Party) in connection with such lease.
          (o) Prepayments, Amendments, Etc. of Debt. (i) Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any Subordinated Debt except (A) regularly scheduled (including repayments of
revolving facilities) or required repayments or redemptions of Subordinated Debt
permitted hereunder, (B) any prepayments or redemptions of Subordinated Debt in
connection with a refunding or refinancing of such Subordinated Debt permitted
by Section 5.02(b), or (C) any repayments of Subordinated Debt to the Company or
its Subsidiaries that was permitted to be incurred under this Agreement; or
(ii) amend, modify or change in any manner adverse to the Lenders any term or
condition of any Subordinated Debt.
          (p) Reorganization Plan. After the entry of the Confirmation Order,
amend, supplement or otherwise modify in an manner that would materially and
adversely effect the rights of the Lenders the Reorganization Plan.
          (q) Holding Company Status. In the case of any domestic Subsidiary
that is a CFC, engage in any business or activity or incur liabilities other
than (i) the ownership of the Equity Interests of a CFC, (ii) maintaining its
corporate existence and (iii) activities incidental to the businesses or
activities described in the foregoing clauses (i) and (ii).
          Section 5.03 Reporting Requirements. So long as any Advance shall
remain unpaid, the Borrower will furnish to the Administrative Agent:
          (a) Default Notice. As soon as possible and in any event within three
Business Days after any Responsible Officer of the Borrower has knowledge of the
occurrence of each Default or within five Business Days after any Responsible
Officer of the Borrower has knowledge of the occurrence of any event,
development or occurrence reasonably likely to have a Material Adverse Effect
continuing on the date of such statement, a statement of a Responsible Officer
(or person performing similar functions) of the Borrower setting forth details
of such Default or other event and the action that the Borrower has taken and
proposes to take with respect thereto.
Dana—Term Credit and Guaranty Agreement

68



--------------------------------------------------------------------------------



 



          (b) Quarterly Financials. Commencing with the Fiscal Quarter ending
March 31, 2008, as soon as available and in any event within 45 days after the
end of each of the first three quarters of each Fiscal Year (or such earlier
date as the Borrower may be required by the SEC to deliver its Form 10-Q or such
later date as the SEC may permit for the delivery of the Borrower’s Form 10-Q),
a Consolidated balance sheet of the Borrower and its Subsidiaries as of the end
of such quarter, and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous quarter and ending with the end of such quarter, and Consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such quarter, setting forth, in each case in comparative form the
corresponding figures for the corresponding period of the immediately preceding
Fiscal Year, all in reasonable detail and duly certified (subject to normal year
end audit adjustments) by a Responsible Officer of the Borrower as having been
prepared in accordance with GAAP, together with a certificate of said officer
stating that no Default has occurred and is continuing or, if a Default has
occurred and is continuing, a statement as to the nature thereof and the action
that the Borrower has taken and proposes to take with respect thereto.
          (c) Annual Financials. As soon as available and in any event no later
than 90 days following the end of the Fiscal Year ending December 31, 2007, a
copy of the annual audit report for such Fiscal Year, including therein a
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Year and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for such Fiscal Year, in each case accompanied by
(A) an opinion acceptable to the Initial Lenders of independent public
accountants of recognized national standing acceptable to the Initial Lenders,
(B) a certificate of a Responsible Officer of the Borrower stating that no
Default has occurred and is continuing or, if a Default has occurred and is
continuing, a statement as to the nature thereof and the action that the
Borrower has taken and proposes to take with respect thereto, and (C) for any
Fiscal Year after January 1, 2008, a schedule in form reasonably satisfactory to
the Initial Lenders of the computations used in determining, as of the end of
such Fiscal Year, compliance with the covenants contained in Sections 5.02(i)
and 5.04 and the second sentence of Section 5.05, if applicable; provided, that,
in the event of any change in GAAP used in the preparation of such financial
statements, the Borrower shall also provide, if necessary for the determination
of compliance with Section 5.02(i) and 5.04 and the second sentence of
Section 5.05, if applicable, a statement of reconciliation conforming such
financial statements to GAAP.
          (d) Annual Budget. As soon as available, and in any event no later
than 30 days after the end of each Fiscal Year of the Borrower, commencing with
the Fiscal Year ending December 31, 2008, a reasonably detailed consolidated
budget for the following Fiscal Year and each subsequent year thereafter through
the Maturity Date (including a projected Consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following Fiscal Year), the
related projected Consolidated statements of cash flow and income for such
Fiscal Year expected as of the end of each month during such Fiscal Year
(collectively, the “Projections”) in the form delivered to the board of
directors of the Borrower, which Projections shall be accompanied by a
certificate of a Responsible Officer of the Borrower stating that such
Projections are based on then reasonable estimates and then available
information and assumptions; it being understood that the Projections are made
on the basis of the Borrower’s then current good faith views and assumptions
believed to be reasonable when made with respect to future events, and
assumptions
Dana—Term Credit and Guaranty Agreement

69



--------------------------------------------------------------------------------



 



that the Borrower believes to be reasonable as of the date thereof (it being
understood that projections are inherently unreliable and that actual
performance may differ materially from the Projections).
          (e) [Reserved].
          (f) [Reserved].
          (g) ERISA Events and ERISA Reports. Promptly and in any event within 3
Business Days after any Loan Party or any ERISA Affiliate knows or has reason to
know that any ERISA Event has occurred with respect to an ERISA Plan, a
statement of a Responsible Officer of the Borrower describing such ERISA Event
and the action, if any, that such Loan Party or such ERISA Affiliate has taken
and proposes to take with respect thereto, on the date any records, documents or
other information must be furnished to the PBGC with respect to any ERISA Plan
pursuant to Section 4010 of ERISA, a copy of such records, documents and
information.
          (h) Plan Terminations. Promptly and in any event within two Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate, copies of
each notice from the PBGC stating its intention to terminate any ERISA Plan or
to have a trustee appointed to administer any ERISA Plan.
          (i) Actuarial Reports. Promptly upon receipt thereof by any Loan Party
or any ERISA Affiliate, a copy of the annual actuarial valuation report for each
Plan the funded current liability percentage (as defined in Section 302(d)(8) of
ERISA) of which is less than 90% or the unfunded current liability of which
exceeds $5,000,000.
          (j) Multiemployer Plan Notices. Promptly and in any event within five
Business Days after receipt thereof by any Loan Party or any ERISA Affiliate
from the sponsor of a Multiemployer Plan, copies of each notice concerning
(i) the imposition of Withdrawal Liability by any such Multiemployer Plan,
(ii) the reorganization or termination, within the meaning of Title IV of ERISA,
of any such Multiemployer Plan or (iii) the amount of liability incurred, or
that may be incurred, by such Loan Party or any ERISA Affiliate in connection
with any event described in clause (i) or (ii) above.
          (k) Litigation. Promptly after the commencement thereof, notice of
each unstayed action, suit, investigation, litigation and proceeding before any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting any Loan Party or any of its
Subsidiaries that (i) is reasonably likely to be determined adversely and if so
determined adversely would be reasonably likely to have a Material Adverse
Effect or (ii) purports to affect the legality, validity or enforceability of
this Agreement, any Note, any other Loan Document or the consummation of the
transactions contemplated hereby.
          (l) Securities Reports. Promptly after the sending or filing thereof,
copies of all proxy statements, financial statements and reports that the
Borrower sends to its public stockholders, copies of all regular, periodic and
special reports, and all registration statements, that the Borrower files with
the Securities and Exchange Commission or any governmental
Dana—Term Credit and Guaranty Agreement

70



--------------------------------------------------------------------------------



 



authority that may be substituted therefor, or with any national securities
exchange; provided that such documents may be made available by posting on the
Borrower’s website.
          (m) Environmental Conditions. Promptly after the assertion or
occurrence thereof, notice of any Environmental Action against or of any
non-compliance by any Loan Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit that would reasonably be expected to
(i) result in a material loss or liability or (ii) cause any real property to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law.
          (n) Other Information. Such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Loan Party or any of its Subsidiaries as any Lender (through
the Administrative Agent), the Administrative Agent or any of their advisors may
from time to time reasonably request.
          (o) [Reserved].
          Documents required to be delivered pursuant to Section 5.01 or this
Section 5.03 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date of receipt by the
Administrative Agent irrespective of when such document or materials are posted
on the Borrower’s behalf on IntraLinks/IntraAgency or another relevant website
(the “Informational Website”), if any, to which each Lender and the Agents have
unrestricted access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that the accommodation provided
by the foregoing sentence shall not impair the right of the Administrative Agent
to request and receive from the Loan Parties physical delivery of any specific
information provided for in Section 5.01 or this Section 5.03. Other than with
respect to the bad faith, gross negligence or willful misconduct on the part of
the Lead Arrangers, Agents or Lenders, none of the Lead Arrangers, Agents or the
Lenders shall have any liability to any Loan Party, each other or any of their
respective Affiliates associated with establishing and maintaining the security
and confidentiality of the Informational Website and the information posted
thereto.
          Section 5.04 Financial Covenants. (a) Total Leverage Ratio. The
Borrower shall not permit the Total Leverage Ratio on the last day of any Fiscal
Quarter during any period set forth below to be greater than the ratio set forth
opposite such period below:

      Test Period Ending   Total Leverage Ratio
December 31, 2008
  3.10:1.00
March 31, 2009
  2.90:1.00
June 30, 2009
  2.80:1.00
September 30, 2009
  2.70:1.00
December 31, 2009
  2.65:1.00
March 31, 2010
  2.65:1.00

Dana—Term Credit and Guaranty Agreement

71



--------------------------------------------------------------------------------



 



      Test Period Ending   Total Leverage Ratio
June 30, 2010
  2.60:1.00
September 30, 2010
  2.55:1.00
December 31, 2010 through March 31, 2013
  2.50:1.00
June 30, 2013 and thereafter
  2.25:1.00

          (b) Interest Coverage Ratio. The Borrower shall not permit the
Interest Coverage Ratio on the last day of any Fiscal Quarter during any period
set forth below to be less than 4.5:1.0.
          (c) EBITDA. The Borrower shall not permit EBITDA for the period below
to be less than the figure set forth opposite such period below:

          Test Period Ending   EBITDA
Two Fiscal Quarters ended June 30, 2008
  $ 211,000,000  
Three Fiscal Quarters ended September 30, 2008
  $ 341,000,000  

          Section 5.05 Monthly Financial Statements and Minimum EBITDA During
Syndication. For each month following the Closing Date (other than December or
January) until the Joint Bookrunners notify the Borrower that the Senior Credit
Facilities have been successfully syndicated (as determined in accordance with
the Fee Letter), as soon as available and in any event no later than thirty
(30) days after the end of each such month, the Borrower shall deliver to the
Initial Lenders and the Agents a Consolidated balance sheet of the Borrower and
its Subsidiaries as of the end of such month, and Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the period
commencing at the end of the previous month and ending with the end of such
month, and Consolidated statements of income and cash flows of the Borrower and
its Subsidiaries for the period commencing at the end of the previous Fiscal
Year and ending with the end of such month, all in reasonable detail and duly
certified (subject to normal year end audit adjustments) by a Responsible
Officer of the Borrower as having been prepared in accordance with GAAP,
together with a certificate of said officer stating that no Default has occurred
and is continuing or, if a Default has occurred and is continuing, a statement
as to the nature thereof and the action that the Borrower has taken and proposes
to take with respect thereto. The financial statements delivered pursuant to
this Section 5.05 shall evidence Consolidated EBITDA of the Borrower (calculated
in a manner reasonably satisfactory to the Administrative Agent), for the latest
twelve-month period for which financial statements are then available, of not
less than $380,000,000, in the case of any twelve-month period ending on or
prior to November 30, 2007, and of not less than $400,000,000, in the case of
any twelve-month period thereafter.
Dana—Term Credit and Guaranty Agreement

72



--------------------------------------------------------------------------------



 



ARTICLE VI
EVENTS OF DEFAULT
          Section 6.01 Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
          (a) the Borrower shall fail to pay any principal of any Advance when
the same shall become due and payable or any Loan Party shall fail to make any
payment of interest on any Advance or any other payment under any Loan Document
within five Business Days after the same becomes due and payable; or
          (b) any representation or warranty made by any Loan Party (or any of
its officers) under or in connection with any Loan Document shall prove to have
been incorrect in any material respect, only to the extent that such
representation and warranty is not otherwise qualified by materiality or
Material Adverse Effect, when made or deemed made; or
          (c) any Loan Party shall fail to perform or observe (i) any term,
covenant or agreement contained in Sections 2.14, 5.01(i), 5.01(u), 5.02, 5.03,
5.04 or 5.05 or (ii) any term, covenant or agreement (other than those listed in
clause (i) above) contained in Article V hereof, if such failure shall remain
unremedied for 5 Business Days; or
          (d) any Loan Party shall fail to perform any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for after the earlier of 30 days after
(i) an Responsible Officer of any Loan Party obtaining knowledge of such default
or (ii) the Borrower receiving notice of such default from any Agent or any
Lender (any such notice to be identified as a notice of default and to refer
specifically to this paragraph); or
          (e) (i) any Loan Party or any of its Subsidiaries shall fail to pay
any principal of, premium or interest on or any other amount payable in respect
of (x) Debt in respect of the Revolving Credit Facility or (y) one or more items
of Debt of the Loan Parties and their Subsidiaries (excluding Debt outstanding
hereunder) that is outstanding in an aggregate principal or notional amount (or,
in the case of any Hedge Agreement, an Agreement Value) of at least $50,000,000
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreements or
instruments relating to all such Debt; or (ii) any other event shall occur or
condition shall exist under the agreements or instruments relating to (x) Debt
in respect of the Revolving Credit Facility or (y) one or more items of Debt of
the Loan Parties and their Subsidiaries (excluding Debt outstanding hereunder)
that is outstanding in an aggregate principal or notional amount of at least
$50,000,000, and such other event or condition shall continue after the
applicable grace period, if any, specified in all such agreements or
instruments, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt or otherwise to cause, or
to permit the holder thereof to cause, such Debt to mature; or (iii) (x) Debt in
respect of the Revolving Credit Facility or (y) one or more items of Debt of the
Loan Parties and their Subsidiaries (excluding
Dana—Term Credit and Guaranty Agreement

73



--------------------------------------------------------------------------------



 



Debt outstanding hereunder) that is outstanding in an aggregate principal or
notional amount (or, in the case of any Hedge Agreement, an Agreement Value) of
at least $50,000,000, shall be declared to be due and payable or required to be
prepaid or redeemed (other than by a regularly scheduled or required prepayment
or redemption), purchased or defeased, or an offer to prepay, redeem, purchase
or defease such Debt shall be required to be made, in each case prior to the
stated maturity thereof; or
          (f) any Loan Party or any of its Material Subsidiaries shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against any
Loan Party or any of its Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 60 days or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any of its Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
subSection (f); or
          (g) one or more final, non-appealable judgments or orders for the
payment of money in excess of $50,000,000 (exclusive of any judgment or order
the amounts of which are fully covered by insurance (less any applicable
deductible) which is not in dispute) in the aggregate at any time, shall be
rendered against any Loan Party or any of its Subsidiaries and enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order; or
          (h) one or more nonmonetary judgments or orders shall be rendered
against any Loan Party or any of its Subsidiaries that is reasonably likely to
have a Material Adverse Effect, and there shall be any period of 10 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or
          (i) any provision of any Loan Document after delivery thereof pursuant
to Section 3.01 shall for any reason cease to be valid and binding on or
enforceable against any Loan Party intended to be a party to it, or any such
Loan Party shall so state in writing; or
          (j) any Collateral Document after delivery thereof pursuant to
Section 3.01 shall for any reason (other than pursuant to the terms thereof)
cease to create a valid and perfected lien on and security interest in the
Collateral purported to be covered thereby; or
          (k) any ERISA Event shall have occurred with respect to a Plan and the
sum (determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have
Dana—Term Credit and Guaranty Agreement

74



--------------------------------------------------------------------------------



 



occurred and then exist (or the liability of the Loan Parties and the ERISA
Affiliates related to such ERISA Event) is reasonably likely to have a Material
Adverse Effect; or
          (l) any Loan Party or any ERISA Affiliate shall have been notified by
the sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $50,000,000 or requires payments exceeding $25,000,000
per annum; or
          (m) any Loan Party or any ERISA Affiliate shall have been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $20,000,000; or
          (n) any challenge by any Loan Party to the validity of any Loan
Document or the applicability or enforceability of any Loan Document or which
seeks to void, avoid, limit, or otherwise adversely affect the security interest
created by or in any Loan Document or any payment made pursuant thereto; or
          (o) a Change of Control shall occur;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
terminate or suspend forthwith the Commitments, and (ii) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Notes, all interest thereon and all other amounts payable under this
Agreement and the other Loan Documents to be forthwith due and payable,
whereupon the Notes, all such interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower.
ARTICLE VII
THE AGENTS
          Section 7.01 Appointment and Authorization of the Agents. (a) Each
Lender hereby irrevocably appoints, designates and authorizes each of the Agents
to take such action on its behalf under the provisions of this Agreement and
each other Loan Document and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, no Agent shall have any duties or responsibilities,
except those expressly
Dana—Term Credit and Guaranty Agreement

75



--------------------------------------------------------------------------------



 



set forth herein, nor shall any Agent have or be deemed to have any fiduciary
relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against such
Agent. Without limiting the generality of the foregoing sentence, the use of the
term “agent” herein and in the other Loan Documents with reference to any Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties. The provisions of this Article VII are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any such
provisions.
          (b) Citigroup Global Markets Inc. hereby appoints Citicorp USA, Inc.
to act as “collateral agent” or as “administrative agent” solely for the purpose
of negotiating, executing, accepting delivery of and otherwise acting pursuant
to collateral access agreements, or any other similar agreement.
          Section 7.02 Delegation of Duties.
          (a) Each Agent may execute any of its duties under this Agreement or
any other Loan Document by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. No Agent shall be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct.
          (b) Without limitation of the provisions of Section 7.02(a), it is the
purpose of this Agreement and the other Loan Documents that there shall be no
violation of any law of any jurisdiction denying or restricting the right of
banking corporations or associations to transact business as agent or trustee in
such jurisdiction. It is recognized that in case of litigation under this
Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Collateral Agent deems
that by reason of any present or future law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, it may be necessary that the Collateral Agent
appoint an additional individual or institution as a separate trustee,
co-trustee, collateral agent, collateral sub-agent or collateral co-agent (any
such additional individual or institution being referred to herein as a
“Supplemental Collateral Agent”).
          (c) In the event that the Collateral Agent appoints a Supplemental
Collateral Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Collateral Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Collateral Agent to the extent, and only to the
extent, necessary to enable such Supplemental Collateral Agent to exercise such
rights, powers and privileges with respect to such Collateral and to perform
such duties with respect to such Collateral, and every covenant and obligation
contained in the Loan Documents and necessary to the exercise or performance
thereof by such Supplemental Collateral Agent shall run to and be enforceable by
Dana—Term Credit and Guaranty Agreement

76



--------------------------------------------------------------------------------



 



either the Collateral Agent or such Supplemental Collateral Agent, and (ii) the
provisions of this Article and of Section 10.04 that refer to the Collateral
Agent shall inure to the benefit of such Supplemental Collateral Agent and all
references therein to the Collateral Agent shall be deemed to be references to
the Collateral Agent and/or such Supplemental Collateral Agent, as the context
may require.
          (d) Should any instrument in writing from any Loan Party be required
by any Supplemental Collateral Agent so appointed by the Collateral Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, such Loan Party shall execute, acknowledge and
deliver any and all such instruments promptly upon request by the Collateral
Agent. In case any Supplemental Collateral Agent, or a successor thereto, shall
die, become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Collateral Agent, to the extent
permitted by law, shall vest in and be exercised by the Collateral Agent until
the appointment of a new Supplemental Collateral Agent.
          Section 7.03 Liability of Agents.
          (a) The Administrative Agent’s duties hereunder and under the other
Loan Documents are solely ministerial and administrative in nature and the
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, but shall be
required to act or refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written direction of the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
any of its Affiliates to liability or that is contrary to any Loan Document or
applicable law.
          (b) No Agent-Related Person shall (a) be liable for any action taken
or omitted to be taken by any of them under or in connection with this Agreement
or any other Loan Document or the transactions contemplated hereby (except for
its own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
any Loan Party or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by any Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof.
          (c) Nothing in this Agreement or any other Loan Document shall require
the Administrative Agent or any of its Agent-Related Persons to carry out any
“know your
Dana—Term Credit and Guaranty Agreement

77



--------------------------------------------------------------------------------



 



customer” or other checks in relation to any person on behalf of any Lender and
each Lender confirms to the Administrative Agent that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its Agent-Related Persons.
          Section 7.04 Reliance by Agents. (a) Each Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, communication,
signature, resolution, representation, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Loan Party), independent accountants and other experts selected by such
Agent, as applicable. Each Agent shall be fully justified in failing or refusing
to take any action under any Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Required Lenders (or such greater number of Lenders as may be expressly required
hereby in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.
          (b) For purposes of determining compliance with the conditions
specified in Section 3.01, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the relevant Agent or Agents
shall have received notice from such Lender prior to the Closing Date specifying
its objection thereto.
          Section 7.05 Notice of Default. No Agent shall be deemed to have
knowledge or notice of the occurrence of any Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
any Agent for the account of the Lenders, unless such Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “Notice of Default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent, in consultation with the Initial Lenders,
shall take such action with respect to such Default as may be directed by the
Required Lenders in accordance with Article VI; provided, however, that unless
and until the Administrative Agent has received any such direction, it may (but
shall not be obligated to) take such action, or refrain from taking such action,
in each case, in consultation with the Initial Lenders, with respect to such
Default as it shall deem advisable or in the best interest of the Lenders.
          Section 7.06 Credit Decision; Disclosure of Information by Agents.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any
Dana—Term Credit and Guaranty Agreement

78



--------------------------------------------------------------------------------



 



matter, including whether Agent-Related Persons have disclosed material
information in their possession. Each Lender represents to the Agents that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower hereunder.
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.
          Section 7.07 Indemnification of Agents. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of any Loan Party
to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
primarily from such Agent-Related Person’s own gross negligence or willful
misconduct; provided, however, that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. Without
limitation of the foregoing, each Lender shall reimburse each Agent upon demand
for its ratable share of any costs or out-of-pocket expenses (including
reasonable fees and expenses of counsel) incurred by any Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that such Agent is not reimbursed for such
expenses by or on behalf of the Borrower. The undertaking in this Section shall
survive termination of the Commitments, the payment of all other Obligations and
the resignation of each of the Agents. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 7.07
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Lender, its directors, shareholders
or creditors and whether or not the transactions contemplated hereby are
consummated.
Dana—Term Credit and Guaranty Agreement

79



--------------------------------------------------------------------------------



 



          Section 7.08 Agents in Their Individual Capacity.
          (a) CUSA, CGMI, LBI and Barclays and their respective Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Loan Parties
and their respective Affiliates as though CUSA, CGMI, LBI and Barclays, as the
case may be, were not an Agent hereunder, as the case may be, and without notice
to or consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, each of CUSA, CGMI, LBI and Barclays and each of their respective
Affiliates may receive information regarding any Loan Party or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that each of CUSA,
CGMI, LBI and Barclays and their respective Affiliates shall be under no
obligation to provide such information to them. With respect to its Advances,
each of CUSA, CGMI, LBI and Barclays and their respective Affiliates shall have
the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not an Agent, and the terms
“Lender” and “Lenders” include CUSA, CGMI, LBI and Barclays in its individual
capacity.
          (b) Each Lender understands that the Administrative Agent, acting in
its individual capacity, and its Affiliates (collectively, the “Agent’s Group”)
are engaged in a wide range of financial services and businesses (including
investment management, financing, securities trading, corporate and investment
banking and research) (such services and businesses are collectively referred to
in this Section 7.08(b) as “Activities”) and may engage in the Activities with
or on behalf of one or more of the Loan Parties or their respective Affiliates.
Furthermore, the Agent’s Group may, in undertaking the Activities, engage in
trading in financial products or undertake other investment businesses for its
own account or on behalf of others (including the Loan Parties and their
Affiliates and including holding, for its own account or on behalf of others,
equity, debt and similar positions in the Borrower, another Loan Party or their
respective Affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial products of one or
more of the Loan Parties or their Affiliates. Each Lender understands and agrees
that in engaging in the Activities, the Agent’s Group may receive or otherwise
obtain information concerning the Loan Parties or their Affiliates (including
information concerning the ability of the Loan Parties to perform their
respective Obligations hereunder and under the other Loan Documents) which
information may not be available to any of the Lenders that are not members of
the Agent’s Group. None of the Administrative Agent nor any member of the
Agent’s Group shall have any duty to disclose to any Lender or use on behalf of
the Lenders, and shall not be liable for the failure to so disclose or use, any
information whatsoever about or derived from the Activities or otherwise
(including any information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any Loan Party or
any Affiliate of any Loan Party) or to account for any revenue or profits
obtained in connection with the Activities, except that the Administrative Agent
shall deliver or otherwise make available to each Lender such documents as are
expressly required by any Loan Document to be transmitted by the Administrative
Agent to the Lenders.
          (c) Each Lender further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the Loan
Parties and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lenders (including the interests of the Lenders hereunder and under
the other Loan Documents). Each Lender agrees that no member
Dana—Term Credit and Guaranty Agreement

80



--------------------------------------------------------------------------------



 



of the Agent’s Group is or shall be required to restrict its activities as a
result of the Administrative Agent being a member of the Agent’s Group, and that
each member of the Agent’s Group may undertake any Activities without further
consultation with or notification to any Lender. None of (i) this Agreement nor
any other Loan Document, (ii) the receipt by the Agent’s Group of information
(including Communications) concerning the Loan Parties or their Affiliates
(including information concerning the ability of the Loan Parties to perform
their respective Obligations hereunder and under the other Loan Documents) nor
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including without limitation any duty of trust or
confidence) owing by the Administrative Agent or any member of the Agent’s Group
to any Lender including any such duty that would prevent or restrict the Agent’s
Group from acting on behalf of customers (including the Loan Parties or their
Affiliates) or for its own account.
          Section 7.09 Successor Agent. Each Agent may resign from acting in
such capacity upon 30 days’ notice to the Lenders and the Borrower. If an Agent
resigns under this Agreement, the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders. If no successor agent is appointed
prior to the effective date of the resignation of such Agent, such Agent may
appoint, after consulting with the Lenders, a successor agent from among the
Lenders. Upon the acceptance of its appointment as successor agent hereunder,
the Person acting as such successor agent shall succeed to all the rights,
powers and duties of the retiring Agent and the term “Agent” shall mean such
successor agent, and the retiring Agent’s appointment, powers and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Article VII and Section 10.04 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement. If no successor agent has accepted appointment as Agent by
the date which is 30 days following a retiring Agent’s notice of resignation,
the retiring Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Agent hereunder until
such time, if any, as the Required Lenders appoint a successor agent as provided
for above.
          Section 7.10 Administrative Agent May File Proofs of Claim. In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Advance shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether any Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Advances and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the Agents
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Agents and their respective agents and
counsel and all other amounts due the Lenders and the Agents under Sections 2.08
and 10.04) allowed in such judicial proceeding; and
Dana—Term Credit and Guaranty Agreement

81



--------------------------------------------------------------------------------



 



          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due to
the Administrative Agent under Sections 2.08 and 10.04.
          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
          Section 7.11 Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent and the Collateral Agent, at their option and
in their discretion,
          (a) to release any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document (i) upon
termination of the Commitments and payment in full of all Obligations (other
than contingent indemnification obligations), (ii) that is sold or to be sold as
part of or in connection with any sale permitted hereunder or under any other
Loan Document, or (iii) subject to Section 10.01, if approved, authorized or
ratified in writing by the Required Lenders;
          (b) to subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 5.02(a);
          (c) to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or if all of such Person’s assets are sold or liquidated as permitted
under the terms of the Loan Documents and the proceeds thereof are distributed
to the Borrower; and
          (d) to acquire, hold and enforce any and all Liens on Collateral
granted by and of the Loan Parties to secure any of the Secured Obligations,
together with such other powers and discretion as are reasonably incidental
thereto.
          Upon request by the Administrative Agent or the Collateral Agent at
any time, the Required Lenders (acting on behalf of all the Lenders) will
confirm in writing the Administrative Agent’s authority to release Liens or
subordinate the interests of the Secured Parties in particular types or items of
property, or to release any Guarantor from its obligations under the Guaranty
pursuant to this Section 7.11.
Dana—Term Credit and Guaranty Agreement

82



--------------------------------------------------------------------------------



 



          Section 7.12 Other Agents; Arrangers and Managers. None of the Lenders
or other Persons identified on the facing page or signature pages of this
Agreement as a “syndication agent,” “book runner,” “documentation agent,”
“arranger,” or “lead arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than, in the case
of such Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.
          Section 7.13 Intercreditor Arrangements. Each of the Lenders hereby
acknowledges that it has received and reviewed the Intercreditor Agreement and
agrees to be bound by the terms thereof. Each Lender (and each Person that
becomes a Lender hereunder pursuant to Section 10.07) hereby (i) acknowledges
that Citicorp USA, Inc. is acting under the Intercreditor Agreement in multiple
capacities as the Administrative Agent (and/or the Collateral Agent) and the
Revolving Facility Administrative Agent (and/or the “Collateral Agent” under the
Revolving Credit Facility) and (ii) waives any conflict of interest, now
contemplated or arising hereafter, in connection therewith and agrees not to
assert against Citicorp USA, Inc. any claims, causes of action, damages or
liabilities of whatever kind or nature relating thereto. Each Lender (and each
Person that becomes a Lender hereunder pursuant to Section 10.07) hereby
authorizes and directs Citicorp USA, Inc. to enter into the Intercreditor
Agreement on behalf of such Lender and agrees that Citicorp USA, Inc., in its
various capacities thereunder, may take such actions on its behalf as is
contemplated by the terms of the Intercreditor Agreement. In the event of any
conflict between the terms of the Intercreditor Agreement and the Collateral
Documents, the terms of the Intercreditor Agreement shall govern and control
except as expressly set forth in the Intercreditor Agreement.
ARTICLE VIII
SUBSIDIARY GUARANTY
          Section 8.01 Subsidiary Guaranty. Each Guarantor, severally,
unconditionally and irrevocably guarantees (the undertaking by each Guarantor
under this Article VIII being the “Guaranty”) the punctual payment when due,
whether at scheduled maturity or at a date fixed for prepayment or by
acceleration, demand or otherwise, of all of the Obligations of each of the
other Loan Parties now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premium, fees, indemnification payments, contract
causes of action, costs, expenses or otherwise (such Obligations being the
“Guaranteed Obligations”), and agrees to pay any and all expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by the
Administrative Agent or any of the other Secured Parties solely in enforcing any
rights under this Guaranty. Without limiting the generality of the foregoing,
each Guarantor’s liability shall extend to all amounts that constitute part of
the Guaranteed Obligations and would be owed by any of the other Loan Parties to
the Administrative Agent or any of the other Secured Parties under or in respect
of the Loan
Dana—Term Credit and Guaranty Agreement

83



--------------------------------------------------------------------------------



 



Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party.
          Section 8.02 Guaranty Absolute. Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any other Secured Party with respect thereto. The
Obligations of each Guarantor under this Guaranty are independent of the
Guaranteed Obligations or any other Obligations of any Loan Party under the Loan
Documents, and a separate action or actions may be brought and prosecuted
against such Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against any other Loan Party or whether any other Loan Party
is joined in any such action or actions. The liability of each Guarantor under
this Guaranty shall be absolute, unconditional and irrevocable irrespective of,
and such Guarantor hereby irrevocably waives any defenses it may now or
hereafter have in any way relating to, any and all of the following:
          (a) any lack of validity or enforceability of any Loan Document or any
other agreement or instrument relating thereto;
          (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other Obligations
of any Loan Party under the Loan Documents, or any other amendment or waiver of
or any consent to departure from any Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Loan Party or any of its Subsidiaries or
otherwise;
          (c) any taking, exchange, release or nonperfection of any Collateral,
or any taking, release or amendment or waiver of or consent to departure from
any Subsidiary Guaranty or any other guaranty, for all or any of the Guaranteed
Obligations;
          (d) any manner of application of Collateral, or proceeds thereof, to
all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any Collateral for all or any of the Guaranteed Obligations or
any other Obligations of any Loan Party under the Loan Documents, or any other
property and assets of any other Loan Party or any of its Subsidiaries;
          (e) any change, restructuring or termination of the corporate
structure or existence of any other Loan Party or any of its Subsidiaries;
          (f) any failure of the Administrative Agent or any other Secured Party
to disclose to any Loan Party any information relating to the financial
condition, operations, properties or prospects of any other Loan Party now or
hereafter known to the Administrative Agent or such other Secured Party, as the
case may be (such Guarantor waiving any duty on the part of the Secured Parties
to disclose such information);
          (g) the failure of any other Person to execute this Guaranty or any
other guarantee or agreement of the release or reduction of the liability of any
of the other Loan Parties or any other guarantor or surety with respect to the
Guaranteed Obligations; or
Dana—Term Credit and Guaranty Agreement

84



--------------------------------------------------------------------------------



 



          (h) any other circumstance (including, without limitation, any statute
of limitations or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party) that might otherwise constitute
a defense available to, or a discharge of, such Guarantor, any other Loan Party
or any other guarantor or surety other than payment in full in cash of the
Guaranteed Obligations.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any other Secured
Party or by any other Person upon the insolvency, bankruptcy or reorganization
of any other Loan Party or otherwise, all as though such payment had not been
made.
          Section 8.03 Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty, and any requirement that the Administrative Agent
or any other Secured Party protect, secure, perfect or insure any Lien or any
property or assets subject thereto or exhaust any right or take any action
against any other Loan Party or any other Person or any Collateral.
          (b) Each Guarantor hereby unconditionally waives any right to revoke
this Guaranty, and acknowledges that this Guaranty is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the future.
          (c) Each Guarantor hereby unconditionally and irrevocably waives
(i) any defense arising by reason of any claim or defense based upon an election
of remedies by the Secured Parties which in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights to proceed against any of the other Loan Parties, any other guarantor or
any other Person or any Collateral, and (ii) any defense based on any right of
setoff or counterclaim against or in respect of such Guarantor’s obligations
hereunder.
          (d) Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loan Documents and that the waivers set forth in Section 8.02 and this
Section 8.03 are knowingly made in contemplation of such benefits.
          Section 8.04 Subrogation. Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or may
hereafter acquire against any other Loan Party or any other insider guarantor
that arise from the existence, payment, performance or enforcement of its
Obligations under this Guaranty or under any other Loan Document, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of the Administrative Agent or any other Secured Party against such other
Loan Party or any other insider guarantor or any Collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from such other
Loan Party or any other insider guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of
Dana—Term Credit and Guaranty Agreement

85



--------------------------------------------------------------------------------



 



such claim, remedy or right, until such time as all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash, all Secured Hedge Agreements shall have expired or been
terminated and the Commitments shall have expired or terminated. If any amount
shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the latest of (a) the payment in full in cash of
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty, (b) the latest date of expiration or termination of all Secured Hedge
Agreements, and (c) the Termination Date, such amount shall be held in trust for
the benefit of the Administrative Agent and the other Secured Parties and shall
forthwith be paid to the Administrative Agent to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) any Guarantor
shall pay to the Administrative Agent all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been paid in full in cash, (iii) all
Secured Hedge Agreements shall have expired or been terminated, and (iv) the
Termination Date shall have occurred, the Administrative Agent and the other
Secured Parties will, at such Guarantor’s request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer of subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from the
payment made by such Guarantor.
          Section 8.05 Additional Guarantors. Upon the execution and delivery by
any Person of a guaranty joinder agreement in substantially the form of
Exhibit H hereto (each, a “Guaranty Supplement”), (i) such Person shall be
referred to as an “Additional Guarantor” and shall become and be a Guarantor
hereunder, and each reference in this Guaranty to a “Guarantor” shall also mean
and be a reference to such Additional Guarantor, and each reference in any other
Loan Document to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and (ii) each reference herein to “this Guaranty”,
“hereunder”, “hereof” or words of like import referring to this Guaranty, and
each reference in any other Loan Document to the “Guaranty”, “thereunder”,
“thereof” or words of like import referring to this Guaranty, shall include each
such duly executed and delivered Guaranty Supplement.
          Section 8.06 Continuing Guarantee; Assignments. This Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
latest of (i) the payment in full in cash of all of the Guaranteed Obligations
and all other amounts payable under this Guaranty, (ii) the latest date of
expiration or termination of and all Secured Hedge Agreements, and (iii) the
Termination Date, (b) be binding upon each Guarantor and its successors and
assigns and (c) inure to the benefit of, and be enforceable by, the
Administrative Agent and the other Secured Parties and their respective
successors, transferees and assigns. Without limiting the generality of clause
(c) of the immediately preceding sentence, any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of its Commitment or
Commitments, the Advances owing to it and the Notes held by it) to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender under this Article VIII or
otherwise, in each case as provided in Section 10.07.
Dana—Term Credit and Guaranty Agreement

86



--------------------------------------------------------------------------------



 



          Section 8.07 No Reliance. Each Guarantor has, independently and
without reliance upon any Agent or any Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Guaranty and each other Loan Document to which it is
or is to be a party, and such Guarantor has established adequate means of
obtaining from each other Loan Party on a continuing basis information
pertaining to, and is now and on a continuing basis will be completely familiar
with, the business, condition (financial or otherwise), operations, performance,
properties and prospects of such other Loan Party.
          Section 8.08 No Reliance. Each Guarantor which is incorporated or
formed under the laws of a jurisdiction located within the United States, and by
its acceptance of this Guaranty, the Agents and each Secured Party, hereby
confirms that it is the intention of all such Persons that this Guaranty and the
Guaranteed Obligations of such Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of U.S. bankruptcy laws, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guaranty and the
Guaranteed Obligations of such Guarantor hereunder. To effectuate the foregoing
intention, the Agents, the Secured Parties and such Guarantors hereby
irrevocably agree that the Guaranteed Obligations of such Guarantor under this
Guaranty at any time shall be limited to the maximum amount as will not result
in the Guaranteed Obligations of such Guarantor under this Guaranty constituting
a fraudulent transfer or conveyance.
ARTICLE IX
[RESERVED]
ARTICLE X
MISCELLANEOUS
          Section 10.01 Amendments, Etc. No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders (or the Initial Lenders, as applicable)
and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall;
          (a) waive any condition set forth in Section 3.01(a) without the
written consent of each Initial Lender;
          (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 2.05 or Section 6.01) without the
written consent of such Lender;
Dana—Term Credit and Guaranty Agreement

87



--------------------------------------------------------------------------------



 



          (c) postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;
          (d) reduce the principal of, or the rate of interest specified herein
on, any Advance, or any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby;
          (e) change (i) Section 2.02(a) in a manner that would alter the pro
rata nature of Borrowings required thereby or (ii) Section 2.13 in a manner that
would alter the pro rata sharing of payments required thereby, in each case with
respect to clauses (i) and (ii) of this Section 10.01(e), without the written
consent of each Lender;
          (f) change the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or grant any consent hereunder, without
the written consent of each Lender;
          (g) [Reserved];
          (h) except in connection with a transaction permitted under this
Agreement, release all or substantially all of the value of the Guarantors from
the Guaranty or release all or substantially all of the Collateral without the
written consent of each Lender;
and provided further that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender. In the event that the Borrower requests that this Agreement or
any other Loan Document be amended in a manner which would require the consent
of each Lender and such modification or amendment is agreed to by the Required
Lenders, then the Borrower and the Administrative Agent shall be permitted to
amend this Agreement or such other Loan Document without the consent of the
Lender or Lenders which did not agree to the modification or amendment requested
by the Borrower (such Lender or Lenders, collectively, the “Non-Consenting
Lenders”) to provide for (i) the termination of the Commitment of each of the
Non Consenting Lenders, (ii) the addition to this Agreement of one or more other
financial institutions (each of which shall meet the requirements of
Section 10.07), or an increase in the Commitment of one or more of the Required
Lenders approving such modification or amendment, so that the aggregate value of
the sum of each of the Lenders’ Commitments after giving effect to such
amendment shall be in the same amount as the aggregate value of the sum of each
of the Lenders’ Commitments immediately before giving effect to such amendment,
(iii) if any Advances are outstanding at the time of such amendment, the making
of such additional Advances by such new financial institutions or Required
Lenders, as the case may be, as may be necessary to repay in full the
outstanding Advances (including principal, interest, fees and other amounts due
and owing under the Loan Documents) of the Non-Consenting Lenders
Dana—Term Credit and Guaranty Agreement

88



--------------------------------------------------------------------------------



 



immediately before giving effect to such amendment and (iv) such other
modifications to this Agreement as may be appropriate.
          Notwithstanding anything to the contrary in this Section 10.01, if at
any time on or before the date that is sixty (60) days following the Closing
Date, the Administrative Agent and the Borrowers shall have jointly identified
an obvious error or any error or omission of a technical or immaterial nature,
in each case, in any provision of the Loan Documents, then the Administrative
Agent and the Loan Parties shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document if the same is not objected to in writing by
the Required Lenders within five (5) Business Days following receipt of notice
thereof.
          Each Loan Party acknowledges the agreements set forth in the Fee
Letter and agrees that it will execute and deliver such amendments to the Loan
Documents as shall be deemed advisable by the Lead Arrangers to give effect to
the provisions of the Fee Letter. Notwithstanding anything to the contrary in
this Section 10.01, the Administrative Agent and the Loan Parties shall be
permitted to execute and deliver such amendments and such amendments shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within five (5) Business Days following receipt of notice thereof.
          Section 10.02 Notices, Etc. (a) All notices and other communications
provided for hereunder shall be in writing (including telegraphic or telecopy
communication) and mailed, telegraphed, telecopied or delivered, if to the
Borrower or any Guarantor, at the Borrower’s address at 4500 Dorr Street,
Toledo, Ohio 43615, Attention: Treasurer, as well as to the attention of the
general counsel of the Borrower at the Borrower’s address, fax number
(419) 535-4544; if to any Initial Lender, at its Applicable Lending Office,
respectively, specified opposite its name on Schedule I hereto; if to any other
Lender, at its Applicable Lending Office specified in the Assignment and
Acceptance pursuant to which it became a Lender; if to the Administrative Agent,
at its address at 388 Greenwich Street, New York, New York 10013, fax number
(646) 328-3782, Attention: Shapleigh Smith, as well as to Shearman & Sterling,
counsel to the Administrative Agent, at its address at 599 Lexington Avenue, New
York, New York 10022, fax number (212) 848-7179, Attention: Maura O’Sullivan,
Esq.; or, as to the Borrower, any Guarantor or the Administrative Agent, at such
other address as shall be designated by such party in a written notice to the
other parties. All such notices and communications shall, when mailed,
telegraphed or telecopied, be effective three Business Days after being
deposited in the U.S. mails, first class postage prepaid, delivered to the
telegraph company or confirmed as received when sent by telecopier,
respectively, except that notices and communications to the Administrative Agent
pursuant to Article II, III or VII shall not be effective until received by the
Administrative Agent. Delivery by telecopier of an executed counterpart of any
amendment or waiver of any provision of this Agreement or the Notes or of any
Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.
          (b) The Borrower hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to the Loan Documents,
including, without limitation, all notices,
Dana—Term Credit and Guaranty Agreement

89



--------------------------------------------------------------------------------



 



requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that
(i) relates to a request for a new, or a Conversion of an existing, Borrowing or
other Extension of Credit (including any election of an interest rate or
interest period relating thereto), (ii) relates to the payment of any principal
or other amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
(iv) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any Borrowing or other Extension of
Credit thereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com. In addition, the Borrower agrees to continue to
provide the Communications to the Administrative Agent in the manner specified
in the Loan Documents but only to the extent requested by the Administrative
Agent. The Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on an
Informational Website or a substantially similar electronic transmission system
(the “Platform”).
          (c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.
          (d) The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address set forth above
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of the Loan Documents. Each Lender agrees that notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees
Dana—Term Credit and Guaranty Agreement

90



--------------------------------------------------------------------------------



 



to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address. Nothing herein shall
prejudice the right of the Administrative Agent or any Lender to give any notice
or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.
          Section 10.03 No Waiver; Remedies. No failure on the part of any
Lender or the Administrative Agent to exercise, and no delay in exercising, any
right hereunder or under any Note shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
          Section 10.04 Costs, Fees and Expenses. (a) Each Loan Party agrees
(i) to pay or reimburse the Administrative Agent, the Syndication Agent, the
Collateral Agent, the Documentation Agent and each Lead Arranger for all
reasonable costs and expenses incurred by each such Agent in connection with
(a) the development, preparation, negotiation and execution of this Agreement
and the other Loan Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), (b) the
syndication and funding of the Term Facility, (c) the creation, perfection or
protection of the liens under the Loan Documents (including all reasonable
search, filing and recording fees) and (d) the ongoing administration of the
Loan Documents (including the preparation, negotiation and execution of any
amendments, consents, waivers, assignments, restatements or supplements thereto
and costs associated with insurance reviews, collateral audits, field exams,
collateral valuations and collateral reviews); provided, that, prior to the
occurrence, and during the continuance, of a Default or Event of Default,
reasonable attorney’s fees shall be limited to one primary counsel and, if
reasonably required by any Agent, local or specialist counsel, provided further
that no such limitation shall apply if counsel determines in good faith that
there is a conflict of interest that requires separate representation for any
party, and (ii) to pay or reimburse each Agent and each of the Lenders for all
reasonable documented costs and expenses, incurred by such Agent or such Lenders
and in connection with (a) the enforcement of the Loan Documents or collection
of payments due from any Loan Party and (b) any legal proceeding relating to or
arising out of the Revolving Credit Facility or the other transactions
contemplated by the Loan Documents. The foregoing fees, costs and expenses shall
include all search, filing, recording, title insurance, collateral review,
monitoring, and appraisal charges and fees and taxes related thereto, and other
reasonable out-of-pocket expenses incurred by the Agents and the cost of
independent public accountants and other outside experts retained jointly by the
Agents. All amounts due under this Section 10.04(a) shall be payable within ten
Business Days after demand therefor accompanied by an appropriate invoice. The
agreements in this Section shall survive the termination of the Commitments and
repayment of all other Obligations.
          (b) Whether or not the transactions contemplated hereby are
consummated, each Loan Party shall indemnify and hold harmless each
Agent-Related Person, each Lender and their respective Affiliates, directors,
officers, employees, counsel, agents, advisors, attorneys-in-fact and
representatives (collectively the “Indemnitees”) from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, fees and disbursements
Dana—Term Credit and Guaranty Agreement

91



--------------------------------------------------------------------------------



 



of counsel), joint or several that may be incurred by, or asserted or awarded
against any Indemnitee, in each case arising out of or in connection with or
relating to any investigation, litigation or proceeding or the preparation of
any defense with respect thereto arising out of or in connection with (i) the
execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (ii) any Commitment or Advance or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower or any other Loan Party, or any Liability
related in any way to the Borrower or any other Loan Party in respect of
Environmental Laws, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such claim, damage, loss, liability or expense is
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted primarily from the gross negligence or willful
misconduct of such Indemnitee. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 10.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower or any of its Subsidiaries, any security
holders or creditors of the foregoing an Indemnitee or any other Person, or an
Indemnitee is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated. No Indemnitee shall have any liability
(whether direct or indirect, in contract, tort or otherwise) to the Borrower or
any of its Subsidiaries for or in connection with the transactions contemplated
hereby, except to the extent such liability is determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnitee’s gross negligence or willful misconduct. In no event,
however, shall any Indemnitee be liable to the Borrower or any of its
Subsidiaries on any theory of liability for any special, indirect, consequential
or punitive damages (including, without limitation, any loss of profits,
business or anticipated savings). No Indemnitee shall be liable to the Borrower
or any of its Subsidiaries for any damages arising from the use by others of any
information or other materials obtained through an Informational Website or
other similar information transmission systems in connection with this
Agreement. All amounts due under this Section 10.04(b) shall be payable within
ten Business Days after demand therefor. The agreements in this Section shall
survive the resignation of the Administrative Agent, the replacement of any
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
          (c) If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.06, 2.09(b)(i) or 2.10(d),
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or if the Borrower fails to make any payment or prepayment of an
Advance for which a notice of prepayment has been given or that is otherwise
required to be made, whether pursuant to Section 2.04, 2.06 or 6.01 or
otherwise, the Borrower shall, upon
Dana—Term Credit and Guaranty Agreement

92



--------------------------------------------------------------------------------



 



demand by such Lender (with a copy of such demand to the Administrative Agent),
pay to the Administrative Agent for the account of such Lender any amounts
required to compensate such Lender for any additional losses, costs or expenses
that it may reasonably incur as a result of such payment or Conversion or such
failure to pay or prepay, as the case may be, including, without limitation, any
actual loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
any Lender to fund or maintain such Advance.
          Section 10.05 Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each Lender and each of its respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and otherwise apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Lender or such Affiliate to or for the
credit or the account of the Borrower against any and all of the Obligations of
the Borrower now or hereafter existing under this Agreement and the Note or
Notes (if any) held by such Lender, irrespective of whether such Lender shall
have made any demand under this Agreement or such Note or Notes and although
such obligations may be unmatured. Each Lender agrees promptly to notify the
Borrower after any such set off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set off and
application. The rights of each Lender and its respective Affiliates under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Lender and its respective
Affiliates may have.
          Section 10.06 Binding Effect. This Agreement shall become effective
when it shall have been executed by the Borrower, the Guarantors and each Agent,
and the Administrative Agent shall have been notified by each Initial Lender
that such Initial Lender has executed it and thereafter shall be binding upon
and inure to the benefit of the Borrower, each Agent and each Lender and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of each Lender.
          Section 10.07 Successors and Assigns. (a) Each Lender may assign all
or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment or Commitments, the
Advances owing to it and the Note or Notes held by it); provided, however, that
(i) each such assignment shall be of a uniform, and not a varying, percentage of
all rights and obligations under and in respect of any or all Facilities,
(ii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender, an Affiliate of any Lender or an Approved Fund of
any Lender or an assignment of all of a Lender’s rights and obligations under
this Agreement, the aggregate amount of the Commitments being assigned to such
Eligible Assignee pursuant to such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $1,000,000 under each Facility for which a Commitment is being
assigned, (iii) each such assignment shall be to an Eligible Assignee, and
(iv) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note or Notes (if
Dana—Term Credit and Guaranty Agreement

93



--------------------------------------------------------------------------------



 



any) subject to such assignment and a processing and recordation fee of $3,500
(which shall not be payable by the Borrower). The parties hereto acknowledge and
agree that, at the election of the Administrative Agent, any such Assignment and
Acceptance may be electronically executed and delivered to the Administrative
Agent via an electronic loan assignment confirmation system acceptable to the
Administrative Agent (which shall include ClearPar, LLC).
          (b) Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in such Assignment and Acceptance, (i) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (ii) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Sections 2.10, 2.12 and 10.04
to the extent any claim thereunder relates to an event arising prior to such
assignment) and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all of the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).
          (c) By executing and delivering an Assignment and Acceptance, each
Lender assignor thereunder and each assignee thereunder confirm to and agree
with each other and the other parties thereto and hereto as follows: (i) other
than as provided in such Assignment and Acceptance, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under any
Loan Document or any other instrument or document furnished pursuant thereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon any Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (v) such assignee
confirms that it is an Eligible Assignee; (vi) such assignee appoints and
authorizes each Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Loan Documents as are delegated to such
Agent by the terms hereof and thereof, together with such powers and discretion
as are reasonably incidental thereto; and (vii) such assignee agrees that it
will perform in accordance with their terms all of the obligations that by the
terms of this Agreement are required to be performed by it as a Lender.
          (d) The Administrative Agent, acting for this purpose (but only for
this purpose) as the agent of the Borrower, shall maintain at its address
referred to in Section 10.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the
Dana—Term Credit and Guaranty Agreement

94



--------------------------------------------------------------------------------



 



recordation of the names and addresses of the Lenders and the Commitment under
each Facility of, and principal amount of the Advances owing under each Facility
to, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agents and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Agent or any Lender at any reasonable time and from time to time upon reasonable
prior notice.
          (e) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee, together with any Note or Notes subject to
such assignment, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit C
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof and a
copy of such Assignment and Acceptance to the Borrower and each other Agent. In
the case of any assignment by a Lender, within five Business Days after its
receipt of such notice, the Borrower, at its own expense, shall execute and
deliver to the Administrative Agent in exchange for the surrendered Note or
Notes (if any) a new Note to the order of such Eligible Assignee in an amount
equal to the Commitment assumed by it under each Facility pursuant to such
Assignment and Acceptance and, if any assigning Lender that had a Note or Notes
prior to such assignment has retained a Commitment hereunder under such
Facility, a new Note to the order of such assigning Lender in an amount equal to
the Commitment retained by it hereunder. Such new Note or Notes shall be dated
the effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of Exhibit A hereto, as the case may be.
          (f) [Reserved].
          (g) Each Lender may sell participations to one or more Persons (other
than any Loan Party or any of its Affiliates) in or to all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitments, the Advances owing to it and any Note or Notes
held by it); provided, however, that (i) such Lender’s obligations under this
Agreement (including, without limitation, its Commitments) shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Lender shall remain
the holder of any such Note for all purposes of this Agreement, (iv) the
Borrower, the Agents and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (v) no participant under any such
participation shall have any right to approve any amendment or waiver of any
provision of any Loan Document, or any consent to any departure by any Loan
Party therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest (other than default interest) on, the
Advances or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, postpone any date fixed for any payment of
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, or release
a substantial portion of the value of the Collateral or the value of the
Guaranties and (vi) the participating banks or other entities shall be entitled
to the benefit of Section 2.12 to the same extent as if they were a Lender but,
with respect to any particular participant, to no greater extent than the Lender
that sold the participation to such participant and only if such participant
agrees to comply with Section 2.12(e) as though it were a Lender.
Dana—Term Credit and Guaranty Agreement

95



--------------------------------------------------------------------------------



 



          (h) Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 10.07, disclose
to the assignee or participant or proposed assignee or participant any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided, however, that, prior to any such disclosure, the
assignee or participant or proposed assignee or participant shall agree to
preserve the confidentiality of any Confidential Information received by it from
such Lender in accordance with Section 10.09 hereof.
          (i) Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time (and without the consent of the Administrative Agent
or the Borrower) create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and any Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System
          (j) Notwithstanding anything to the contrary contained herein, any
Lender that is a fund that invests in bank loans may create a security interest
in all or any portion of the Advances owing to it and the Note or Notes held by
it to the trustee for holders of obligations owed, or securities issued, by such
fund as security for such obligations or securities, provided, however, that
unless and until such trustee actually becomes a Lender in compliance with the
other provisions of this Section 10.07, (i) no such pledge shall release the
pledging Lender from any of its obligations under the Loan Documents and
(ii) such trustee shall not be entitled to exercise any of the rights of a
Lender under the Loan Documents even though such trustee may have acquired
ownership rights with respect to the pledged interest through foreclosure or
otherwise.
          (k) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Advance that such Granting Lender would otherwise be obligated
to make pursuant to this Agreement; provided, however, that (i) nothing herein
shall constitute a commitment by any SPC to fund any Advance, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Advance, the Granting Lender shall be obligated to make such Advance
pursuant to the terms hereof. The making of an Advance by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Advance were made by such Granting Lender. Each party hereto hereby agrees
that (i) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable, (ii) no SPC shall be
entitled to the benefits of Sections 2.10 and 2.12 (or any other increased costs
protection provision) and (iii) the Granting Lender shall for all purposes,
including, without limitation, the approval of any amendment or waiver of any
provision of any Loan Document, remain the Lender of record hereunder. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior Debt of any SPC, it will not institute against, or join
any other person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained in
Dana—Term Credit and Guaranty Agreement

96



--------------------------------------------------------------------------------



 



this Agreement, any SPC may (i) with notice to, but without prior consent of,
the Borrower and the Administrative Agent, assign all or any portion of its
interest in any Advance to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of
Advances to any rating agency, commercial paper dealer or provider of any surety
or guarantee or credit or liquidity enhancement to such SPC. This subSection
(k) may not be amended without the prior written consent of each Granting
Lender, all or any part of whose Advances are being funded by the SPC at the
time of such amendment.
          Section 10.08 Execution in Counterparts; Integration. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or other electronic communication shall be effective as
delivery of a manually executed counterpart of this Agreement. This Agreement
and the other Loan Documents, together with the provisions of the Commitment
Letter that are stated to survive the execution hereof and the Fee Letter,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.
          Section 10.09 Confidentiality; Press Releases, Related Matters and
Treatment of Information. (a) No Agent or Lender shall disclose any Confidential
Information to any Person without the consent of the Borrower, other than (i) to
such Agent’s or such Lender’s Affiliates and their officers, directors,
employees, agents and advisors and to actual or prospective Eligible Assignees
and participants, and then only on a confidential, need to know basis, (ii) as
requested or required by any law, rule or regulation or judicial process or
(iii) as requested or required by any state, federal or foreign authority or
examiner regulating banks or banking.
          (b) Each of the parties hereto and each party joining hereafter agrees
that neither it nor its Affiliates will in the future issue any press releases
or other public disclosure using the name of any Lender or its Affiliates or
referring to this Agreement or any of the other Loan Documents without at least
2 Business Days’ prior notice to such Lender and without the prior written
consent of such Lender or unless (and only to the extent that) such party or
Affiliate is required to do so under law and then, in any event, such party or
Affiliate will consult with the Borrower, the Administrative Agent and such
Lender before issuing such press release or other public disclosure. Each party
consents to the publication by the Agents or any Lender of a tombstone or
similar advertising material relating to the financing transactions contemplated
by this Agreement. The Agents reserve the right to provide to industry trade
organizations such necessary and customary information needed for inclusion in
league table measurements.
          (c) Certain of the Lenders may enter into this Agreement and take or
not take action hereunder or under the other Loan Documents on the basis of
information that does not contain material non-public information with respect
to any of the Loan Parties or their securities (“Restricting Information”).
Other Lenders may enter into this Agreement and take or not take action
hereunder or under the other Loan Documents on the basis of information that may
contain Restricting Information. Each Lender acknowledges that United States
federal and state securities laws prohibit any person from purchasing or selling
securities on the basis of material, non-public information concerning the such
issuer of such securities or, subject to certain limited
Dana—Term Credit and Guaranty Agreement

97



--------------------------------------------------------------------------------



 



exceptions, from communicating such information to any other Person. Neither the
Administrative Agent nor any of its Agent-Related Persons shall, by making any
Communications (including Restricting Information) available to a Lender, by
participating in any conversations or other interactions with a Lender or
otherwise, make or be deemed to make any statement with regard to or otherwise
warrant that any such information or Communication does or does not contain
Restricting Information nor shall the Administrative Agent or any of its
Agent-Related Persons be responsible or liable in any way for any decision a
Lender may make to limit or to not limit its access to Restricting Information.
In particular, none of the Administrative Agent nor any of its Agent-Related
Persons (i) shall have, and the Administrative Agent, on behalf of itself and
each of its Agent-Related Persons, hereby disclaims, any duty to ascertain or
inquire as to whether or not a Lender has or has not limited its access to
Restricting Information, such Lender’s policies or procedures regarding the
safeguarding of material, nonpublic information or such Lender’s compliance with
applicable laws related thereto or (ii) shall have, or incur, any liability to
any Loan Party or Lender or any of their respective Agent-Related Persons
arising out of or relating to the Administrative Agent or any of its
Agent-Related Persons providing or not providing Restricting Information to any
Lender.
          (d) Each Loan Party agrees that (i) all Communications it provides to
the Administrative Agent intended for delivery to the Lenders whether by posting
to the Platform or otherwise shall be clearly and conspicuously marked “PUBLIC”
if such Communications do not contain Restricting Information which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof, (ii) by marking Communications “PUBLIC,” each Loan Party shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Communications as either publicly available information or not material
information (although, in this latter case, such Communications may contain
sensitive business information and, therefore, remain subject to the
confidentiality undertakings of this Agreement) with respect to such Loan Party
or its securities for purposes of United States Federal and state securities
laws, (iii) all Communications marked “PUBLIC” may be delivered to all Lenders
and may be made available through a portion of the Platform designated “Public
Side Information,” and (iv) the Administrative Agent shall be entitled to treat
any Communications that are not marked “PUBLIC” as Restricting Information and
may post such Communications to a portion of the Platform not designated “Public
Side Information.” Neither the Administrative Agent nor any of its Affiliates
shall be responsible for any statement or other designation by a Loan Party
regarding whether a Communication contains or does not contain material
non-public information with respect to any of the Loan Parties or their
securities nor shall the Administrative Agent or any of its Affiliates incur any
liability to any Loan Party, any Lender or any other Person for any action taken
by the Administrative Agent or any of its Affiliates based upon such statement
or designation, including any action as a result of which Restricting
Information is provided to a Lender that may decide not to take access to
Restricting Information.
          (e) Each Lender acknowledges that circumstances may arise that require
it to refer to Communications that might contain Restricting Information.
Accordingly, each Lender agrees that it will nominate at least one designee to
receive Communications (including Restricting Information) on its behalf. Each
Lender agrees to notify the Administrative Agent from time to time of such
Lender’s designee’s e-mail address to which notice of the availability of
Restricting Information may be sent by electronic transmission.
Dana—Term Credit and Guaranty Agreement

98



--------------------------------------------------------------------------------



 



          (f) Each Lender acknowledges that Communications delivered hereunder
and under the other Loan Documents may contain Restricting Information and that
such Communications are available to all Lenders generally. Each Lender that
elects not to take access to Restricting Information does so voluntarily and, by
such election, acknowledges and agrees that the Administrative Agent and other
Lenders may have access to Restricting Information that is not available to such
electing Lender. None of the Administrative Agent nor any Lender with access to
Restricting Information shall have any duty to disclose such Restricting
Information to such electing Lender or to use such Restricting Information on
behalf of such electing Lender, and shall not be liable for the failure to so
disclose or use, such Restricting Information.
          (g) Clauses (c), (d), (e) and (f) of this Section 10.09 are designed
to assist the Administrative Agent, the Lenders and the Loan Parties, in
complying with their respective contractual obligations and applicable law in
circumstances where certain Lenders express a desire not to receive Restricting
Information notwithstanding that certain Communications hereunder or under the
other Loan Documents or other information provided to the Lenders hereunder or
thereunder may contain Restricting Information. Neither the Administrative Agent
nor any of its Agent-Related Persons warrants or makes any other statement with
respect to the adequacy of such provisions to achieve such purpose nor does the
Administrative Agent or any of its Agent-Related Persons warrant or make any
other statement to the effect that a Loan Party or Lender’s adherence to such
provisions will be sufficient to ensure compliance by such Loan Party or Lender
with its contractual obligations or its duties under applicable law in respect
of Restricting Information and each of the Lenders and each Loan Party assumes
the risks associated therewith.
          Section 10.10 Patriot Act Notice. Each Lender and each Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or such Agent, as applicable, to identify such Loan Party in
accordance with the Patriot Act. The Borrower shall, and shall cause each of its
Subsidiaries to, provide the extent commercially reasonable, such information
and take such actions as are reasonably requested by any Agents or any Lender in
order to assist the Agents and the Lenders in maintaining compliance with the
Patriot Act.
          Section 10.11 Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any
Dana—Term Credit and Guaranty Agreement

99



--------------------------------------------------------------------------------



 



right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Loan Documents in the courts of
any jurisdiction.
          (b) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party in any New York State or federal court. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          Section 10.12 Governing Law.
          This Agreement and the Notes shall be governed by, and construed in
accordance with, the laws of the State of New York.
          Section 10.13 Waiver of Jury Trial.
          Each of the Guarantors, the Borrower, the Agents and the Lenders
irrevocably waives all right to trial by jury in any action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to any of the Loan Documents, the Advances or the actions of the
Administrative Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.
[The remainder of this page intentionally left blank]
Dana—Term Credit and Guaranty Agreement

100



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            DANA HOLDING CORPORATION,
as Borrower
      By:   /s/ Kenneth A. Hiltz        Name:   Kenneth A. Hiltz        Title:  
Chief Financial Officer              By:   /s/ Teresa L. Mulawa        Name:  
Teresa L. Mulawa        Title:   Treasurer     

[Signature Page to Term Credit and Guaranty Agreement]

 



--------------------------------------------------------------------------------



 



            DANA LIMITED,
as a Guarantor
      By:   /s/ Marc S. Levin        Name:   Marc S. Levin        Title:  
Secretary        DANA AUTOMOTIVE SYSTEMS GROUP, LLC,
as a Guarantor
      By:   /s/ Marc S. Levin        Name:   Marc S. Levin        Title:  
Secretary        DANA DRIVESHAFT PRODUCTS, LLC,
as a Guarantor
      By:   /s/ Marc S. Levin        Name:   Marc S. Levin        Title:  
Secretary        DANA DRIVESHAFT MANUFACTURING, LLC,
as a Guarantor
      By:   /s/ Marc S. Levin        Name:   Marc S. Levin        Title:  
Secretary        DANA LIGHT AXLE PRODUCTS, LLC,
as a Guarantor
      By:   /s/ Marc S. Levin        Name:   Marc S. Levin        Title:  
Secretary        DANA LIGHT AXLE MANUFACTURING, LLC,
as a Guarantor
      By:   /s/ Marc S. Levin        Name:   Marc S. Levin        Title:  
Secretary     

[Signature Page to Term Credit and Guaranty Agreement]

 



--------------------------------------------------------------------------------



 



            DANA SEALING PRODUCTS, LLC,
as a Guarantor
      By:   /s/ Marc S. Levin        Name:   Marc S. Levin        Title:  
Secretary        DANA SEALING MANUFACTURING, LLC,
as a Guarantor
      By:   /s/ Marc S. Levin        Name:   Marc S. Levin        Title:  
Secretary        DANA STRUCTURAL PRODUCTS, LLC,
as a Guarantor
      By:   /s/ Marc S. Levin        Name:   Marc S. Levin        Title:  
Secretary        DANA STRUCTURAL MANUFACTURING, LLC,
as a Guarantor
      By:   /s/ Marc S. Levin        Name:   Marc S. Levin        Title:  
Secretary        DANA THERMAL PRODUCTS, LLC,
as a Guarantor
      By:   /s/ Marc S. Levin        Name:   Marc S. Levin        Title:  
Secretary        DANA HEAVY VEHICLE SYSTEMS GROUP, LLC,
as a Guarantor
      By:   /s/ Marc S. Levin        Name:   Marc S. Levin        Title:  
Secretary     

[Signature Page to Term Credit and Guaranty Agreement]

 



--------------------------------------------------------------------------------



 



            DANA COMMERCIAL VEHICLE PRODUCTS, LLC,
as a Guarantor
      By:   /s/ Marc S. Levin        Name:   Marc S. Levin        Title:  
Secretary        DANA COMMERCIAL VEHICLE MANUFACTURING, LLC,
as a Guarantor
      By:   /s/ Marc S. Levin        Name:   Marc S. Levin        Title:  
Secretary        SPICER HEAVY AXLE & BRAKE, INC.,
as a Guarantor
      By:   /s/ Marc S. Levin        Name:   Marc S. Levin        Title:   Vice
President and Secretary        DANA OFF HIGHWAY PRODUCTS, LLC,
as a Guarantor
      By:   /s/ Marc S. Levin        Name:   Marc S. Levin        Title:  
Secretary        DTF TRUCKING INC.,
as a Guarantor
      By:   /s/ Marc S. Levin        Name:   Marc S. Levin        Title:   Vice
President and Secretary        DANA WORLD TRADE CORPORATION,
as a Guarantor
      By:   /s/ Marc S. Levin        Name:   Marc S. Levin        Title:   Vice
President and Secretary     

[Signature Page to Term Credit and Guaranty Agreement]

 



--------------------------------------------------------------------------------



 



            DANA AUTOMOTIVE AFTERMARKET, INC.,
as a Guarantor
      By:   /s/ Marc S. Levin        Name:   Marc S. Levin        Title:   Vice
President and Secretary     

[Signature Page to Term Credit and Guaranty Agreement]

 



--------------------------------------------------------------------------------



 



            DANA GLOBAL PRODUCTS, INC.,
as a Guarantor
      By:   /s/  Rodney R. Filcek       Name:   Rodney R. Filcek       Title:  
President     

[Signature Page to Term Credit and Guaranty Agreement]

 



--------------------------------------------------------------------------------



 



            CITICORP USA, INC., as Administrative Agent, Collateral Agent, and
an Initial Lender
      By:   /s/ Dale E. Goncher       Name:     Dale E. Goncher     Title:  
  Vice President     CITIGROUP GLOBAL MARKETS INC., as Joint Lead Arranger and
Joint Bookrunner
      By:   /s/ Dale E. Goncher       Name:     Dale E. Goncher     Title:  
  Vice President  

[Signature Page to Term Credit and Guaranty Agreement]

         

 



--------------------------------------------------------------------------------



 



            LEHMAN BROTHERS INC., as
Joint Lead Arranger, Joint Bookrunner and Syndication Agent
      By:   /s/ Jeff Ogden        Name:     Jeff Ogden     Title:     Managing
Director     LEHMAN BROTHERS COMMERCIAL BANK, as an Initial Lender
      By:   /s/ Jeff Ogden        Name:     Jeff Ogden     Title:     Managing
Director     LEHMAN BROTHERS COMMERCIAL PAPER INC., as an Initial Lender
      By:   /s/ Jeff Ogden        Name:     Jeff Ogden     Title:     Managing
Director  

[Signature Page to Term Credit and Guaranty Agreement]

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC, as Documentation Agent and an Initial Lender
      By:   /s/ Diane Rolfe        Name:   Diane Rolfe      Title:   Director   

[Signature Page to Term Credit and Guaranty Agreement]

 